Exhibit 10.21



CREDIT AGREEMENT
DATED AS OF JANUARY 14, 2015
BY AND AMONG
MONOGRAM RESIDENTIAL OP LP,
AS THE BORROWER,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS THE AGENT,
JPMORGAN CHASE BANK, N.A.,
AS THE SYNDICATION AGENT,
AND
KEYBANC CAPITAL MARKETS INC.,
AND
J. P. MORGAN SECURITIES LLC,
AS CO-LEAD ARRANGERS AND BOOK RUNNERS






--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is made as of January 14, 2015, by and
among MONOGRAM RESIDENTIAL OP LP, a Delaware limited partnership (the
“Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto as “Lenders” pursuant to
§18, KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”),
JPMORGAN CHASE BANK, N.A., as Syndication Agent, and KEYBANC CAPITAL MARKETS
INC., and J. P. MORGAN SECURITIES LLC, as Co-Lead Arrangers and Book Runners
(the “Arrangers”).
R E C I T A L S
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower; and
WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
facility to the Borrower on and subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
§1.
DEFINITIONS AND RULES OF INTERPRETATION.

§1.1
Definitions. The following terms shall have the meanings set forth in this §l or
elsewhere in the provisions of this Agreement referred to below:

Additional Guarantor. Each additional Subsidiary of the Borrower which becomes a
Subsidiary Guarantor pursuant to §5.5.
Adjusted Consolidated EBITDA. With respect to any period of determination, the
sum of (a) Consolidated EBITDA for the applicable period, less (b) the amount
equal to Capital Reserves for such period.
Adjusted Funds from Operations. See §8.7.
Adjusted Net Operating Income. On any date of determination for the applicable
Real Estate and with respect to any period, the sum of (i) Net Operating Income
from such Real Estate for the trailing four (4) calendar quarter period, less
(ii) the Capital Reserves for such period. Notwithstanding the foregoing, for
the calculation above for assets that were Development Properties that became
Stabilized Properties within the prior four (4) calendar quarter period, the
calculation of Net Operating Income shall be calculated (a) until the end of the
second (2nd) full calendar month after becoming a Stabilized Property, by
multiplying the pro forma Net Operating Income for such Real Estate (as
reasonably approved by Agent) for the first (1st) full calendar month after such
Real Estate becomes a Stabilized Property by twelve (12), and (b) thereafter
until there are four (4) calendar quarters of actual results, by annualizing the
actual Net Operating Income for such Real Estate for the full calendar months
occurring after such Real Estate became a Stabilized Property.








--------------------------------------------------------------------------------




Affected Lender. See §4.14(b).
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, or (ii) a managing member’s or manager’s interest in a limited
liability company.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by the Agent.
Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.
Applicable Margin. (a) On any date, the Applicable Margin for LIBOR Rate Loans
and Base Rate Loans shall be a percentage per annum as set forth below based on
the ratio of the Consolidated Total Indebtedness to Gross Asset Value:
Pricing Level
Ratio
Applicable Margin for
LIBOR Rate Loans
Applicable Margin for
Base Rate Loans
Pricing Level 1
Less than 50%
2.50%
1.50%
Pricing Level 2
Equal to or greater than 50% but less than 55%
2.75%
1.75%
Pricing Level 3
Equal to or greater than 55% but less than 60%
3.00%
2.00%
Pricing Level 4
Equal to or greater than 60%
3.25%
2.25%



The initial Applicable Margin shall be at Pricing Level 1. At such time as this
subparagraph (a) is applicable, the Applicable Margin for each Base Rate Loan
shall be determined by reference to the ratio of Consolidated Total Indebtedness
to Gross Asset Value in effect from time to time, and the Applicable Margin for
any Interest Period for all LIBOR Rate Loans comprising part of the same

2

--------------------------------------------------------------------------------




borrowing shall be determined by reference to the ratio of Consolidated Total
Indebtedness to Gross Asset Value in effect on the first (1st) day of such
Interest Period. The Applicable Margin shall not be adjusted based upon such
ratio, if at all, until the first (1st) day of the first (1st) month following
the delivery by the REIT to the Agent of the Compliance Certificate after the
end of a calendar quarter. In the event that the REIT shall fail to deliver to
the Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Loans shall be at Pricing Level
4 commencing on the first (1st) Business Day following such failure and
continuing until such failure is cured within any applicable cure period, or
waived in writing by the Required Lenders, in which event the Applicable Margin
shall adjust, if necessary, on the first (1st) day of the first (1st) month
following receipt of such Compliance Certificate.
In the event that the Agent, the REIT or the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period pursuant to this
subparagraph (a) (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (a) the Borrower shall as soon as practicable
deliver to the Agent the corrected financial statements for such Applicable
Period, (b) the Applicable Margin shall be determined as if the Pricing Level
for such higher Applicable Margin were applicable for such Applicable Period,
and (c) the Borrower shall within three (3) Business Days of demand thereof by
the Agent pay to the Agent the accrued additional amount owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Agent in accordance with this Agreement.
(b)    From and after the date that Agent first receives written notice from
Borrower that Borrower has first obtained an Investment Grade Rating and
Borrower delivers a written notice to Agent irrevocably electing to have the
Applicable Margin determined pursuant to this subparagraph (b), the Applicable
Margin for the Base Rate Loans and LIBOR Rate Loans shall mean, as of any date
of determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:
Pricing Level
Credit Rating Level
Applicable
Margin for LIBOR Rate Loans
Applicable
Margin for
Base Rate Loans
I
Credit Rating Level 1
0.875%
0.00%
II
Credit Rating Level 2
0.925%
0.00%
III
Credit Rating Level 3
1.05%
0.05%
IV
Credit Rating Level 4
1.25%
0.25%
V
Credit Rating Level 5
1.65%
0.65%

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross

3

--------------------------------------------------------------------------------




Asset Value (provided that any accrued interest payable at the Applicable Margin
determined by reference to the ratio of Consolidated Total Indebtedness to Gross
Asset Value prior to such date shall be payable as provided in §2.6).
Applicable Subsidiary Guarantor. See §7.7(a)(i).
Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” market value basis, performed by an independent appraiser selected
by the Agent who is not an employee of the REIT, the Borrower, any of their
respective Subsidiaries, the Agent or a Lender, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent.
Appraised Value. The “as-is” market value of a parcel of Real Estate determined
by the most recent Appraisal of such Real Estate obtained pursuant to this
Agreement.
Arrangers. As defined in the preamble hereto.
Assignment and Acceptance Agreement. See §18.1.
Assignment of Leases and Rents. Each of the assignments of leases and rents from
the Borrower or a Subsidiary Guarantor that is an owner of a Credit Support
Property to the Agent, as it may be modified or amended, pursuant to which there
shall be assigned to the Agent for the benefit of the Lenders a security
interest in the interest of the Borrower or such Subsidiary Guarantor, as lessor
with respect to all Leases of all or any part of each Credit Support Property,
each such assignment to be in the form of the agreements executed on the Closing
Date, with such changes thereto as Agent may reasonably require as a result of
state law or practice or type of asset.
Authorized Officer. Any of the following Persons: with respect to the REIT, the
chief executive officer, the chief financial officer, any executive vice
president, senior vice president, treasurer or chief accounting officer of the
REIT, and, with respect to the Borrower or any Subsidiary, the chief executive
officer, the chief financial officer, any executive vice president, treasurer or
chief accounting officer of General Partner and such other Persons as the
Borrower shall designate in a written notice to the Agent.
Balance Sheet Date. September 30, 2014.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, and
(c) LIBOR for an Interest Period of one (1) month plus one percent (1.0%). The
Base Rate is a reference rate used by the lender acting as Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the lender acting as the Agent or any other lender on any
extension of credit to any debtor. Any change in the rate of interest payable
hereunder resulting from a change in the Base Rate shall become effective as of
12:01 a.m. on the Business Day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

4

--------------------------------------------------------------------------------




Base Rate Loans. Collectively, (a) the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate and (b) the Swing Loans.
Borrower. As defined in the preamble hereto.
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred in connection with (a) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (b) the conversion of a LIBOR Rate Loan to any other applicable interest
rate on a date other than the last day of the relevant Interest Period, or
(c) the failure of the Borrower to draw down, on the first day of the applicable
Interest Period, any amount as to which the Borrower has elected a LIBOR Rate
Loan, but excluding from such calculations in all cases loss of margin.
Building. With respect to any Real Estate, all of the buildings, structures and
improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capital Reserve. For any period, an amount equal to the sum of (i) $250 per
apartment unit multiplied by (b) the number of days in such period divided by
three hundred sixty-five (365). Capital Reserves will be calculated by including
Borrower’s Equity Percentage of apartment units of its Unconsolidated Affiliates
and Subsidiaries that are not Wholly-Owned Subsidiaries.
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Capitalized Interest. For any period of determination, interest paid or accrued
on a development loan secured by a Development Property. Interest paid or
accrued on such a development loan will not be considered to be Capitalized
Interest after such time as the sum of (a) the Net Operating Income for such
property for a period of three (3) consecutive months, minus (b) interest paid
or accrued on such development loan during such period, exceeds zero.
Capitalized Value. With respect to any Stabilized Property owned by Borrower or
any of its Subsidiaries or Unconsolidated Affiliates, an amount equal to (a) the
Adjusted Net Operating Income from such Stabilized Property for the preceding
four (4) calendar quarter period, divided by (b) six and one-fourth percent
(6.25%).
Cash Collateral Agreement. The Cash Collateral Account and Control Agreement
among Agent, KeyBank as depository, and the Subsidiary Guarantors which own
Credit Support Properties.
Cash Equivalents. As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A‑1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date,
(d) shares of any money market mutual

5

--------------------------------------------------------------------------------




fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s, (e) money market and overnight sweep accounts
with any Lender or any U.S. commercial bank (or any branch or agency of a
non-U.S. bank licensed to conduct business in the U.S.) having membership in the
FDIC, combined capital and surplus of not less than $100,000,000 and whose
short-term securities are rated at least A-2 by S&P and P-2 by Moody’s, and (f)
to the extent not included within (a)-(e) above, Investments permitted by
§8.3(a)-(g).
CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.
Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, publications, orders, guidelines or directives thereunder
or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers) of the voting
stock or voting interests of the REIT equal to at least twenty-five percent
(25%);
(b)    as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of the REIT consists of individuals who were not
either (i) directors or trustees of the REIT as of the corresponding date of the
previous year, or (ii) selected or nominated to become directors or trustees by
the Board of the REIT of which a majority consisted of individuals described in
clause (i) above, or (iii) selected or nominated to become directors or trustees
by the Board of the REIT, which majority consisted of individuals described in
clause (i) above and individuals described in clause (ii) above (excluding, in
the case of both clauses (ii) and (iii) above, any individual whose initial
nomination for, or assumption of office as, a member of the Board occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors or trustees by any Person or group
other than a solicitation for the election of one or more directors or trustees
by or on behalf of the Board); or
(c)    the REIT, General Partner, Limited Partner or the Borrower consolidates
with, is acquired by, or merges into or with any Person (other than a merger
permitted by §8.4); or
(d)    General Partner (or, if all of the General Partner’s interest in the
Borrower is transferred to the REIT, the REIT) fails to (i) be the sole general
partner of Borrower, (ii) own, directly

6

--------------------------------------------------------------------------------




or indirectly, free of any lien, encumbrance or other adverse claim, at least
0.01% of the economic, voting and beneficial interest of the Borrower, or
(iii) control the Borrower;
(e)    the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than any Lien of the Agent granted
pursuant to the Loan Documents), at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor; or
(f)    the REIT fails to (i) own directly, free of any lien, encumbrance or
other adverse claim, at least one hundred percent (100%) of the economic, voting
and beneficial interest of General Partner (unless all of the General Partner’s
interest in the Borrower has been transferred to the REIT) and Limited Partner,
or (ii) control the General Partner (unless all of the General Partner’s
interest in the Borrower has been transferred to the REIT), Limited Partner and
Borrower, or (iii) own directly or indirectly, free of any lien, encumbrance or
other adverse claim, at least seventy-five percent (75%) of the economic, voting
and beneficial interest of the Borrower.
Closing Date. The date of this Agreement.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.
Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title, liens
and mortgages created by the Security Documents.
Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Loans to
the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
Commitment Increase. See §2.11(a).
Commitment Increase Date. See §2.11(b).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Communications. See §7.4.
Compliance Certificate. See §7.4(c).

7

--------------------------------------------------------------------------------




Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to the Borrower or a Subsidiary Guarantor by reason of any Taking, net
of all reasonable and customary amounts actually expended to collect the same,
including, without limitation, reasonable and customary amounts expended in
negotiating, litigating, if appropriate, or investigating the amount of such
compensation, awards, damages, judgments and proceeds.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of the REIT and its Subsidiaries for such period determined on a Consolidated
basis (but excluding any Subsidiary that is not a Wholly-Owned Subsidiary and
which is Consolidated with the REIT in accordance with GAAP) plus (without
duplication) such Person’s Equity Percentage of EBITDA of its Unconsolidated
Affiliates and Subsidiaries that are not Wholly-Owned Subsidiaries.
Consolidated Fixed Charges. With respect to any period, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all of the principal
due and payable and principal paid with respect to Indebtedness of the REIT, the
Borrower and their respective Wholly-Owned Subsidiaries during such period,
other than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary prepayments, plus (c) all Preferred
Distributions paid during such period. Such Person’s Equity Percentage in the
fixed charges referred to above of its Unconsolidated Affiliates and
Subsidiaries that are not Wholly-Owned Subsidiaries shall be included (without
duplication) in the determination of Consolidated Fixed Charges.
Consolidated Interest Expense. With respect to any period, without duplication,
(a) total Interest Expense of the REIT and its Subsidiaries determined on a
Consolidated basis (but excluding any Subsidiary that is not a Wholly-Owned
Subsidiary and which is Consolidated with the REIT in accordance with GAAP) in
accordance with GAAP for such period, plus (b) such Person’s Equity Percentage
of Interest Expense of its Unconsolidated Affiliates and Subsidiaries that are
not Wholly-Owned Subsidiaries for such period.
Consolidated Tangible Net Worth. As of any date of determination, for the REIT
and its Subsidiaries on a Consolidated basis, an amount equal to (a)
Shareholders’ Equity of the REIT and its Subsidiaries on that date, minus (b)
Intangible Assets of the REIT and its Subsidiaries on that date, plus (c)
Intangible Liabilities of the REIT and its Subsidiaries on that date, plus (d)
accumulated depreciation of the real estate assets of the REIT and its
Subsidiaries.
Consolidated Total Indebtedness. All Indebtedness of the REIT and its
Subsidiaries determined on a Consolidated basis (but excluding any Subsidiary
that is not a Wholly-Owned Subsidiary and which is Consolidated with the REIT in
accordance with GAAP) and shall include (without duplication), such Person’s
Equity Percentage of the Indebtedness of its Unconsolidated Affiliates and
Subsidiaries that are not Wholly-Owned Subsidiaries.
Contribution Agreement. The Contribution Agreement dated as of even date
herewith among the Borrower, General Partner, Limited Partner, the Subsidiary
Guarantors that are a party thereto as of the Closing Date, and each Additional
Guarantor which may hereafter become a party thereto, as the same may be
modified, amended or ratified from time to time.

8

--------------------------------------------------------------------------------




Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by two of the Rating Agencies. A credit rating of BBB-
from S&P or Fitch is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P or Fitch is equivalent to a credit rating
of Baa2 from Moody’s and vice versa. A credit rating of BBB+ from S&P or Fitch
is equivalent to a credit rating of Baa1 by Moody’s and vice versa. A credit
rating of A- from S&P or Fitch is equivalent to a credit rating of A3 from
Moody’s and vice versa. It is the intention of the parties that if Borrower
shall only obtain a credit rating from two of the Rating Agencies without
seeking a credit rating from the third of the Rating Agencies, Borrower shall be
entitled to the benefit of the Credit Rating Level for such credit rating. If
Borrower shall have obtained a credit rating from more than one of the Rating
Agencies, the highest of the ratings shall control, provided that the next
highest rating for such Person is only one level below that of the highest
rating. If the next highest rating for such Person is more than one level below
that of the highest credit rating for such Person, the operative rating would be
deemed to be one rating level higher than the lowest of the ratings. In the
event that Borrower shall have obtained a credit rating from any or all of the
Rating Agencies and shall thereafter lose such rating or ratings (whether as a
result of withdrawal, suspension, election to not obtain a rating, or otherwise)
from such Rating Agencies and as a result does not have a credit rating from two
or more of the Rating Agencies, Borrower shall be deemed for the purposes hereof
not to have a credit rating. Notwithstanding anything to the contrary contained
herein, if at any time none of the Rating Agencies shall perform the functions
of a securities rating agency, then Borrower and the Agent shall promptly
negotiate in good faith to agree upon a substitute rating agency (and to
correlate the system of ratings of such substitute rating agency with that of
the rating agency being replaced), and pending such amendment, the Credit Rating
of any Rating Agency in effect immediately prior to such time, shall continue to
apply, provided that the designation of such replacement agency and such
amendment are completed within forty-five (45) days of such event, and if not so
completed within such forty-five (45) day period, Credit Rating Level 5 shall be
the applicable Credit Rating Level until such time as Borrower obtains a Credit
Rating from two or more Rating Agencies.
Credit Rating Level. One of the following five pricing levels, as applicable
(determined in accordance with the definition of “Credit Rating”), and provided,
further, that, from and after the time that Agent receives written notice that
Borrower has first obtained an Investment Grade Rating and that Borrower has
irrevocably elected to have the Applicable Margin determined pursuant to
subparagraph (b) of the definition of Applicable Margin, during any period that
Borrower has no Credit Rating Level, Credit Rating Level 5 shall be the
applicable Credit Rating Level:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P, A3 by
Moody’s or A- by Fitch;
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P, Baa1
by Moody’s or BBB+ by Fitch and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or BBB by Fitch and Credit Rating Levels 1 and 2 are not applicable;

9

--------------------------------------------------------------------------------




“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or BBB- by Fitch and Credit Rating Levels 1, 2 and 3 are not
applicable; and
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or
BBB- by Fitch or there is no Credit Rating.
Credit Support Property or Credit Support Properties. At the time of
determination, the Real Estate owned by the Borrower or a Subsidiary Guarantor
that is security for the Obligations pursuant to the Mortgages and which
satisfies all of the conditions set forth in §7.19. The initial Credit Support
Properties are described on Schedule 1.2 hereto.
Credit Support Property Value. As of any date of determination, the Credit
Support Property Value for Credit Support Properties owned by the Borrower or
any Subsidiary Guarantor that are subject to a Mortgage shall be the sum of the
Appraised Values of each such Credit Support Property.
Credit Support Property Value Ratio. The ratio, expressed as a percentage, of
(a) the aggregate Credit Support Property Values to (b) the Total Commitment.
Cross-Collateralized Debt. With respect to any Person, shall mean (a) the
granting of a Lien by such Person on one or more assets of such Person to secure
Indebtedness owing by such Person to a lender or other beneficiary and the
granting of a Lien by such Person on the same group of assets to secure
Indebtedness owing by such Person to (i) the same lender or other beneficiary
under a different agreement, note or other instrument or (ii) one or more other
lenders or beneficiaries, or (b) the granting of a Lien by such Person on more
than one asset of such Person or the granting of a Lien by more than one Person
on one or more assets of either Person to secure Indebtedness owing by such
Person and/or other Persons to one or more lenders or beneficiaries under one
agreement, note or other instrument, or (c) the granting of a Lien by such
Person on all or a portion of its assets to secure Indebtedness owing by another
Person. The Loans under this Agreement shall not constitute Cross-Collateralized
Debt.
Default. See §12.1.
Default Rate. See §4.11.
Defaulting Lender. Any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two (2) Business Days of the date such Loans were required
to be funded by it hereunder unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent, any Issuing Lender, any Swing Loan Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent or any Lender
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect (unless, with respect to this clause (b),
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing in a manner reasonably acceptable to the Agent and the Borrower that
it will comply

10

--------------------------------------------------------------------------------




with its prospective funding obligations hereunder (provided that,
notwithstanding the provisions of §2.13, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or assets; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
§2.13(g)) upon delivery of written notice of such determination to the Borrower
and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
Designated Person. See §6.31.
Development Property. Any Real Estate owned or acquired by the Borrower or its
Subsidiaries or Unconsolidated Affiliates and on which construction,
redevelopment or material

11

--------------------------------------------------------------------------------




rehabilitation of material improvements has commenced and is continuing to be
performed; provided that any Real Estate will no longer be considered a
Development Property upon the earlier of (a) for Development Properties with a
total cost budget including land of less than $100,000,000.00, (i) such property
reaching a stabilized occupancy of at least 85% for the most recent completed
calendar quarter or (ii) twelve (12) months after substantial completion of
construction and receipt of the certificate of occupancy; and (b) for
Development Properties with a total cost budget including land of
$100,000,000.00 or greater, (i) twenty-one (21) months after receipt of the
certificate of occupancy of the first building of such project or (ii) eighteen
(18) months after receipt of the certificate of occupancy for at least fifty
percent (50%) of buildings constituting a part of such project. Upon meeting the
defined thresholds above, the asset will be considered to be a “Stabilized
Property”.
Directions. See §14.14.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of the REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the REIT or
any of its Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the REIT or any of its
Subsidiaries now or hereafter outstanding. Distributions from any Subsidiary of
the Borrower to, directly or indirectly, the Borrower or the REIT shall be
excluded from this definition.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made and, for
purposes of §2.6(a), the date on which any LIBOR Rate Loan is converted to a
Base Rate Loan in accordance with §4.1 or, for purposes of §2.6(b), is continued
as a LIBOR Rate Loan in accordance with §4.1.
EBITDA. With respect to any Person for any period (without duplication): the sum
of (a) Net Income (or Loss) on a Consolidated basis for such period plus (a) the
following, to the extent deducted in calculating such Net Income: (i) such
Persons’ Interest Expense plus other costs related to amortization of fees and
expenses relating to the issuance of indebtedness for such period, (ii) the
provision for Federal, state and local income taxes payable by such Persons for
such period, (iii) such Persons’ depreciation and amortization expense for such
period, and (iv) other non-cash expenses of such Persons reducing such Net
Income for such and minus (b) the following to the extent included in
calculating such Net Income: (i) Federal, state and local income tax credits of
such Persons for such period, (ii) all non-cash items increasing such Persons’
Net Income for such period, and (iii) all gains (or plus all losses)
attributable to any sales or other dispositions of assets, debt restructurings
or early retirement of debt. EBITDA shall be adjusted to remove (x) any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R, (y) any EBITDA from a
Subsidiary or Unconsolidated Affiliate that is in default of underlying
Indebtedness, and (z) any EBITDA from a Development Property with Capitalized
Interest.



12

--------------------------------------------------------------------------------




Electronic System. See §7.4.
Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:
(a)    which is located in the United States;
(b)    which is improved by an income-producing Multifamily Property, as to
which all improvements related to the development of the Multifamily Property
have been completed and for which a certificate of occupancy or equivalent has
been issued;
(c)    as to which all of the representations set forth in §6 of this Agreement
and in the other Loan Documents concerning such Real Estate are true and
correct; and
(d)    such Real Estate is in compliance with all of the covenants in this
Agreement and the other Loan Documents (including without limitation §7.19)
applicable to such Real Estate.
Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by the REIT or any ERISA
Affiliate, other than a Multiemployer Plan.
Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.
Environmental Laws. As defined in the Indemnity Agreement.
Environmental Reports. See §6.19.
EPA. See §6.19(b).
Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.
Equity Offering. The issuance and sale after the Closing Date by the REIT or any
of its Subsidiaries of any equity securities of such Person (other than equity
securities issued to the REIT or any one or more of its Subsidiaries in their
respective Subsidiaries); provided that any issuance and sale of equity
securities of the REIT, the proceeds of which are used within ninety (90) days
of such issuance and sale to retire Equity Interests in the REIT, shall not
constitute an Equity Offering to the extent of the proceeds so used.
Equity Percentage. The aggregate ownership percentage of the REIT in each
Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned Subsidiary,
which shall be calculated

13

--------------------------------------------------------------------------------




as the REIT’s direct or indirect share of the liabilities or assets, as the case
may be, of such Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary as reasonably determined by the Borrower based on
Borrower’s direct or indirect economic interest in such Unconsolidated Affiliate
or Subsidiary that is not a Wholly-Owned Subsidiary as of the date of
determination.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with the REIT
or its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA and
any predecessor entity of any of them.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.
Event of Default. See §12.1.
Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Indebtedness permitted by this
Agreement, (ii) a provision of such Subsidiary’s organizational documents, which
provision is included as a condition to the extension of such Secured
Indebtedness, or (iii) any joint venture agreement with an unaffiliated third
Person.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending

14

--------------------------------------------------------------------------------




office, (c) Taxes attributable to such Recipient’s failure to comply with
§4.3(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.
Extension Request. See §2.12(a)(i).
Facility Fee. See §2.3(b).
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of Cleveland (or, if such Federal Reserve Bank does not
publish such rate, the Federal Reserve Bank of New York) on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Agent on such day on such transactions as reasonably determined by the Agent.
Fee Owner. The applicable owner of the fee interest in a Credit Support Property
that is subject to a Ground Lease.
Fitch. Fitch, Inc., and any successor thereto.
Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
Freddie Mac Facility. The $150,000,000 line of credit provided by the Federal
Home Loan Mortgage Corporation (as successor by assignment from Northmarq
Capital, LLC) to the Borrower and certain Subsidiaries of the Borrower from time
to time secured by a pool of wholly-owned properties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swing Loans other than Swing Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or other credit support acceptable to the Swing
Loan Lender shall have been provided in accordance with the terms hereof.
Funds from Operations. With respect to any Person for any period, on a
Consolidated basis, an amount equal to (a) the Net Income (or Loss) of such
Person computed in accordance with GAAP, calculated without regard to (i) gains
(or losses) from debt restructuring and sales of property during such period,
and (ii) charges for impairment of real estate, plus (b) depreciation of such
Person

15

--------------------------------------------------------------------------------




with respect to real estate assets and amortization (other than amortization of
deferred financing costs) for such period, plus (c) other non-cash items of such
Person (other than amortization of deferred financing costs) for such period,
all after adjustment for unconsolidated partnerships and joint ventures. Except
as provided above, Funds from Operations shall be reported in accordance with
NAREIT policies as amended from time to time.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
General Partner. Monogram Residential, Inc., a Delaware corporation.
Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
Gross Asset Value. At any time and on a Consolidated basis for the REIT and its
Subsidiaries (and except to the extent provided in clause (i) below, excluding
any amounts attributable to any Subsidiary that is not a Wholly-Owned Subsidiary
and which is Consolidated with the REIT in accordance with GAAP and any
Unconsolidated Affiliate), the sum of (without duplication with respect to any
Real Estate):
(a)    the Credit Support Property Value of the Credit Support Properties; plus
(b)    the Capitalized Value of any Real Estate that has been a Stabilized
Property and owned by the Borrower or any of its Subsidiaries for the prior four
(4) consecutive calendar quarters most recently ended; plus
(c)    for Development Properties of the Borrower or its Subsidiaries that have
become Stabilized Properties within the prior four (4) consecutive calendar
quarter period, the Capitalized Value of such Real Estate; plus
(d)    the purchase price of all Stabilized Properties acquired by the Borrower
and its Subsidiaries during the four (4) consecutive calendar quarters most
recently ended; plus
(e)    the undepreciated book value determined in accordance with GAAP of all
Development Properties owned by Borrower and its Subsidiaries; plus
(f)    the undepreciated book value determined in accordance with GAAP of all
Land Assets of Borrower and its Subsidiaries; plus
(g)    the book value determined in accordance with GAAP of all Mortgage Note
Receivables of Borrower and its Subsidiaries that are performing; plus
(h)    the GAAP book value of all Unrestricted Cash and Cash Equivalents of the
REIT and its Subsidiaries as of the date of determination; plus

16

--------------------------------------------------------------------------------




(i)    with respect to any Subsidiary that is not a Wholly-Owned Subsidiary or
any Unconsolidated Affiliate, the REIT’s Equity Percentage of the items listed
in clauses (a)-(g) above in this definition owned by an Unconsolidated Affiliate
or Subsidiary that is not a Wholly-Owned Subsidiary.
To the extent that the Gross Asset Value includes any asset disposed of during
the calendar quarter most recently ended prior to a date of determination, such
asset and all income therefrom shall be excluded from the calculation of Gross
Asset Value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated (including Land)
principally as a Multifamily Property. For the avoidance of doubt, any
Investments under §8.3(n) shall not be included in the determination of Gross
Asset Value.
Ground Lease. Any ground lease having a remaining unexpired term (exclusive of
unexercised extension options) of not less than twenty-five (25) years as of the
date of acceptance of the applicable Real Estate as Credit Support Property
approved by the Agent pursuant to which Borrower or a Subsidiary Guarantor
leases a Credit Support Property.
Ground Lease Default. See §6.32(d).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by the REIT or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, the REIT, General Partner, Limited Partner and each
Additional Guarantor, and individually any one of them.
Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by the REIT, General Partner, Limited Partner, the Subsidiary
Guarantors that are a party thereto as of the Closing Date (and each Additional
Guarantor that becomes a party thereto after the Closing Date) in favor of the
Agent and the Lenders in the form of the instrument delivered to Agent on the
Closing Date, as the same may be modified, amended, restated or ratified from
time to time.
Hazardous Substances. As defined in the Indemnity Agreement.
Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than sixty (60) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes

17

--------------------------------------------------------------------------------




payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied solely by the issuance
of Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for (i) completion guaranties and guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, violations of “special
purpose entity” covenants and other similar exceptions to recourse liability
until a claim is made with respect thereto, and then shall be included only to
the extent of the amount of such claim or (ii) guaranties of unused commitments
or construction loans to the extent the same has not been drawn unless a claim
is made), including liability of a general partner in respect of liabilities of
a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and (k) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage) of any
Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned Subsidiary of
such Person. For the avoidance of doubt, if a Person has guaranteed Indebtedness
of an Unconsolidated Affiliate or a Subsidiary that is not a Wholly-Owned
Subsidiary, the greater of the Indebtedness guaranteed or the Equity Percentage
of such Indebtedness shall be included in Indebtedness. Indebtedness shall be
adjusted to remove any impact of intangibles pursuant to FAS 141, as issued by
the Financial Accounting Standards Board in June of 2001. Notwithstanding the
foregoing, Indebtedness shall not include prepaid rents, intracompany
indebtedness between the Borrower and a Wholly-Owned Subsidiary of Borrower that
is subordinate in right and time of payment to the Obligations pursuant to an
agreement reasonably satisfactory to Agent, security deposits, tax liabilities
not yet payable, or dividends or distributions declared but not yet paid.
Notwithstanding the foregoing, reimbursement obligations with respect to letters
of credit (other than Letters of Credit issued under this Agreement) which are
fully collateralized by cash or Cash Equivalents shall not constitute
Indebtedness (and for the avoidance of doubt, such cash and Cash Equivalents
securing such letters of credit shall not be included in Gross Asset Value).
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan

18

--------------------------------------------------------------------------------




Document and (b) to the extent not otherwise described in the immediately
preceding clause (a), Other Taxes.
Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower, the REIT, the General Partner, the Limited Partner and the
Applicable Subsidiary Guarantors, in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which each of the
Borrower and such Guarantors agrees to indemnify the Agent and the Lenders with
respect to Hazardous Substances and Environmental Laws.
Information Materials. See §7.4.
Initial Maturity Date. January 14, 2019.
Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies as a result of any casualty to any Credit
Support Property, net of all reasonable and customary amounts actually expended
to collect the same, including, without limitation, reasonable and customary
amounts expended in negotiating, litigating, if appropriate, or investigating
the amount of such insurance, proceeds, damages and claims.
Intangible Assets. Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
Intangible Liabilities. Liabilities that are considered to be intangible
liabilities under GAAP.
Interest Expense. With respect to any period and as to any Person, without
duplication, total interest expense paid, capitalized or accrued on such
Person’s Indebtedness (whether direct, indirect or contingent, and including
without limitation, interest on all convertible debt but excluding amortization
of financing costs) of such Person and its Subsidiaries, on a consolidated
basis, during such period (including interest expense attributable to
Capitalized Leases and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP. Interest Expense
shall not include Capitalized Interest.
Interest Hedge. See §7.22.
Interest Payment Date. As to each Base Rate Loan, the first day of each calendar
month during the term of such Loan. As to each LIBOR Rate Loan, the last day of
each Interest Period relating thereto; provided that in the event that the
Interest Period for a LIBOR Rate Loan shall be for a period in excess of three
months, then interest shall also be payable on the three months anniversary of
the commencement of such Interest Period.
Interest Period. With respect to each LIBOR Rate Loan (a)  initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2), three (3) or six (6) months thereafter (or such shorter period, but in no
event less than seven (7) days, as the Borrower may request, subject to the
approval of the Agent and all of the Lenders), and (b)  thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one (1) of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

19

--------------------------------------------------------------------------------




(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan with an Interest Period of one (1) month as
provided in §4.1(c) on the last day of the then current Interest Period with
respect thereto, or if the other conditions thereto set forth in §4.1(a)(iii)
have not been met, then to a Base Rate Loan (provided that nothing herein shall
limit the terms of §4.5 or §4.6);
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date.
Investment Grade Rating. A Credit Rating from at least two (2) of the Rating
Agencies of BBB- or better by S&P or Fitch or Baa3 or better by Moody’s.
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(x) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (y) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. Investments shall be valued in
accordance with their undepreciated GAAP book value except as provided in §8.3.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.
Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement (and if the Additional Guarantor is the owner or ground
lessee of a Credit Support Property, the Cash Collateral Agreement and the
Indemnity Agreement) to be executed and delivered pursuant to §5.5 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit A hereto.
KCM. KeyBanc Capital Markets Inc.
KeyBank. As defined in the preamble hereto.
Land Assets Land to be developed as a Multifamily Property with respect to which
the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

20

--------------------------------------------------------------------------------




Latest Balance Sheet. See §6.5.
Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
this Agreement (but not including any participant as described in §18). The
Issuing Lender shall be a Lender, as applicable. The Swing Loan Lender shall be
a Lender.
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.
Letter of Credit Commitment. An amount equal to Twenty-Five Million and No/100
Dollars ($25,000,000.00), as the same may be changed from time to time in
accordance with the terms of this Agreement.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Lender (other than the Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the Lender acting as the Issuing Lender shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Lenders other than the Lender acting as the Issuing Lender of their
participation interests under §2.10.
Letter of Credit Request. See §2.10(a).
LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage. Notwithstanding the foregoing,
if the rate shown on Reuters Screen LIBOR01 Page (or any successor service
designated pursuant to this definition) shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.

21

--------------------------------------------------------------------------------




Lien. See §8.2.
Limited Partner. MR Business Trust, a Maryland business trust.
Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Security Documents, the Subordination of Management Agreement and
all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower or any Guarantor in connection with
the Loans.
Loan Request. See §2.7.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan and a Swing Loan (or Loans)), as the case may be, made pursuant to
this Agreement. All Loans shall be made in Dollars. Amounts drawn under a Letter
of Credit shall also be considered Revolving Credit Loans as provided in §2.10.
Majority Lenders. As of any date, the Lender or Lenders (excluding Defaulting
Lenders) whose aggregate Commitment Percentage is greater than fifty percent
(50%) of the Total Commitment (not held by Defaulting Lenders)
Management Agreements. Agreements to which any Person that owns a Credit Support
Property is a party, whether written or oral, providing for the management of
the Credit Support Property or any of them.
Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests).
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of the REIT and its Subsidiaries, taken as a whole; or (b) the ability of the
Borrower or any Guarantor, taken as a whole, to perform any of their material
obligations under the Loan Documents; or (c) the ability of any Applicable
Subsidiary Guarantor to perform any of its material obligations under the Loan
Documents; or (d) the validity or enforceability of any of the Loan Documents or
the creation, perfection and priority of any Liens of the Agent in the
Collateral; or (e) the rights or remedies of the Agent or the Lenders
thereunder.
Material Subsidiary. Any Wholly-Owned Subsidiary of the REIT (a) which is the
owner of a Credit Support Property, (b) which, upon the Borrower obtaining and
during such time as Borrower maintains an Investment Grade Rating, is a
borrower, guarantor of or is otherwise liable with respect to any other Recourse
Indebtedness of the REIT, the Borrower or any of their respective Subsidiaries,
or is a guarantor of or is otherwise liable with respect to any Indebtedness of
any other Person, or (c) subject to the terms of §5.5(d), that is not an
Excluded Subsidiary.
Maturity Date. The Initial Maturity Date, as such date may be extended as
provided in §2.12, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.

22

--------------------------------------------------------------------------------




Moody’s. Moody’s Investor Service, Inc., and any successor thereto.
Mortgage Note Receivables. A mortgage loan secured by a first or second mortgage
lien on a Multifamily Property or a mezzanine loan secured by a first priority
pledge of all of the Equity Interests in a Person that owns a Multifamily
Property.
Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Agent and
the Lenders (or to trustees named therein acting on behalf of the Agent for the
benefit of the Agent and the Lenders), as the same may be modified or amended,
pursuant to which a Borrower or a Guarantor has conveyed or granted a mortgage
lien upon or a conveyance in fee simple (or of a leasehold, if applicable) of
any Credit Support Property, as security for the Obligations, each such Mortgage
to be in the form of the instruments delivered to Agent on the Closing Date,
with such changes as Agent may reasonably require as a result of state law or
practice or type of asset.
Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by the REIT or any ERISA Affiliate.
Multifamily Property. Real Estate that is primarily a multifamily residential
project for lease, such as an apartment building or garden style apartment
project.
Negative Pledge. See §7.19(a)(i).
Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.
Net Offering Proceeds. Without duplication, the gross cash proceeds received by
the REIT, the General Partner, the Limited Partner or the Borrower as a result
of an Equity Offering less the customary and reasonable costs, expenses and
discounts paid by the REIT, the General Partner, the Limited Partner or the
Borrower, as applicable, in connection therewith.
Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the gross revenues accrued from such Real Estate for
such period in the ordinary course of business from tenants (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period, including, but not limited to, taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such Real
Estate, but specifically excluding general overhead expenses of the REIT and its
Subsidiaries, any property management fees, debt service charges, income taxes,
depreciation, amortization, other non-cash expenses, and any extraordinary,
non-recurring expense associated with any financing, merger, acquisition,
divestiture or other capital transaction) in each case, in connection with such
Real Estate), minus (c) the greater of (i) actual property management fees paid
to a third party for such Real Estate for such period, and (ii) an amount equal
to three percent (3%) of the gross rental revenues from such Real Estate for
such period, minus (d) all revenues from such Real Estate which have not been
paid within thirty (30) days of the date due.

23

--------------------------------------------------------------------------------




Non-Consenting Lender. Any Lender that does not approve or consent to any
consent, waiver, modification or amendment requested by the Borrower, which
request requires approval or consent of the Required Lenders, the Majority
Lenders, all of the Lenders, or all of the Lenders directly affected thereby in
accordance with the terms of this Agreement.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness (whether contained in a loan agreement, promissory
note, indemnity agreement or other document), including, without limitation,
exclusions for claims that (a) are based on fraud, intentional or material
misrepresentation, misapplication of funds, gross negligence or willful
misconduct, (b) result from intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, (c) arise from the presence of
Hazardous Substances on the Real Property securing such Non-Recourse
Indebtedness, (d) are the result of any unpaid real estate taxes and
assessments, or (e) result from the borrowing Subsidiary and/or its assets
becoming the subject of a voluntary or involuntary bankruptcy, insolvency or
similar proceeding.
Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for Non‑Recourse
Exclusions until a claim is made with respect thereto, and then such
Indebtedness shall not constitute Non‑Recourse Indebtedness only to the extent
of the amount of such claim) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, or (b) if such Person is
a Single Asset Entity, any Indebtedness solely of such Person (including any
claims made against such Single Asset Entity with respect to Non-Recourse
Exclusions) (but excluding Non‑Recourse Exclusions against any Person other than
such Single Asset Entity until a claim is made with respect thereto, and then
such Indebtedness shall not constitute Non‑Recourse Indebtedness only to the
extent of the amount of such claim), or (c) Indebtedness with respect to the
Freddie Mac Facility of Borrower and the Subsidiaries of Borrower that are
co-obligors thereunder provided that the agreements evidencing and securing such
Indebtedness provide that there is no recourse to Borrower (excluding
Non-Recourse Exclusions until a claim is made with respect thereto, and then
such Indebtedness shall not constitute Non-Recourse Indebtedness only to the
extent of the amount of such claim), and the liability of such Subsidiaries of
Borrower is contractually limited to specific assets of such Persons encumbered
by a Lien securing such Indebtedness.
Note Receivable. Any Mortgage Note Receivable, or other note, instrument or
other agreement evidencing a payment obligation to Borrower made by a Person
that is not a Wholly-Owned Subsidiary of Borrower.
Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
bankruptcy or insolvency proceeding, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.

24

--------------------------------------------------------------------------------




OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of a Person or any of
its Subsidiaries in respect of “off-balance sheet arrangements” (as defined in
Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act which
such Person would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of such
Person’s report on Form 10-Q or Form 10-K (or their equivalents) if such Person
were required to file the same with the SEC (or any Governmental Authority
substituted therefor).
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.
Pembroke Regulatory Agreement. Collectively, that certain Certificate of
Granting of a Comprehensive Permit dated August 11, 2004 and recorded in Book
30495, page 145 et seq., Plymouth County, Massachusetts Registry of Deeds, and
that certain Regulatory Agreement dated May 4, 2005 between the Massachusetts
Housing Finance Agency, as project administrator acting on behalf of the
Department of Housing and Community Development, and BC Pembroke Woods LLC, and
recorded in Book 30495, page 161 et seq., the aforesaid records.
Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

25

--------------------------------------------------------------------------------




Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the REIT or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) of identical class payable to holders of such
class of Equity Interests; (b) paid or payable to the Borrower or any of its
Subsidiaries; or (c) constituting or resulting in the redemption of Preferred
Securities, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Rating Agencies. S&P, Moody’s, Fitch and any substitute rating agency appointed
by Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s, Fitch or such
substitute rating agency.
Real Estate. All real property, including, without limitation, the Credit
Support Properties, at the time of determination then owned or leased (as lessee
or sublessee) in whole or in part or operated by the REIT or any of its
Subsidiaries, or an Unconsolidated Affiliate of the Borrower and which is
located in the United States of America or the District of Columbia.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non‑Recourse Indebtedness
of the REIT or any of its Subsidiaries, but shall include any Non‑Recourse
Exclusions at such time a written claim is made with respect thereto against any
Person other than the applicable Single Purpose Entity.
Register. See §18.2.
Regulatory Agreement Default. See §6.34.
REIT. Monogram Residential Trust, Inc., a Maryland corporation.
REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

26

--------------------------------------------------------------------------------




Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.
Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.
Rent Roll. A report prepared by the Borrower showing for any Credit Support
Property or any Real Estate proposed to be included as a Credit Support
Property, owned or leased by the Borrower or its Subsidiaries, its occupancy,
lease expiration dates, lease rent and other information, including, without
limitation, identification of vacant units and market rents, in substantially
the form presented to the Agent prior to the date hereof or in such other form
as may be reasonably acceptable to the Agent.
Representative. See §14.16.
Required Lenders. As of any date, the Lender or Lenders (other than Defaulting
Lenders) whose aggregate Commitment Percentage is equal to or greater than
sixty-six and 7/10 percent (66.7%) of the Total Commitment (not held by
Defaulting Lenders).
Reserve Percentage. With respect to any Interest Period, for any day that
percentage which is specified two (2) Business Days before the first day of such
Interest Period (expressed as a decimal) by the Board of Governors of the
Federal Reserve System (or any successor) or any other Governmental Authority
with jurisdiction over the Agent or any Lender for determining the maximum
reserve requirement (including, but not limited to, any marginal reserve
requirement) generally applicable to financial institutions regulated by the
Federal Reserve Board comparable in size and type to the Person serving as the
Agent under Regulation D of the Federal Reserve Board in respect of
“Eurocurrency liabilities” (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined) in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, made pursuant to this
Agreement to be made by the Lenders hereunder as more particularly described in
§2. Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).
Revolving Credit Notes. See §2.1(b).
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
S&P. Standard & Poor’s Ratings Group, and any successor thereto.
SEC. The federal Securities and Exchange Commission.
Secured Indebtedness. With respect to any Person as of any given date, the
Indebtedness of such Person outstanding at such date that is secured in any
manner by any Lien. Secured Indebtedness shall not include the Obligations.

27

--------------------------------------------------------------------------------




Secured Recourse Indebtedness. As of any date of determination, any Secured
Indebtedness of the REIT or any of its Subsidiaries which is Recourse
Indebtedness. Secured Recourse Indebtedness shall not include the Obligations.
Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
Security Agreement. The Pledge and Security Agreement dated of even date
herewith made by Borrower, Monogram Residential Kendall Commons, LLC, a Delaware
limited liability company, Monogram Residential Richardson, LLC, a Delaware
limited liability company, Monogram Residential Scottsdale, LLC, a Delaware
limited liability company, and each other Subsidiary of Borrower now or
hereafter a party thereto, in favor of the Agent.
Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Security Agreement and any supplements and
amendments thereto, the Cash Collateral Agreement, the Indemnity Agreement, the
Guaranty, the UCC-1 financing statements and any further collateral assignments
to the Agent for the benefit of the Lenders.
Shareholders’ Equity. As of any date of determination, Consolidated
shareholders’ equity of the REIT and its Subsidiaries, as determined in
accordance with GAAP, excluding noncontrolling interests classified as
shareholder equity in accordance with GAAP.
Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor or an owner
of a direct or indirect interest in a Subsidiary Guaranty which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non‑Recourse Indebtedness (except for
Non‑Recourse Exclusions).
Stabilized Property. A completed Multifamily Property on which all improvements
related to the development of such Real Estate have been substantially completed
for twelve (12) months or which has an occupancy rate of at least eighty-five
percent (85.0%) for one calendar quarter, or if such property was a Development
Property of Borrower and the total cost budget including land was
$100,000,000.00 or greater, the first to occur of (a) twenty-one (21) months
after receipt of the certificate of occupancy for the first building of such
project or (b) eighteen (18) months after receipt of the certificates of
occupancy for at least fifty percent (50%) of the buildings constituting a part
of such project. A property may also become a Stabilized Property as provided in
the definition of Development Property. Once a property becomes a Stabilized
Property under this Agreement, it shall remain a Stabilized Property.
State. A state of the United States of America and the District of Columbia.
Subordination of Management Agreement. An agreement pursuant to which a manager
of a Credit Support Property subordinates its rights under a Management
Agreement to the Loan Documents, such agreement to be in the form and substance
reasonably satisfactory to Agent.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries

28

--------------------------------------------------------------------------------




of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Notwithstanding any
ownership interest in the Borrower, the Borrower shall at all times be
considered a Subsidiary of the REIT.
Subsidiary Guarantor. Each Person, other than the REIT, General Partner and
Limited Partner, that is a party to the Guaranty as of the date of this
Agreement and each Additional Guarantor.
Survey. An instrument survey of each parcel of Real Estate prepared by a
registered land surveyor, certified to Agent, which shall show the location of
all buildings, structures, easements and utility lines on such property, shall
be sufficient to remove the standard survey exception from the relevant Title
Policy, shall show that all buildings and structures are within the lot lines of
such Real Estate and shall not show any encroachments by others (or to the
extent any encroachments are shown, such encroachments shall be acceptable to
the Agent in its reasonable discretion), shall show rights of way, adjoining
sites, establish building lines and street lines, the distance to and names of
the nearest intersecting streets and such other details as the Agent may
reasonably require; and shall show whether or not such Real Estate is located in
a flood hazard district as established by the Federal Emergency Management
Agency or any successor agency or is located in any flood plain, flood hazard or
wetland protection district established under federal, state or local law and
shall otherwise be in form and substance reasonably satisfactory to the Agent.
Swing Loan. See §2.5(a).
Swing Loan Commitment. An amount equal to Twenty-Five Million and No/100 Dollars
($25,000,000), as the same may be changed from time to time in accordance with
the terms of this Agreement.
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Note. See §2.5(b).
Syndication Agent. As defined in the preamble hereto.
Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Credit Support Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Titled Agents. The Arrangers, the Syndication Agent, and any documentation
agent.
Title Insurance Company. Any title insurance company or companies reasonably
approved by the Agent and the Borrower.
Title Policy. With respect to each parcel of Credit Support Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company

29

--------------------------------------------------------------------------------




(with such reinsurance as the Agent may reasonably require, any such reinsurance
to be with direct access endorsements to the extent available under applicable
law) in an amount as the Agent may reasonably require based upon the fair market
value of the applicable Credit Support Property insuring the priority of the
Mortgage thereon and that the Borrower or a Subsidiary Guarantor, as applicable,
holds marketable or indefeasible (with respect to Texas) fee simple title or a
valid and subsisting leasehold interest to such parcel, subject only to the
encumbrances acceptable to Agent in its reasonable discretion and which shall
not contain standard exceptions for mechanics liens, persons in occupancy (other
than tenants as tenants only under Leases) or matters which would be shown by a
survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Agent in its reasonable discretion,
and shall contain (a) a revolving credit endorsement and (b) such other
endorsements and affirmative insurance as the Agent may reasonably require and
is available in the State in which the Credit Support Property is located,
including but not limited to (i) a comprehensive endorsement, (ii) a variable
rate of interest endorsement, (iii) a usury endorsement, (iv) a doing business
endorsement, (v) an ALTA form 3.1 zoning endorsement, (vi) a “tie-in”
endorsement relating to all Title Policies issued by such Title Insurance
Company in respect of other Credit Support Property, (vii) “first loss” and
“last dollar” endorsements, and (viii) a utility location endorsement.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Two
Hundred Million and No/100 Dollars ($200,000,000.00), and is subject to increase
in §2.11.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.
Unpledgeable Interest. Any (a) Equity Interest of Borrower directly in a
Subsidiary or Unconsolidated Affiliate, which Equity Interests may not be
pledged as security to any Person pursuant to restrictions contained in (i) any
document, instrument or agreement evidencing Secured Indebtedness permitted by
this Agreement, (ii) such Subsidiary’s or Unconsolidated Affiliate’s
organizational documents included as a condition to the extension of such
Secured Indebtedness, or (iii) any joint venture agreement with an unaffiliated
third Person (provided that any portion of such Equity Interest that is not so
restricted shall not be considered an Unpledgeable Interest), or (b) Note
Receivable which may not be pledged as security to any Person pursuant to
restrictions contained in the agreements evidencing or relating to such Note
Receivable (provided that any portion of such Note Receivable that is not so
restricted shall not be considered an Unpledgeable Interest). For the avoidance
of doubt, upon the termination of any applicable restriction described above,
the applicable Equity Interest or Note Receivable shall no longer be considered
an Unpledgeable Interest.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person and is not subject to
any Lien, claim, cash trap, restriction, escrow or reserve. Notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
“like-kind” exchanges pursuant to Section 1031 of the Code shall be deemed to be
cash of the Borrower for purposes hereof. For the avoidance of doubt,

30

--------------------------------------------------------------------------------




Unrestricted Cash and Cash Equivalents shall not include any tenant security
deposits or other restricted deposits.
Unused Fee. See §2.3(a).
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.3(f)(ii)(B)(III).
Wholly-Owned Subsidiary. As to the Borrower or the REIT, any Subsidiary of the
Borrower or the REIT that is directly or indirectly owned one hundred percent
(100%) by the Borrower or the REIT, respectively; provided, however, that for
all purposes under this Agreement, the Borrower shall be deemed to be a
Wholly-Owned Subsidiary of the REIT.
Withholding Agent. The REIT, the Borrower, any other Guarantor and the Agent, as
applicable.
§1.2
Rules of Interpretation.

(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of any change in GAAP or Applicable Law after the date
hereof or any other change in accounting procedures pursuant to §7.3 which would
affect the computation of any financial covenant, ratio or other requirement set
forth in any Loan Document, then upon the request of

31

--------------------------------------------------------------------------------




the Borrower or the Agent, the Borrower, the Guarantors, the Agent and the
Lenders shall negotiate promptly, diligently and in good faith in order to amend
the provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrower and the Guarantors as in effect prior to
such accounting change or change in Applicable Law, as determined by the
Required Lenders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.
(l)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.
(m)    To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.
§1.3    Financial Attributes of Unconsolidated Affiliates and Subsidiaries that
are not Wholly-Owned Subsidiaries. Notwithstanding anything contained in this
Agreement to the contrary, when determining the REIT’s or Borrower’s compliance
with any financial covenant contained in any of the Loan Documents, only the
REIT’s or Borrower’s Equity Percentage of the financial attributes of an
Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned Subsidiary
shall be included.
§2.
THE CREDIT FACILITY.

§2.1
Revolving Credit Loans.

(a)    Subject to the terms and conditions set forth in this Agreement, each of
the Lenders severally agrees to lend to the Borrower, and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the Maturity Date upon notice by the Borrower to the Agent given in accordance
with §2.7, such sums as are requested by the Borrower for the purposes set forth
in §2.9 up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Lender’s
Commitment; provided, that, in all events no Default or Event of Default shall
have occurred and be continuing; and provided, further, that the outstanding
principal amount of the Revolving Credit Loans (after giving effect to all
amounts requested), Swing Loans and Letter of Credit Liabilities shall not at
any time exceed the Total Commitment. The Revolving Credit Loans shall be made
pro rata in accordance with each Lender’s Commitment Percentage. Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Borrower that all of the conditions required of the Borrower set
forth in §§10 and 11, as applicable, have been satisfied on the date of such
request. The Agent may assume that the conditions in §§10 and 11

32

--------------------------------------------------------------------------------




have been satisfied unless it receives prior written notice from a Lender that
such conditions have not been satisfied. No Lender shall have any obligation to
make Revolving Credit Loans to the Borrower or participate in Letter of Credit
Liabilities and Swing Loans in the maximum aggregate principal outstanding
balance of more than the amount equal to such Lender’s Commitment.
(b)    The Revolving Credit Loans shall be evidenced by separate promissory
notes of the Borrower in substantially the form of Exhibit B hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Revolving Credit Note shall be payable to the order of each
Lender in the principal amount equal to such Lender’s Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below. The Borrower irrevocably
authorizes the Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or the time of receipt of any payment
of principal thereof, an appropriate notation on the Agent’s Record reflecting
the making of such Revolving Credit Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Revolving Credit Loans set forth on
the Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due.
§2.2
[Intentionally Omitted].

§2.3
Unused Fee; Facility Fee.

(a)    The Borrower agrees to pay to the Agent for the account of the Lenders in
accordance with their respective Commitment Percentages a facility unused fee
(the “Unused Fee”) calculated at the rate per annum as set forth below on the
daily amount (as of the end of each day) by which the Total Commitment exceeds
the outstanding principal amount of Revolving Credit Loans, Swing Loans and
Letter of Credit Liabilities, during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Maturity Date, subject to
§2.3(b). The Unused Fee shall be calculated for each day based on the ratio
(expressed as a percentage) of (a) the daily amount (as of the end of each day)
of the outstanding principal amount of the Revolving Credit Loans, Swing Loans
and Letter of Credit Liabilities during such quarter to (b) the Total Commitment
and if such ratio is less than fifty percent (50%), the Unused Fee shall be
payable at the rate of 0.30%, and if such ratio is equal to or greater than
fifty percent (50%), the Unused Fee shall be payable at the rate of 0.25%. The
Unused Fee shall be payable quarterly in arrears on the first (1st) day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Commitments shall terminate as
provided in §2.4, with a final payment on the Maturity Date.
(b)    From and after the date that Agent receives written notice that Borrower
has first obtained an Investment Grade Rating and that Borrower has irrevocably
elected to have the Applicable Margin determined pursuant to subparagraph (b) of
the definition of Applicable Margin, the Unused Fee shall no longer accrue (but
any accrued Unused Fee shall be payable as provided in §2.3(a)), and from and
thereafter, Borrower agrees to pay to the Agent for the account of the Lenders
in accordance with their respective Commitment Percentages a facility fee (the
“Facility Fee”) calculated at the rate per annum set forth below based upon the
applicable Credit Rating Level on the Total Commitment:

33

--------------------------------------------------------------------------------




Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.125%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Commitments shall terminate as provided in §2.4, with a final payment on the
Maturity Date. The Facility Fee shall be determined by reference to the Credit
Rating Level in effect from time to time; provided, however, that no change in
the Facility Fee rate resulting from a change in the Credit Rating Level shall
be effective until three (3) Business Days after the date on which the Agent
receives written notice of a change.
§2.4    Reduction and Termination of the Commitments. The Borrower shall have
the right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce by $5,000,000.00 or an integral multiple
of $1,000,000.00 in excess thereof (provided that in no event shall the Total
Commitment be reduced in such manner to an amount less than fifty percent
(50.0%) of the highest Total Commitment at any time existing under this
Agreement) or to terminate entirely the Commitments, whereupon the Commitments
of the Lenders shall be reduced pro rata in accordance with their respective
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.7; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Lenders of the
substance thereof. Any reduction of the Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of Swing Loans and Letters of Credit. Upon
the effective date of any such reduction or termination, the Borrower shall pay
to the Agent for the respective accounts of the Lenders the full amount of any
fee under §2.3 then accrued on the amount of the reduction. No reduction or
termination of the Commitments may be reinstated.
§2.5
Swing Loan Commitment.

(a)    Subject to the terms and conditions set forth in this Agreement, the
Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Maturity
Date upon notice by the Borrower to the Swing Loan Lender given in accordance
with this §2.5, such sums as are requested by the Borrower for the purposes set
forth in §2.9 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; and (ii) the
outstanding principal amount of the Revolving Credit Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit Liabilities
shall not at any time exceed the Total Commitment. Notwithstanding anything to
the contrary contained in this §2.5, the Swing Loan Lender shall not be
obligated to make any Swing Loan at a time when any other Lender is a Defaulting
Lender, unless the

34

--------------------------------------------------------------------------------




Swing Loan Lender is satisfied that the participation therein will otherwise be
fully allocated to the Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall not participate therein, except to the
extent the Swing Loan Lender has entered into arrangements with the Borrower or
such Defaulting Lender that are satisfactory to the Swing Loan Lender in its
good faith determination to eliminate the Swing Loan Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §11 (and §10 in connection with the making of the initial Swing Loan unless a
Revolving Credit Loan has been made or a Letter of Credit has already been
issued) have been satisfied on the date of such funding. The Swing Loan Lender
may assume that the conditions in §§10 and 11 have been satisfied unless the
Swing Loan Lender has received written notice from a Lender that such conditions
have not been satisfied. Each Swing Loan shall be due and payable within one (1)
Business Day of demand by Agent but in any event no later than five (5) Business
Days of the date such Swing Loan was provided and the Borrower hereby agrees (to
the extent not repaid as contemplated by §2.5(d)) to repay each Swing Loan on or
before the date that is five (5) Business Days from the date such Swing Loan was
provided. A Swing Loan may not be refinanced with another Swing Loan.
(b)    The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit C hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.
(c)    The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $500,000.00 or an
integral multiple of $100,000.00 in excess thereof) and providing the wire
instructions for the delivery of the Swing Loan proceeds. Each such Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept such Swing Loan on the Drawdown Date. Notwithstanding anything herein
to the contrary, a Swing Loan shall be a Base Rate Loan and shall bear interest
at the Base Rate plus the Applicable Margin. The proceeds of the Swing Loan will
be disbursed by wire by the Swing Loan Lender to the Borrower no later than 1:00
p.m. (Cleveland time).
(d)    The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Lender to make a
Revolving Credit Loan pursuant to §2.1 in an amount equal to such Lender’s
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that the Borrower does not notify the Agent
in writing otherwise on or before noon (Cleveland Time) on the Business Day of
the Drawdown Date with respect to such Swing Loan, the Agent shall notify the
Lenders that such Loan shall be a LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such LIBOR Rate Loan will

35

--------------------------------------------------------------------------------




not be in contravention of any other provision of this Agreement, or if the
making of a LIBOR Rate Loan would be in contravention of this Agreement, then
such notice shall indicate that such loan shall be a Base Rate Loan. The
Borrower hereby irrevocably authorizes and directs the Swing Loan Lender to so
act on its behalf, and agrees that any amount advanced to the Agent for the
benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be considered a
Revolving Credit Loan pursuant to §2.1. Unless any of the events described in
§§12.1(g), 12.1(h) or 12.1(i) shall have occurred (in which event the procedures
of §2.5(e) shall apply), each Lender shall make the proceeds of its Revolving
Credit Loan available to the Swing Loan Lender for the account of the Swing Loan
Lender at the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than one (1) Business Day after the date such
request was made by the Swing Line Lender just as if the Lenders were funding
directly to the Borrower, so that thereafter such Obligations shall be evidenced
by the Revolving Credit Notes. The proceeds of such Revolving Credit Loan shall
be immediately applied to repay the Swing Loans.
(e)    If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Lender will, on the date such Revolving Credit
Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan. Each Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.
(f)    Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.
(g)    Each Lender’s obligation to fund a Loan as provided in §2.5(d) or to
purchase participation interests pursuant to §2.5(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of the REIT or any of its Subsidiaries;
(d) any breach of this Agreement or any of the other Loan Documents by the
Borrower or any Guarantor or any Lender; or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent, the Borrower and the Swing Loan Lender as against such Lender as a
Revolving Credit Loan which was not funded by the non‑purchasing Lender, thereby
making such Lender a Defaulting Lender. Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Lender under its Commitment.
§2.6
Interest on Loans.

(a)    Each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

36

--------------------------------------------------------------------------------




(b)    Each LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin.
(c)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.7    Requests for Revolving Credit Loans. The Borrower shall give to the
Agent written notice executed by an Authorized Officer in the form of Exhibit D
hereto (or telephonic notice confirmed in writing in the form of Exhibit D
hereto) of each Revolving Credit Loan requested hereunder (a “Loan Request”) by
11:00 a.m. (Cleveland time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Base Rate Loans and three (3) Business Days prior to the
proposed Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall
specify with respect to the requested Revolving Credit Loan the proposed
principal amount of such Revolving Credit Loan, the Type of Revolving Credit
Loan, the initial Interest Period (if applicable) for such Revolving Credit Loan
and the Drawdown Date. Each such notice shall also contain (a) a general
statement as to the purpose for which such advance shall be used (which purpose
shall be in accordance with the terms of §2.9), and (b) a certification by the
chief executive officer, president or chief financial officer of the REIT that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents after giving effect to the making of such Revolving
Credit Loan. Promptly upon receipt of any such notice, the Agent shall notify
each of the Lenders thereof. Each such Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept the Revolving
Credit Loan requested from the Lenders on the proposed Drawdown Date. Nothing
herein shall prevent the Borrower from seeking recourse against any Lender that
fails to advance its proportionate share of a requested Revolving Credit Loan as
required by this Agreement. Subject to §2.10(f) below, each Loan Request shall
be (a) for a Base Rate Loan in a minimum aggregate amount of $500,000.00 or an
integral multiple of $100,000.00 in excess thereof; or (b) for a LIBOR Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$500,000.00 in excess thereof; provided, however, that there shall be no more
than six (6) LIBOR Rate Loans outstanding at any one time.
§2.8
Funds for Loans.

(a)    Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Revolving Credit Loans, each of the Lenders, will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Commitment Percentage of the amount of the requested Loans which
may be disbursed pursuant to §2.1. Upon receipt from each such Lender of such
amount, and upon receipt of the documents required by §11 (and in connection
with the making of the initial Loan unless a Letter of Credit has already been
issued, §10) and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Agent will make available to the Borrower the
aggregate amount of such Revolving Credit Loans made available to the Agent by
the Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans, including any additional Revolving Credit Loans that may
be requested subject to the terms and conditions hereof to provide funds to
replace those not advanced by the Lender so failing or refusing.

37

--------------------------------------------------------------------------------




(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to the Agent
such Lender’s Commitment Percentage of a proposed Loan, the Agent may in its
discretion assume that such Lender has made such Loan available to the Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).
§2.9    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for (a) payment of closing costs in connection with this Agreement,
(b) repayment of Indebtedness, (c) acquisitions, development and capital
improvements, (d) to repurchase shares of the REIT in connection with the
listing of the REIT on an exchange, provided that such payments shall be made
within ninety (90) days of such listing and shall not exceed $150,000,000.00 in
the aggregate, and (e) general corporate and working capital purposes.
§2.10
Letters of Credit.

(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is thirty
(30) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed the Letter of Credit Commitment,
(iii) in no event shall the sum of the outstanding principal amount of the
Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities (after
giving effect to any requested Letters of Credit) exceed the Total Commitment,
(iv) the conditions set forth in §11 (and, in connection with the issuance of
the initial Letter of Credit unless a Loan has already been made, §10) shall
have been satisfied, and (v) in no event shall any amount drawn under a Letter
of Credit be available for reinstatement or a subsequent drawing under such
Letter of Credit. Notwithstanding anything to the contrary contained in this
§2.10, the Issuing Lender shall not be obligated to issue, amend, extend, renew
or increase any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender is satisfied that the participation therein
will otherwise be fully allocated to the Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall have no participation
therein, except to the extent the Issuing Lender has entered into arrangements
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Lender in its good faith determination to eliminate the Issuing Lender’s
Fronting Exposure with respect to any such Defaulting Lender, including the
delivery of cash collateral. The Issuing Lender may assume that the conditions
in §§10 and 11 have been satisfied unless it receives written notice from a
Lender that such conditions have not been satisfied. Each Letter of Credit
Request shall be executed by an Authorized Officer of the Borrower. The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of the Borrower. The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. The Borrower assumes all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Required Lenders otherwise
consent, the term of any Letter of Credit shall not exceed a period

38

--------------------------------------------------------------------------------




of time commencing on the issuance of the Letter of Credit and ending one year
after the date of issuance thereof (or such longer period as Issuing Lender may
approve); provided, however, that a Letter of Credit may contain a provision
providing for the automatic extension of the expiration date in the absence of a
notice of non-renewal from the Issuing Lender but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the Maturity Date; provided further, that a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration of not more than one year beyond the
Maturity Date in which event the Borrower shall be obligated to deliver to the
Issuing Lender no later than thirty (30) days prior to the Maturity Date cash
collateral for such Letter of Credit for deposit into the Collateral Account in
an amount equal to the maximum amount available to be drawn under such Letter of
Credit. The amount available to be drawn under any Letter of Credit shall reduce
on a dollar-for-dollar basis the amount available to be drawn under the Total
Commitment as a Revolving Credit Loan.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief executive officer, president or chief financial officer of the REIT
that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of such
Letter of Credit. The Borrower shall further deliver to the Issuing Lender such
additional applications (which application as of the date hereof is in the form
of Exhibit F attached hereto) and documents as the Issuing Lender may require,
in conformity with the then standard practices of its letter of credit
department, in connection with the issuance of such Letter of Credit; provided
that in the event of any conflict, the terms of this Agreement shall control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Lender shall be deemed to
have purchased a participation therein from the Issuing Lender in an amount
equal to its respective Commitment Percentage of the amount of such Letter of
Credit. No Lender’s obligation to participate in a Letter of Credit shall be
affected by any other Lender’s failure to perform as required herein with
respect to such Letter of Credit or any other Letter of Credit.
(e)    Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) per annum of
the face amount of such Letter of Credit (which fee shall not be less than
$1,500 in any event) and an administrative charge of $250, and (ii) for the
accounts of the Lenders (including the Issuing Lender) in accordance with their
respective percentage shares of participation in such Letter of Credit, a Letter
of Credit fee calculated at the rate per annum equal to the Applicable Margin
then applicable to LIBOR Rate Loans on the face amount of such Letter of Credit.
Such fees shall be payable in quarterly installments in arrears with respect to
each Letter of Credit on the first day of each calendar quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, and on the expiration or return of any Letter of Credit. In
addition, the Borrower shall pay to the Issuing Lender for its own account
within five (5) days of demand of the Issuing Lender the standard issuance,
documentation and service charges for Letters of Credit issued from time to time
by the Issuing Lender.

39

--------------------------------------------------------------------------------




(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Base Rate Loan under this Agreement
(the Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing (and without regard to the
limitations of §2.7 which shall not apply to any borrowing of Base Rate Loans
under this subsection) and such amount drawn shall be treated as an outstanding
Base Rate Loan under this Agreement) and the Agent shall promptly notify each
Lender by telecopy, email, telephone (confirmed in writing) or other similar
means of transmission, and each Lender shall promptly and unconditionally pay to
the Agent, for the Issuing Lender’s own account, an amount equal to such
Lender’s Commitment Percentage of such Letter of Credit (to the extent of the
amount drawn). If and to the extent any Lender shall not make such amount
available on the Business Day on which such draw is funded, such Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective Rate
until three (3) days after the date on which the Agent gives notice of such draw
and at the Federal Funds Effective Rate plus one percent (1%) for each day
thereafter. Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Credit Loans, amounts
due with respect to its participations in Letters of Credit and Swing Loans and
any other amounts due to it hereunder to the Agent to fund the amount of any
drawn Letter of Credit which such Lender was required to fund pursuant to this
§2.10(f) until such amount has been funded (as a result of such assignment or
otherwise). In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5. The failure of any Lender to make funds available
to the Agent in such amount shall not relieve any other Lender of its obligation
hereunder to make funds available to the Agent pursuant to this §2.10(f).
(g)    If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender, for
any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Lender any such Lender’s payment of funds under a Letter of Credit and
thereafter the Issuing Lender receives any payment on account thereof, then the
Issuing Lender will distribute to such Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participation interest was outstanding
and funded); provided, however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or

40

--------------------------------------------------------------------------------




forged; (ii) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign any Letter of Credit or the rights or benefits thereunder or proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of any beneficiary of any Letter of Credit to comply
fully with the conditions required in order to demand payment under a Letter of
Credit, provided, that payment by the Issuing Lender under such Letter of Credit
against presentation of such draft or document shall not have been the result of
the gross negligence or willful misconduct of the Issuing Lender as determined
by a court of competent jurisdiction after the exhaustion of all applicable
appeal periods; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telecopy, email or otherwise;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document or draft required by or from a
beneficiary in order to make a disbursement under a Letter of Credit or the
proceeds thereof; (vii) for the misapplication by the beneficiary of any Letter
of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the Agent
or any Lender, provided, that such other causes shall not have been the result
of gross negligence or willful misconduct of the Agent, the Issuing Lender or
any Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods. None of the foregoing will affect,
impair or prevent the vesting of any of the rights or powers granted to the
Agent, the Issuing Lender or the Lenders hereunder. In furtherance and extension
and not in limitation or derogation of any of the foregoing, any act taken or
omitted to be taken by the Agent, the Issuing Lender or the other Lenders in
good faith with respect to any Letter of Credit will be binding on the Borrower
and will not put the Agent, the Issuing Lender or the other Lenders under any
resulting liability to the Borrower; provided nothing contained herein shall
relieve the Issuing Lender for liability to the Borrower arising as a result of
the gross negligence or willful misconduct of the Issuing Lender as determined
by a court of competent jurisdiction after the exhaustion of all applicable
appeal periods or as a result of Issuing Lender’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of
such Letter of Credit as determined by a court of competent jurisdiction after
the exhaustion of all applicable appeal periods.
§2.11
Increase in Total Commitment.

(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option, at any time and from time to time, before the
Maturity Date to request one or more increases in the Total Commitment to an
aggregate amount of not more than $400,000,000.00 by giving written notice to
the Agent (each, an “Increase Notice”; and the amount of such requested increase
is a “Commitment Increase”); provided that any such individual increase must be
in a minimum amount of $25,000,000.00 and increments of $5,000,000.00 in excess
thereof unless otherwise approved by the Agent in its sole discretion. Upon
receipt of any Increase Notice, the Agent, the Arrangers and the Borrower shall
determine the Lenders (which may be new Lenders) to be approached and the
proposed allocations of the Commitment Increase. In no event shall any Lender be
obligated to increase its Commitment.
(b)    On any effective date of any Commitment Increase (the “Commitment
Increase Date”) the outstanding principal balance of the Revolving Credit Loans
shall be reallocated among the Lenders such that after the applicable Commitment
Increase Date the outstanding principal amount of Revolving Credit Loans owed to
each Lender shall be equal to such Lender’s Commitment Percentage (as in effect
after the applicable Commitment Increase Date) of the outstanding principal
amount of all Revolving Credit Loans. The participation interests of the Lenders
in Swing Loans and Letters of Credit shall be similarly adjusted. On any
Commitment Increase Date, each of those Lenders whose Commitment

41

--------------------------------------------------------------------------------




Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Lenders whose Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Base Rate
Loans until converted to LIBOR Rate Loans which are allocated among all Lenders
based on their Commitment Percentages.
(c)    Upon the effective date of each increase in the Total Commitment pursuant
to this §2.11, the Agent may unilaterally revise Schedule 1.1 to reflect the
name and address, Commitment and Commitment Percentage of each Lender following
such increase and the Borrower shall execute and deliver to the Agent a new
Revolving Credit Note for (i) each Lender whose Commitment has changed so that
the principal amount of such Lender’s Revolving Credit Note shall equal its
Commitment, and (ii) each new Lender in the principal amount of such Lender’s
Commitment. The Agent shall deliver such replacement Revolving Credit Note to
the respective Lenders in exchange for the Revolving Credit Notes replaced
thereby which shall be surrendered by such Lenders. Such new Revolving Credit
Notes shall be dated as of the applicable Commitment Increase Date and shall
otherwise be in substantially the form of the existing Revolving Credit Notes;
provided that such new Revolving Credit Notes for each Lender whose Commitment
has changed shall also provide that they are replacements for the surrendered
Revolving Credit Notes and that they do not constitute a novation.
Simultaneously with such increase, the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement. The surrendered Revolving Credit Notes shall be canceled and returned
to the Borrower.
(d)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:
(i)    Payment of Activation Fee. The Borrower shall pay (A) to the Agent and
the Arrangers those fees described in and contemplated by the Agreement
Regarding Fees with respect to the applicable Commitment Increase, and (B) to
the Arrangers such facility fees as the Lenders who are providing an additional
Commitment, or increasing their respective Commitment, require to increase the
aggregate Commitment and which Borrower has agreed to pay, which fees shall,
when paid, be fully earned and non-refundable under any circumstances. The
Arrangers shall pay to the Lenders acquiring the increased Commitment certain
fees pursuant to their separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and
(iii)    Commitment Increase Letter. The Agent shall have received a commitment
increase letter in form and substance reasonably satisfactory to Agent duly
executed by Borrower, the Guarantors, each new Lender that is becoming a Lender
in connection with such increase and each existing Lender, if any, participating
in such increase, which confirmation shall be acknowledged by the Agent; and
(iv)    Representations True. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all

42

--------------------------------------------------------------------------------




material respects when made and shall also be true and correct in all material
respects on the date of such Increase Notice and on the Commitment Increase
Date, both immediately before and after the Total Commitment is increased
(except (A) to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date, or (B) for changes in
factual circumstances which are expressly and specifically permitted by this
Agreement); and
(v)    Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to the Agent and the Lenders such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications, resolutions, updated corporate authority documents,
updated good standing certificates and updated foreign qualification documents
and opinions as the Agent may reasonably require (including, without limitation,
in the case of the Borrower, a Compliance Certificate demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase) and the Borrower shall pay the
cost of any endorsement or update to the mortgagee’s title insurance policy or
if an endorsement is not available, a mortgagee’s title insurance policy if
required by Agent, any updated UCC searches, all recording costs and fees, if
any, and any and all intangible taxes or other documentary or mortgage taxes,
assessments or charges or any similar fees, taxes or expenses which are incurred
by the Agent, the Arrangers or the Lenders in connection with such increase;
provided, however, that the Agent shall not be entitled to increase the amount
of any mortgagee’s title insurance policy as a result of such Commitment
Increase except as a result of an increase in the Appraised Value of a Credit
Support Property or if a new mortgagee’s title insurance policy is obtained as
provided above.
§2.12
Extension of Maturity Date.

The Borrower shall have the one-time right and option to extend the Maturity
Date to January 14, 2020, upon satisfaction of the following conditions
precedent, which must be satisfied prior to the effectiveness of any extension
of the Maturity Date:
(a)    Extension Request. The Borrower shall deliver written notice of such
request (the “Extension Request”) to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is sixty (60)
days prior to the Maturity Date (as determined without regard to such
extension). Any such Extension Request shall be irrevocable and binding on the
Borrower.
(b)    Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to fifteen (15) basis points on the Total
Commitment in effect on the Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.
(c)    No Default. On the date the Extension Request is given and on the
effective date of such extension, there shall exist no Default or Event of
Default.
(d)    Representations and Warranties. The representations and warranties made
by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower and the Guarantors in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the date the
Extension Request is given and on the effective date of such extension (except
(i) to the extent any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation

43

--------------------------------------------------------------------------------




or warranty shall be true and correct on and as of such earlier date, or
(ii) for changes in factual circumstances which are expressly and specifically
permitted by this Agreement).
(e)    Compliance. There shall be sufficient Credit Support Properties to comply
with §9.1 as in effect after the Initial Maturity Date, and the Borrower shall
have delivered to the Agent evidence that Borrower shall be in pro forma
compliance with the covenants in §9.2 and §9.5 following the Initial Maturity
Date.
Such extension of the Maturity Date shall be effective upon the later of (i) the
date such notice is given and (ii) the date the extension fee is paid; provided,
that Borrower has certified to the Agent in writing that the conditions in
§2.12(c)-(e) have also been satisfied. Agent shall promptly notify Borrower in
writing when the extension is effective (provided no such acknowledgment shall
constitute a waiver of any misrepresentation or other Default or Event of
Default).
§2.13
Defaulting Lenders.

(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or applicable law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, the Required Lenders,
all of the Lenders or affected Lenders, shall, except as specifically provided
in §27, be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate plus one percent (1%), (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth Business Day, the Lenders have not elected to purchase all of
the Commitments of such Defaulting Lender, then the Borrower (so long as no
Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
eligible assignee subject to and in accordance with the provisions of §18.1 for
the purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement

44

--------------------------------------------------------------------------------




to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitments of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees.
Prior to payment of such purchase price to a Defaulting Lender, the Agent shall
apply against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).
(c)    During any period in which there is a Defaulting Lender, all or any part
of such Defaulting Lender’s obligation to acquire or fund participations in
Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e) shall
be reallocated among the Lenders that are Non-Defaulting Lenders in accordance
with their respective Commitment Percentages (computed without giving effect to
the Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, (ii) the
conditions set forth in §11 (and in connection with the making of the initial
Loan or issuance of the initial Letter of Credit, §10) are satisfied at the time
of such reallocation (and, unless the Borrower shall have notified the Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), (iii) the representations and
warranties in the Loan Documents shall be true and correct in all material
respects on and as of the date of such reallocation with the same effect as
though made on and as of such date (except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date, or (ii) for changes in factual circumstances which are
expressly and specifically permitted by this Agreement), and (iv) the aggregate
obligation of each Lender that is a Non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (a) the Commitment of that Non-Defaulting Lender
minus (b) the sum of (1) the aggregate outstanding principal amount of the
Revolving Credit Loans of that Lender plus (2) such Lender’s Commitment
Percentage (computed while still giving effect to the Commitment of such
Defaulting Lender) of outstanding Letter of Credit Liabilities and Swing Loans
(prior to giving effect to such reallocation). No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the
Issuing Lender (with respect to Letter of Credit Liabilities) and/or the Swing
Loan Lender (with respect to Swing Loans) hereunder; third, if so determined by
the Agent or requested by the Issuing Lender or the Swing Loan Lender, to be
held as cash collateral for future funding obligations of such Defaulting Lender
of any participation in any Letter of Credit or Swing Loan; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral

45

--------------------------------------------------------------------------------




for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing
to the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans were made at a time when the
conditions set forth in §§10 and 11, as applicable, to the extent required by
this Agreement, were satisfied or waived, such payment shall be applied solely
to pay the Revolving Credit Loans of, and funded participations in Letters of
Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis
until such time as all Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Loans are held by the Lenders pro
rata in accordance with their Commitment Percentages without regard to §2.13(c),
prior to being applied to the payment of any Revolving Credit Loans of, or
funded participations in Letters of Credit or Swing Loans owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this §2.13(d) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto, and to the extent allocated to the repayment of
principal of the Loan, shall not be considered outstanding principal under this
Agreement.
(e)    Within five (5) Business Days of demand by the Issuing Lender from time
to time, the Borrower shall deliver to the Agent for the benefit of the Issuing
Lender cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to §§2.5(a), 2.10(a) and
2.13(c)) on terms satisfactory to the Issuing Lender in its good faith
determination (and such cash collateral shall be in Dollars). Any such cash
collateral shall be deposited in the Collateral Account as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Commitment Percentages of outstanding Letter of Credit Liabilities. Moneys in
the Collateral Account deposited pursuant to this §2.13(e) shall be applied by
the Agent to reimburse the Issuing Lender immediately for each Defaulting
Lender’s pro rata portion in accordance with their respective Commitment
Percentages of any funding obligation with respect to a Letter of Credit which
has not otherwise been reimbursed by the Borrower or such Defaulting Lender.
Within three (3) Business Days of demand by the Swing Loan Lender, the Borrower
shall prepay any Swing Loans in an amount equal to the Swing Loan Lender’s
Fronting Exposure with respect to such Defaulting Lender (after giving effect to
§§2.5(a) and 2.13(c)).
(f)    (i)    Each Lender that is a Defaulting Lender shall not be entitled to
receive any Unused Fee or Facility Fee pursuant to §2.3 for any period during
which that Lender is a Defaulting Lender.
(ii)    Each Lender that is a Defaulting Lender shall not be entitled to receive
Letter of Credit fees pursuant to §2.10(e) for any period during which that
Lender is a Defaulting Lender.
(iii)    With respect to any Unused Fee, Facility Fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay

46

--------------------------------------------------------------------------------




to each Non-Defaulting Lender that is a Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swing Loans that has
been reallocated to such Non-Defaulting Lender pursuant to §2.13(c), (y) pay to
the Issuing Lender and the Swing Loan Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay any remaining amount of any such fee.
(g)    If the Borrower (so long as no Default or Event of Default exists) and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
§3.
REPAYMENT OF THE LOANS.

§3.1    Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
(except, so long as no Event of Default exists, for Letter of Credit Liabilities
with respect to undrawn Letters of Credit which have an expiration date after
the Initial Maturity Date which have been cash collateralized pursuant to and in
accordance with the proviso set forth in the penultimate sentence of §2.10(a))
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.
§3.2
Mandatory Prepayments.

(a)    If at any time the sum of the aggregate outstanding principal amount of
the Revolving Credit Loans, the Swing Loans and the Letter of Credit Liabilities
exceeds the Total Commitment then the Borrower shall, within five (5) Business
Days of such occurrence, pay the amount of such excess to the Agent for the
respective accounts of the Lenders for application, first, to any Swing Loans
Outstanding and, second, to the Revolving Credit Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.7.
(b)    In the event there shall have occurred a casualty or Taking with respect
to any Credit Support Property and the Borrower or any Subsidiary Guarantor is
required to repay the Loans pursuant to a Mortgage or §7.7, the Borrower shall
prepay the Loans concurrently with the date of receipt by Borrower, such
Subsidiary Guarantor or the Agent of any Insurance Proceeds or Condemnation
Proceeds in respect of such casualty or Taking, as applicable, in the amount
required pursuant to the relevant provisions of §7.7 or such Mortgage.
§3.3
Optional Prepayments.


47

--------------------------------------------------------------------------------




(a)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.7.
(b)    The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) Business Days’ prior written notice of any prepayment
of any LIBOR Rate Loans pursuant to this §3.3 and at least one (1) Business
Day’s prior written notice of any prepayment of Base Rate Loans pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) Business Day’s prior notice to the Agent).
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.
§3.4    Partial Prepayments. Each prepayment of the Loans under §3.3 shall be in
a minimum amount of $500,000.00 or an integral multiple of $100,000.00 in excess
thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §§3.2 and
3.3 shall be applied first to the principal of any Outstanding Swing Loans, then
to the principal of Revolving Credit Loans (in the absence of contrary
instruction by the Borrower, first to the principal of Base Rate Loans, and then
to the principal of LIBOR Rate Loans).
§3.5    Effect of Prepayments. Amounts of the Swing Loans and Revolving Credit
Loans prepaid under §§3.2 and 3.3 prior to the Maturity Date may be reborrowed
as provided in §2.
§4.
CERTAIN GENERAL PROVISIONS.

§4.1
Conversion Options.

(a)    The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall be effective on the last day of the Interest
Period with respect to such LIBOR Rate Loan, or on such other date designated by
the Borrower in its written notice of such election (provided that, in such
event the Borrower shall pay any losses pursuant to §4.10); (ii) with respect to
any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof and,
after giving effect to the making of such Loan, there shall be no more than six
(6) LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Revolving Credit
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$500,000.00 or an integral multiple of $100,000.00 or a LIBOR Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$500,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

48

--------------------------------------------------------------------------------




(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    If the Borrower does not notify the Agent of its election hereunder with
respect to any LIBOR Rate Loan, then, so long as no Default or Event of Default
shall exist, such Loan shall be automatically, on the last day of the current
Interest Period therefore, continue as a LIBOR Rate Loan with an Interest Period
of one month.
§4.2    Fees. The Borrower agrees to pay to KeyBank, the Agent and the Arrangers
for their own account certain fees for services rendered or to be rendered in
connection with the Loans as provided pursuant to that certain fee letter dated
as of January 7, 2015 among the Borrower, KeyBank, Syndication Agent and the
Arrangers (the “Agreement Regarding Fees”). All such fees shall be fully earned
when paid and nonrefundable under any circumstances.
§4.3
Funds for Payments.

(a)    All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 2:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.
(b)    All payments by the Borrower or any Guarantor hereunder and under any of
the other Loan Documents shall be made without setoff or counterclaim, and free
and clear of and without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate

49

--------------------------------------------------------------------------------




as to the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.
(f)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

50

--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or

51

--------------------------------------------------------------------------------




the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(i)    The obligations of the Borrower to the Lenders under this Agreement with
respect to Letters of Credit (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit and to the Swing Loan Lender with
respect to Swing Loans) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever, provided that such payment shall
not have constituted gross negligence or willful misconduct on the part of the

52

--------------------------------------------------------------------------------




Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (v) any breach of any agreement
between the Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) any payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or certificate that
substantially complies but does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Issuing Lender under a Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code; (xi) the surrender or impairment of
any security for the performance or observance of any of the terms of any of the
Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever other than as to any
Letter of Credit the payment in full of all Letter of Credit Liabilities in
respect of such Letter of Credit, whether or not similar to any of the
foregoing; provided, that such other circumstance or happening shall not have
been the result of gross negligence or willful misconduct of the Issuing Lender
as determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.
§4.4    Computations. All computations of interest on the Base Rate Loans to the
extent applicable shall be based on a three hundred sixty-five (365) or three
hundred sixty-six (366)-day year, as applicable, and paid for the actual number
of days elapsed. All other computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.
§4.5    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, (a) the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or (b) the Agent shall
reasonably determine that LIBOR will not adequately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (x) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (y) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

53

--------------------------------------------------------------------------------




§4.6    Illegality. Notwithstanding any other provisions herein, if, on and
after the date hereof, any Lender shall reasonably determine that any Change in
Law shall make it unlawful for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law, until such time as the Lenders may again make
and maintain LIBOR Rate Loans. Notwithstanding the foregoing, before giving such
notice, the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.
§4.7    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan
(including without limitation as a result of an acceleration of the Loans
pursuant to §12.1), or if the Borrower fails to draw down on the first day of
the applicable Interest Period any amount as to which the Borrower has elected a
LIBOR Rate Loan, the Borrower will pay to the Agent for the account of the
applicable Lenders in accordance with their respective Commitment Percentages
(or to the Swing Loan Lender with respect to a Swing Loan), in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following: (a) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.
§4.8    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if any Change in Law shall:
(a)    subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature imposed by any Governmental
Authority with respect to this Agreement, the other Loan Documents, such
Lender’s Commitment, a Letter of Credit or the Loans (other than for Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and Connection Income Taxes), or
(b)    impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein, or
(c)    impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, and the result of any of the foregoing
is:
(i)    to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or

54

--------------------------------------------------------------------------------




(ii)    to reduce the amount of principal, interest or other amount received or
receivable by any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans or the Letters of Credit,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional costs incurred or reduction suffered. Each Lender and the
Agent in determining such amounts may use any reasonable averaging and
attribution methods generally applied by such Lender or the Agent.
§4.9    Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the return on such Lender’s or its parent bank
holding company capital as a consequence of such Lender’s commitment to make
Loans or participate in Letters of Credit hereunder to a level below that which
such Lender or holding company could have achieved but for such Change of Law
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, upon presentation by such Lender of a statement of the
amount setting forth the Lender’s calculation thereof as provided below. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.
§4.10    Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
the Agent, or such earlier date as may be required by this Agreement.
§4.11    Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus three percent (3%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment), and
the fee payable with respect to Letters of Credit shall be increased to a rate
equal to three percent (3%) above the Letter of Credit fee that would otherwise
be applicable to such time, or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law. In addition,
the Borrower shall pay a late charge equal to two percent (2%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (other than amounts payable at the
Maturity Date, whether by acceleration or otherwise).
§4.12    Certificate. A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error provided that
such determinations are made on a reasonable basis in good faith, and shall be
promptly provided to the Agent and the Borrower upon their written request.
Failure or delay on the part of any Lender to demand compensation pursuant to
§4.8 or §4.9 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to

55

--------------------------------------------------------------------------------




§4.8 or §4.9 for any increased costs or reductions on return incurred more than
180 days prior to the date that such Lender notifies Borrower of the Change in
Law giving rise to such increased costs or reduction and of such Lender’s
intention to claim compensation therefor; provided further that if any such
Change in Law giving rise to such increased costs or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
§4.13    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest to the
extent permitted by Applicable Law or, if such excessive interest exceeds the
unpaid balance of principal of the Obligations, such excess shall be refunded to
the Borrower. All interest paid or agreed to be paid to the Lenders shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations (including the period of any renewal or extension thereof) so that
the interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This §4.13 shall control all agreements between or
among the Borrower, the Guarantors, the Lenders and the Agent.
§4.14
Certain Provisions Relating to Increased Costs; Non-Consenting Lenders.

(a)    If a Lender gives notice of the existence of the circumstances set forth
in §4.8 or any Lender requests payment or compensation for any losses or costs
to be reimbursed pursuant to any one or more of the provisions of §4.8 or §4.9,
or requires the Borrower or any Guarantor to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to the provisions of §4.3, then, upon request of the
Borrower, such Lender, as applicable, shall use reasonable efforts in a manner
consistent with such institution’s practice to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of such Lender’s offices, branches or
affiliates if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to §§4.3, 4.8 and 4.9, as
the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such action.
(b)    Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.8 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.8 or §4.9 or has required
the Borrower or any Guarantor to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to the provisions of §4.3 and, in each case following the request of
the Borrower, such Lender has declined or been unable to take the steps
described in subsection (a) above to mitigate such amounts, or there is a
Non-Consenting Lender (each, an “Affected Lender”), then the Borrower shall have
the right as to such Affected Lender, at its sole expense and effort,

56

--------------------------------------------------------------------------------




upon notice to such Affected Lender and the Agent delivered within one hundred
eighty (180) days after such notice for request for payment or compensation or
the date upon which such Lender became a Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Affected Lender
within one hundred eighty (180) days of receipt of such notice or the date upon
which such Lender becomes a Non-Consenting Lender, to elect to cause the
Affected Lender to transfer (in accordance with and subject to the restrictions
contained in, and consents required by, §18.1) all of its interests, rights
(other than its existing rights to payments pursuant to §4.8, §4.9, or §4.3) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment). At the Borrower’s option but subject to the
prior written approval of Agent, (i) the Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent and the Borrower); and (ii)
in the event that the Lenders do not elect to acquire all of the Affected
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Affected Lender, the Affected Lender’s interest in the Obligations and its
rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender shall promptly execute all documents required
pursuant to §18.1 to transfer such interest. Notwithstanding anything in this
§4.14(b) to the contrary, any Lender or other assignee acquiring some or all of
the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price for the Affected
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Affected Lender including principal, prepayment premium or fee,
and all accrued and unpaid interest or fees.
§5.
COLLATERAL SECURITY; GUARANTORS.

§5.1
Collateral. The Obligations shall be secured by a perfected first priority lien
and security interest to be held by the Agent for the benefit of the Lenders on
the Collateral, pursuant to the terms of the Security Documents.

§5.2
Appraisal.

(a)    The Agent shall on behalf of the Lenders obtain current Appraisals of
each of the Credit Support Properties in connection with (and as a condition to)
such Real Estate becoming a Credit Support Property. In any such case, said
Appraisals will be ordered by Agent and used to determine the current Appraised
Value of the Credit Support Properties, and the Borrower shall pay to Agent
within ten (10) days after written demand all reasonable costs of such
Appraisals.
(b)    The Agent may obtain new Appraisals or an update to existing Appraisals
with respect to any Credit Support Properties as the Agent shall determine
(i) at any time that the regulatory requirements of any Lender generally
applicable to real estate loans of the category made under this Agreement as
reasonably interpreted by such Lender shall require a new or updated Appraisal,
(ii) at any time following an Event of Default, or (iii) if the Agent reasonably
believes that there has been a casualty (which is not being restored in
accordance with the terms of the Loan Documents), Taking or material adverse
change or deterioration with respect to such Credit Support Property, including,
without limitation, a material change in the market in which such Credit Support
Property is located. The expense of such Appraisals and/or updates performed
pursuant to this §5.2(b) shall be borne by the Borrower and payable to the Agent
within ten (10) days of demand; provided the Borrower shall not be obligated to
pay for an

57

--------------------------------------------------------------------------------




Appraisal of a Credit Support Property obtained pursuant to this §5.2(b) more
often than once in any period of twelve (12) months if no Event of Default
exists.
(c)    Upon a Taking of or casualty to any Credit Support Property, at the
request of the Borrower and at the Borrower’s expense as provided in §5.2(a),
the Agent shall obtain a new Appraisal or an update to the existing Appraisal of
such Credit Support Property.
(d)    The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and the Agent do not make any representations or warranties with
respect to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.
§5.3
Addition of Credit Support Properties; Additional Collateral.

(a)    Provided no Event of Default exists, the Borrower shall have the right,
subject to the satisfaction by the Borrower of the conditions set forth in this
§5.3(a), to add Eligible Real Estate as a Credit Support Property. In the event
the Borrower desires to add additional Eligible Real Estate as a Credit Support
Property as aforesaid, the Borrower shall provide written notice to the Agent of
such request. No Real Estate shall be included as a Credit Support Property
unless and until the following conditions precedent shall have been satisfied:
(i)    such Real Estate shall be Eligible Real Estate;
(ii)    if such Real Estate is owned or leased under a Ground Lease by a
Wholly-Owned Subsidiary of the Borrower, said Wholly-Owned Subsidiary shall have
executed a Joinder Agreement and satisfied the conditions of §5.5;
(iii)    prior to or contemporaneously with such addition, the Borrower shall
have submitted to the Agent a Compliance Certificate prepared using the
financial statements of the Borrower most recently provided or required to be
provided to the Agent under §6.4 or §7.4 prepared on a pro forma basis and
adjusted to give effect to such addition, and shall certify that after giving
effect to such addition, no Event of Default shall exist nor shall any Default
or Event of Default arise as a result of such addition;
(iv)    the Borrower or the Wholly-Owned Subsidiary which is the owner of the
Real Estate shall have executed and delivered to the Agent all Eligible Real
Estate Qualification Documents, all of which instruments, documents or
agreements shall be in form and substance reasonably satisfactory to the Agent;
and
(v)    after giving effect to the inclusion of such Eligible Real Estate, each
of the representations and warranties made by or on behalf of the Borrower or
the Guarantors or any of their respective Subsidiaries contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true in all material
respects both as of the date as of which it was made and shall also be true as
of the time of the addition of such Credit Support Property with the same effect
as if made at and as of that time, except to the extent of changes in factual
circumstances which are expressly and specifically permitted by the Loan
Documents

58

--------------------------------------------------------------------------------




(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date), and no Event of Default shall have occurred and
be continuing nor shall any Default or Event of Default arise as a result of
such addition (including, without limitation, any Default under §7.19) and the
Agent shall have received a certificate of the Borrower to such effect.
Notwithstanding the foregoing, any Real Estate which does not satisfy any of the
foregoing requirements, including any Real Estate which is not a Stabilized
Property, may become a Credit Support Property upon the prior written approval
of the Required Lenders.
(b)    Notwithstanding the foregoing, if Borrower or any Wholly-Owned Subsidiary
of Borrower shall own a Multifamily Property which is not collateral for any
Secured Indebtedness (or expected to be collateral for any Secured Indebtedness
extended by a Person that is not the REIT or any of its Subsidiaries or any
Affiliate thereof within ninety (90) days after the acquisition of such property
or the date such property ceased to be collateral for any Secured Indebtedness,
and which in fact does become such collateral within such period), then, to the
extent that such Real Estate satisfies all of the conditions for the addition of
such Real Estate as a Credit Support Property and upon satisfaction by the
Borrower and any applicable Subsidiary of all of the conditions set forth in
§5.3(a) (the Borrower agreeing to use commercially reasonable efforts to cause
such Real Estate to satisfy all of such conditions), Borrower shall promptly
cause such Real Estate to become a Credit Support Property; provided, however,
that if prior to the inclusion of such Real Estate as a Credit Support Property
the Credit Support Property Value Ratio is at least one hundred fifty percent
(150%), then any such Multifamily Property shall not be required to become a
Credit Support Property so long as the Borrower shall have obtained the prior
written consent of the Majority Lenders, such consent not to be unreasonably
withheld.
(c)    Within ten (10) days of (i) the Borrower acquiring, forming, holding or
otherwise receiving or owning after the Closing Date any Equity Interest in a
Subsidiary or Unconsolidated Affiliates (other than an Equity Interest that is
an Unpledgeable Interest and other than an Equity Interest in a Subsidiary or
Unconsolidated Affiliate that owns a Multifamily Property that is expected to be
collateral for any Secured Indebtedness extended by a Person that is not the
REIT or any of its Subsidiaries or any Affiliate of any thereof within ninety
(90) days after the acquisition of such property or the date such property
ceased to be collateral for any Secured Indebtedness, and which in fact does
become such collateral within such period) or (ii) the Borrower or a Subsidiary
of Borrower that is directly or indirectly a Wholly Owned Subsidiary of Borrower
acquiring, forming, holding or otherwise receiving or owing after the Closing
Date a Note Receivable or interest therein (other than a Note Receivable that is
an Unpledgeable Interest), the Borrower shall cause to be delivered to the Agent
each of the following in form and substance reasonably satisfactory to the
Agent: (i) a supplement or amendment to the Security Agreement executed by the
Borrower or the applicable Subsidiary, subjecting such Equity Interest or Note
Receivable (or interest therein) to the Lien of the Security Agreement; (ii) all
original existing certificates, if any, representing shares of Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock or
similar power for each such certificate executed in blank by a duly authorized
officer of Borrower, together with an Acknowledgement substantially in the form
of Exhibit D to the Security Agreement, duly executed by any issuer of such
Equity Interest; (iii) all original Notes Receivable pledged pursuant to the
Security Agreement, together with an undated allonge substantially in the form
of Exhibit E to the Security Agreement duly executed by Borrower or the
applicable Subsidiary, and other instruments or documents constituting,
evidencing, representing or securing such Notes Receivable and any collateral
therefor in the possession of Borrower or the applicable Subsidiary (or held on
its behalf); (iv) all formation and organizational agreements relating to any
Person to which such pledged Equity Interest relate as Agent may reasonably
require; (v) results from a recent UCC lien search

59

--------------------------------------------------------------------------------




as to Borrower or the applicable Subsidiary in such jurisdictions as Agent may
designate, which results shall be satisfactory to Agent; and (vi) such certified
organizational documents, updated good standing certificates, resolutions,
incumbency certificates and legal opinions as Agent may reasonably require.
§5.4    Release of Credit Support Properties. Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.4),
the Agent shall release a Credit Support Property from the lien or security
title of the Security Documents encumbering the same upon the request of the
Borrower subject to and upon the following terms and conditions:
(a)    the Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than ten (10) Business Days (or such shorter period
as Agent may approve) prior to the date on which such release is to be effected;
(b)    the Borrower shall submit to the Agent with such request a Compliance
Certificate prepared using the financial statements of the Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;
(c)    all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;
(d)    the Borrower shall pay all reasonable out-of-pocket costs and expenses of
the Agent in connection with such release, including without limitation,
reasonable attorney’s fees;
(e)    the Borrower shall have reduced the Total Commitment in accordance with
the terms of this Agreement so that no Default shall exist under §9.1 as a
result of such release, and the Borrower shall make a partial prepayment of the
Loans in an amount equal to the amount necessary to reduce the aggregate
Outstanding Loans and Letter of Credit Liabilities so that they do not exceed
the Total Commitment;
(f)    without limiting or affecting any other provision hereof, any release of
a Credit Support Property will not cause the Borrower to be in violation of the
covenants set forth in this Agreement; and
(g)    the Majority Lenders shall have consented to such release, such consent
to not be unreasonably withheld.
For the avoidance of doubt, the Multifamily Project of Borrower commonly known
as Allegro I and Allegro II in Addison, Texas shall be considered to be one (1)
Credit Support Property.
§5.5
Additional Guarantors; Release of Guarantors.

(a)    In the event that the Borrower shall request that certain Real Estate of
a Wholly-Owned Subsidiary of the Borrower be included as a Credit Support
Property as contemplated by §5.3(a) and such Real Estate is included as a Credit
Support Property in accordance with the terms hereof, the Borrower shall, as a
condition to such Real Estate being included as a Credit Support Property, cause
each such Wholly-Owned Subsidiary, to execute and deliver to the Agent a Joinder
Agreement, and such Subsidiary shall become a Guarantor hereunder and
thereunder. In addition, in the event any Subsidiary of the Borrower shall
constitute a Material Subsidiary, the Borrower shall promptly cause such
Subsidiary

60

--------------------------------------------------------------------------------




to execute and deliver to Agent a Joinder Agreement, and such Subsidiary shall
become a Guarantor hereunder and thereunder. Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and thereunder and to execute the
Contribution Agreement and such Security Documents as the Agent may reasonably
require. The Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to the Guarantors to be true and
correct with respect to each such Subsidiary. In connection with the delivery of
such Joinder Agreement, the Borrower shall, or shall cause such Guarantor to,
deliver to the Agent all documents required to be delivered pursuant to §10 with
respect to a Guarantor, each of which shall be in form and substance reasonably
satisfactory to the Agent.
(b)    In the event that all Credit Support Properties owned by a Subsidiary
Guarantor shall have been released as Collateral for the Obligations and Hedge
Obligations in accordance with the terms of this Agreement, then such Subsidiary
Guarantor shall be released by Agent from liability under this Agreement,
provided that such Subsidiary Guarantor is not otherwise required to be a
Guarantor.
(c)    The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor that is a Guarantor solely by virtue of being a Material
Subsidiary pursuant to clauses (b) and (c) of the definition hereof from the
Guaranty so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release; (ii) the Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as Agent may approve) prior to the requested date of release; (iii) such
Subsidiary Guarantor is not the owner of a Credit Support Property; and (iv) the
Borrower shall deliver to Agent evidence reasonably satisfactory to Agent that
(A) the Borrower has disposed of or simultaneously with such release will
dispose of its entire interest in such Guarantor or that all of the assets of
such Guarantor will be disposed of in compliance with the terms of this
Agreement, and if such transaction involves the disposition by such Guarantor of
all of its assets, the net cash proceeds, if any, from such disposition are
being distributed to the Borrower in connection with such disposition, or
(B) such Guarantor will be the borrower with respect to Secured Indebtedness
that is not prohibited under this Agreement, which Indebtedness will be secured
by a Lien on the assets of such Guarantor, and the provisions of such Secured
Indebtedness make such Subsidiary Guarantor an Excluded Subsidiary, or (C) the
Borrower has contributed or simultaneously with such release will contribute its
entire direct or indirect interest in such Guarantor to an Unconsolidated
Affiliate in compliance with the terms of this Agreement, or (D) if Borrower has
obtained and is maintaining an Investment Grade Rating, such Subsidiary
Guarantor is not required to be Guarantor pursuant to clause (b) of the
definition of “Material Subsidiary”, or (E) such Guarantor is an Excluded
Subsidiary. Delivery by the Borrower to the Agent of any such request for a
release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
(d)    Notwithstanding the terms of §5.5(a), (b) and (c), from and after any
date that Agent first receives written notice from Borrower that Borrower has
first obtained an Investment Grade Rating, then (i) subject to the terms of this
§5.5(d), all Material Subsidiaries of the type described in clause (c) of the
definition thereof shall no longer be required to be Guarantors under the Credit
Agreement, and (ii) Agent shall promptly release such Material Subsidiaries
described in clause (c) of the definition thereof from the Guaranty; provided
however that notwithstanding the foregoing, (A) Agent shall not be obligated to
release any such Material Subsidiary from the Guaranty in the event that a
Default or Event of Default shall have occurred and be continuing, and (B) no
such Material Subsidiary shall be released in the event that such Material
Subsidiary constitutes a Material Subsidiary within the meaning of clauses (a)
or (b) of the definition thereof. In the event that at any time after Borrower
has an Investment Grade

61

--------------------------------------------------------------------------------




Rating, Borrower shall no longer have an Investment Grade Rating, Borrower and
REIT shall within thirty (30) days (or such later date as agreed to by Agent)
after such occurrence cause all Material Subsidiaries of the type described in
clause (c) of the definition thereof to execute a Joinder Agreement and shall
further cause to be satisfied within such thirty (30) day period (or such longer
period as agreed to by Agent) all of the provisions of §5.5(a) that would be
applicable to the addition of a new Guarantor. For the avoidance of doubt, if at
any time during which the Borrower has an Investment Grade Rating the provisions
of clause (b) of the definition of Material Subsidiary shall be applicable to a
Subsidiary of Borrower, the Borrower shall be required to cause such Subsidiary
to become a Guarantor by executing a Joinder Agreement and comply with the
provisions of §5.5(a) as a condition to such Subsidiary's becoming a borrower,
guarantor or other obligor with respect to Recourse Indebtedness or to be a
guarantor of or to be otherwise liable with respect to any Indebtedness of
another Person.
(e)     The provisions of §5.5(b), (c) and (d) shall not entitle Borrower,
General Partner, Limited Partner or the REIT to any release from the Loan
Documents.
§5.6    Release of Collateral from Security Agreement. Provided no Default or
Event of Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.6),
the Agent shall release an Equity Interest or Notes Receivable from the lien or
security title of the Security Agreement upon the request of the Borrower
subject to and upon the following terms and conditions:
(a)    the Borrower shall deliver to the Agent written notice if its desire to
obtain such release no later than ten (10) Business Days (or such shorter period
as Agent may approve) prior to the date on which such release is to be effected;
(b)    the Borrower shall submit to the Agent with such request a certificate
that no Default or Event of Default exists or shall exist after giving effect to
such release;
(c)    all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;
(d)    the Borrower shall pay all reasonable out-of-pocket costs and expenses of
the Agent in connection with such release, including without limitation,
reasonable attorney’s fees; and
(e)    such Equity Interest or Notes Receivable qualifies, or will qualify
simultaneously with such release from the Security Agreement, as an Unpledgeable
Interest, or Borrower will simultaneously with such release sell such Notes
Receivable or the Person in whom such Equity Interests relate in a transaction
permitted by this Agreement.
§5.7    Release of Collateral. Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or issue Letters of Credit to Borrower, then the Agent shall release the
Collateral from the lien and security interest of the Security Documents and
release the Borrower and Guarantors (other than with respect to obligations that
survive termination of this Agreement), provided that Agent has not received a
notice from the Representative or the holder of the Hedge Obligations that any
Hedge Obligation is then due and payable to the holder thereof.
§6.
REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.
§6.1
Corporate Authority, Etc.


62

--------------------------------------------------------------------------------




(a)    Incorporation; Good Standing. The REIT is a Maryland corporation duly
organized pursuant to Articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. The REIT conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, Section 856 of the Code, and has elected to be treated as and is
entitled to the benefits of a real estate investment trust thereunder. The
Borrower is a Delaware limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Delaware Secretary of State,
and is validly existing and in good standing under the laws of Delaware. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdiction of its
organization and where any Credit Support Property directly owned by it is
located and in each other jurisdiction where a failure to be so qualified in
such other jurisdiction could reasonably be expected to have a Material Adverse
Effect.
(b)    Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof (except as to any Subsidiary (other than an Applicable Subsidiary
Guarantor, the General Partner and the Limited Partner) where failure to be duly
organized, validly existing or in good standing could not reasonably be expected
to have a Material Adverse Effect), (ii) has all requisite power to own its
property and conduct its business as now conducted and as presently contemplated
(except as to any Subsidiary (other than an Applicable Subsidiary Guarantor, the
General Partner and the Limited Partner) where failure to have such requisite
power could not reasonably be expected to have a Material Adverse Effect) and
(iii) is in good standing and is duly authorized to do business in each
jurisdiction where a Credit Support Property directly owned by it is located and
in each other jurisdiction where a failure to be so qualified could reasonably
be expected to have a Material Adverse Effect.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any agreement or other instrument binding upon, such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
such Person other than the liens and encumbrances in favor of the Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent of any Person other than those already obtained
and delivered to the Agent.
(d)    Enforceability. This Agreement and the other Loan Documents to which any
of the Borrower or any Guarantor is a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.
§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions

63

--------------------------------------------------------------------------------




contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained, the filing of the Security Documents in the appropriate records office
with respect thereto, and filings after the date hereof of disclosures with the
SEC.
§6.3    Title to Properties. Except as indicated on Schedule 6.3 hereto, the
REIT and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the REIT as of the Balance Sheet Date or acquired
or leased since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date) subject to no rights of
others, including any mortgages, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.
§6.4    Financial Statements. The Borrower has furnished to the Agent: (a) the
consolidated unaudited balance sheet and the proportionate balance sheet of the
REIT and its Subsidiaries as of the Balance Sheet Date, and the related
consolidated and proportionate statement of income and the related consolidated
statement of cash flows, each as of the Balance Sheet Date, certified by the
chief financial officer of the REIT, (b) an unaudited statement of Net Operating
Income for the period ending September 30, 2014, reasonably satisfactory in form
to the Agent and certified by the chief financial officer of the REIT as fairly
presenting the Net Operating Income for such periods, and (c) certain other
financial information relating to the Borrower, the Guarantors and the
Collateral, including, without limitation, the Credit Support Properties. The
consolidated balance sheet and consolidated statements referred to in clauses
(a) and (b) above have been prepared in accordance with generally accepted
accounting principles, and the consolidated balance sheet and statements
referred to in clauses (a) and (b) above fairly present the consolidated
financial condition of the REIT and its Subsidiaries as of such dates and the
consolidated results of the operations of the REIT and its Subsidiaries for such
periods, except as otherwise expressly noted therein and subject, in the case of
the unaudited financial statements, to the absence of footnotes and to normal
year-end audit adjustments, and the proportionate statements are correct and
complete as of the dates thereof and for the periods covered thereby and were
prepared in accordance with the REIT’s policies consistently applied. As of the
date hereof, there are no liabilities, contingent or otherwise, of the REIT or
any of its Subsidiaries involving material amounts not disclosed in said
financial statements and the related notes thereto.
§6.5    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, whichever is later
(the “Latest Balance Sheet Date”), there has occurred no materially adverse
change in the financial condition, operations, business or assets of the REIT
and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated and proportionate balance sheets of the REIT as of the Latest
Balance Sheet Date, or its consolidated or proportionate statement of income or
consolidated statement of cash flows as of the Latest Balance Sheet Date, other
than changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no materially
adverse change in the financial condition, operations, business or assets of the
REIT, its Subsidiaries or any of the Credit Support Properties from the
condition shown on the financial statements delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, assets, operations or financial condition of the REIT and its
Subsidiaries, considered as a whole, or of any of the Credit Support Properties.
§6.6    Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially

64

--------------------------------------------------------------------------------




as now conducted without known conflict with any rights of others. Except as set
forth on Schedule 6.6 hereto or in any Mortgage accepted after the Closing Date,
none of the Credit Support Properties is owned or operated by the Borrower or
its Subsidiaries under or by reference to any trademark, trade name, service
mark or logo, and none of the trademarks, tradenames, service marks or logos are
registered or subject to any license or provision of law limiting their
assignability or use except as specifically set forth on Schedule 6.6 or in any
Mortgage accepted after the Closing Date.
§6.7    Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, the Collateral or any lien, security title or security interest
created or intended to be created pursuant hereto or thereto, or which could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.7, as of the Closing Date there are no judgments, final orders or
awards outstanding against or affecting the Borrower, any Guarantor, any of
their respective Subsidiaries or any Collateral. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.
§6.8    No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or could reasonably be expected to have in the future a Material Adverse
Effect. None of the Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.
§6.9    Compliance with Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
§6.10    Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations except those
which are being contested in good faith and by appropriate proceedings as
permitted by this Agreement, and (c) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. Except as set
forth on Schedule 6.10, as of the date hereof, there are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers or partners of such Person know of no basis for any such claim.
Except as set forth on Schedule 6.10, as of the date hereof, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any tax
returns filed by the Borrower, any Guarantor or their respective Subsidiaries.
The taxpayer identification number for the REIT is 20-5383745, and the taxpayer
identification number for the Borrower is 20-5734428.
§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.

65

--------------------------------------------------------------------------------




§6.12    Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
§6.13    Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of the Borrower, any other Person.
§6.14    Certain Transactions. Except as disclosed on Schedule 6.14 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.
§6.15    Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, (b) failed to make any contribution or payment to any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the assets of the REIT or any of
its Subsidiaries, including, without limitation, any Credit Support Property or
other Collateral, constitutes a “plan asset” within the meaning of ERISA, the
Code and the respective regulations promulgated thereunder.
§6.16    Disclosure. All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor, as
supplemented to date, taken as a whole, is and, when delivered, will be true and
correct in all material respects and, as supplemented to date, does not, and
when delivered will not (to Borrower’s knowledge), contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading. The written information, reports
and other papers and data with respect to the Borrower, any Subsidiary, any
Guarantor or the Collateral, including, without limitation, the Credit Support
Properties (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, taken as a whole, complete
and correct in all material respects, or has been subsequently supplemented by
other written information, reports or other papers or data, to the extent
necessary to give in all material respects a true and accurate knowledge of the
subject matter in all material respects; provided that such representation shall
not apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports

66

--------------------------------------------------------------------------------




prepared by third parties or legal conclusions or analysis provided by the
Borrower’s or the Guarantors’ counsel (although the Borrower and the Guarantors
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).
§6.17    Trade Name; Place of Business. Neither the Borrower nor any Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrower is 5800 Granite Parkway, Suite 1000, Plano, Texas 75024.
§6.18    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224, in any manner that
might cause any Loan to have been made in contravention or violation of the
provisions of Regulation T, U or X. Neither the Borrower nor any Guarantor is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.
§6.19    Environmental Compliance. The Borrower has obtained and provided to the
Agent for each of the initial Credit Support Properties, or in the case of
Credit Support Properties added after the date hereof has obtained and provided
to the Agent pursuant to §5.3, written environmental site assessment reports of
an Environmental Engineer (collectively, the “Environmental Reports”). Except as
set forth in the Environmental Reports with respect to Credit Support
Properties, the Borrower makes the following representations and warranties:
(a)    None of the Borrower, the Guarantors or their respective Subsidiaries nor
any manager of the Real Estate, nor does the Borrower have knowledge that, nor
should the Borrower have knowledge if it exercised reasonable diligence that,
any tenant or operations thereon, is in violation, or alleged violation (other
than a de minimus violation that is not required to be reported, corrected or
remediated) of any judgment, decree, order, law, license, rule or regulation
pertaining to environmental matters, including without limitation, those arising
under any Environmental Law (except as to any Real Estate (other than the Credit
Support Properties) where such violations have not had or could not reasonably
be expected to have a Material Adverse Effect).
(b)    None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances (except as to
any Real Estate (other than the Credit Support Properties) where the foregoing
has not had or could not reasonably be expected to have a Material Adverse
Effect).

67

--------------------------------------------------------------------------------




(c)    (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws or for de minimus amounts that are not
required to be reported, corrected or remediated, and no underground tank or
other underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate except those which are being operated and maintained
in compliance with Environmental Laws; (ii) in the course of any activities
conducted by the Borrower, the Guarantors, their respective Subsidiaries or the
tenants of their properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in the ordinary course of the Borrower’s,
the Guarantors’ and their respective Subsidiaries’ respective businesses or the
tenant’s residency and in accordance with applicable Environmental Laws (except
for de minimus violations that are not required to be reported, corrected or
remediated); (iii) there has been no past or present Release or threatened
Release of Hazardous Substances on, upon, into or from the Real Estate (except
for de minimus violations that are not required to be reported, corrected or
remediated); (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on the Real Estate
(except for de minimus violations that are not required to be reported,
corrected or remediated; and (v) any Hazardous Substances that have been
generated on any of the Real Estate have been transported off‑site in accordance
with all applicable Environmental Laws (except with respect to the foregoing in
this §6.19(c) as to any Real Estate (other than the Credit Support Properties)
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect).
(d)    none of the Borrower, the Guarantors, their respective Subsidiaries nor
the Credit Support Properties is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement in each case by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
recording of the Mortgages or to the effectiveness of any other transactions
contemplated hereby, except for such matters with which the Borrower, the
Guarantors, their respective Subsidiaries shall have complied with as of the
Closing Date.
(e)    There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Credit Support Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Credit Support Property.
(f)    There has been no claim by any party that any use, operation, or
condition of the Real Estate has caused any nuisance or any other liability or
adverse condition on any other property, nor is there any basis for such a claim
(except as to any Real Estate (other than the Credit Support Properties) where
the foregoing has not had or could not reasonably be expected to have a Material
Adverse Effect).
§6.20    Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth, as
of the date hereof, all of the Subsidiaries of the REIT, the form and
jurisdiction of organization of each of the Subsidiaries, and the REIT’s direct
and indirect ownership interests therein. Schedule 6.20(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of the REIT and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, the REIT’s or its Subsidiary’s ownership interest
therein and the other owners of the applicable Unconsolidated Affiliate.
§6.21    Intentionally Omitted.

68

--------------------------------------------------------------------------------




§6.22    Property. Except as set forth on Schedule 6.22 and the property
condition reports for the initial Credit Support Properties delivered to the
Agent on or before the Closing Date and the property condition reports for any
Credit Support Properties added after the Closing Date, (i) all of the Credit
Support Properties, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, (ii) all of the other Real Estate of
the Borrower, the Guarantors and their respective Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except where such defects have not had and could not reasonably be expected to
have a Material Adverse Effect, (iii) the Real Estate, and the use and operation
thereof, is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands and tidelands
(but excluding for purposes of this §6.22, Environmental Laws) except where a
failure to so comply as to Real Estate other than the Credit Support Properties
has not and could not reasonably be expected to have a Material Adverse Effect,
(iv) all utilities necessary for the use and operation of the Credit Support
Properties are installed to the property lines of the Credit Support Properties
through dedicated public rights of way or through perpetual private easements
with respect to which, as applicable, the applicable Mortgage creates a valid
and enforceable first lien and which the Title Policy insures as an appurtenance
without any exception other than those approved by Agent and are adequate to
service the Building in compliance with applicable law, (v) the streets abutting
the Credit Support Properties are dedicated and accepted public roads, to which
the Credit Support Properties have direct access or are perpetual private ways
(with direct access to public roads) to which the Credit Support Properties have
direct access and with respect to which, as applicable, the applicable Mortgage
creates a valid and enforceable first lien and which the Title Policy insures as
an appurtenance without any exception other than those approved by Agent,
(vi) there are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Real Estate which are payable by the
Borrower, any Guarantor or any of their respective Subsidiaries (except only
real estate or other taxes or assessments, that are not yet delinquent or are
being protested as permitted by this Agreement), (vii) each Credit Support
Property is separately assessed for purposes of real estate tax assessment and
payment, (viii) there are no pending, or to the knowledge of the Borrower,
threatened or contemplated, eminent domain proceedings against any Credit
Support Property except as disclosed to Agent pursuant to §7.7, (ix) none of the
Credit Support Properties is now damaged as a result of any fire, explosion,
accident, flood or other casualty except as disclosed to Agent pursuant to §7.7,
(x) none of the Borrower, the Guarantors or any of their respective Subsidiaries
has received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to any of the Credit Support Properties, or
canceling or threatening to cancel any policy of insurance, and each of the
Credit Support Properties complies with the material requirements of all of the
Borrower’s, Guarantors’ and their respective Subsidiaries’ insurance carriers,
(xi) no person or entity has any right or option to acquire any Credit Support
Property or any portion thereof or interest therein, (xii) neither the Borrower
nor any Guarantor is a party to any Management Agreements for any of the Credit
Support Properties except as has been delivered to the Agent and with respect to
which the provisions of §7.12 have been complied with, and (xiii) there are no
defaults or material claims or any basis for defaults or material claims in
respect of any Credit Support Property or its operation by any party to any
Management Agreement.
§6.23    Brokers. None of the REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

69

--------------------------------------------------------------------------------




§6.24    Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness or the performance of any related agreement,
mortgage, deed of trust, security agreement, financing agreement, indenture or
lease to which any of them is a party, and (b) no Indebtedness of the Borrower,
any Guarantor or any of their respective Subsidiaries has been accelerated.
Neither the Borrower nor any Guarantor is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time or
payment of any of the Obligations to any other indebtedness or obligation of the
Borrower or any Guarantor. Schedule 6.24 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon the Borrower and each Guarantor or their respective properties and
entered into by the Borrower and/or such Guarantor as of the date of this
Agreement with respect to any Indebtedness of the Borrower or any Guarantor in
an amount greater than $1,000,000.00, and the Borrower has provided the Agent
with true, correct and complete copies thereof to the extent requested by Agent.
§6.25    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, including all Loans made or to be made
hereunder, and assuming that the Contribution Agreement creates an asset of
those parties entitled to contribution under the Contribution Agreement, neither
the Borrower nor any Guarantor is insolvent on a balance sheet basis such that
the sum of such Person’s assets exceeds the sum of such Person’s liabilities,
the Borrower and each Guarantor is able to pay its debts as they become due, and
the Borrower and each Guarantor has sufficient capital to carry on its business.
§6.26    No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.
§6.27    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
Guarantor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.
§6.28    Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute more than “reasonably
equivalent value” (as such term is used in Section 548 of the Bankruptcy Code)
and “valuable consideration,” “fair value,” and “fair consideration” (as such
terms are used in any applicable state fraudulent conveyance law), in exchange
for the benefits to be provided by the Borrower, the Guarantors and their
respective Subsidiaries pursuant to this Agreement and the other Loan Documents,
and but for the willingness of each Guarantor to guaranty the Loan, the Borrower
would be unable to obtain the financing contemplated hereunder which financing
will enable the Borrower, each Guarantor and their respective Subsidiaries to
have available financing to conduct and expand their business.
§6.29    Contribution Agreement. The Borrower and the Guarantors (other than
REIT) have executed and delivered the Contribution Agreement, and the
Contribution Agreement constitutes the valid

70

--------------------------------------------------------------------------------




and legally binding obligations of such parties enforceable against them in
accordance with the terms and provisions thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity and except to the extent that availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
§6.30    Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.
§6.31    OFAC. None of the Borrower or the Guarantors (i) is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action or (ii) is engaged (or will engage) in any dealings or transactions or
otherwise be associated with such persons (any such Person, a “Designated
Person”). In addition, the Borrower hereby agrees to provide to the Lenders any
additional information that a Lender reasonably deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities. Neither Borrower, any Guarantor, nor any
Subsidiary, director or officer of Borrower or Guarantor or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws
and Regulations.
§6.32
Ground Lease.

(a)    As to each Credit Support Property that is ground leased by the Borrower
or the Applicable Subsidiary Guarantor, (i) each applicable Ground Lease
contains the entire agreement of the Borrower or the Applicable Subsidiary
Guarantor and the applicable owner of the fee interest in such Credit Support
Property (the “Fee Owner”), pertaining to such Credit Support Property covered
thereby, (ii) the Borrower or the Applicable Subsidiary Guarantor has no estate,
right, title or interest in or to such Credit Support Property except under and
pursuant to the Ground Lease, (iii) the Borrower has delivered a true and
correct copy of such Ground Lease, together with all modifications, amendments
and assignments thereof, to the Agent and, except for such modifications,
amendments and assignments, such Ground Lease has not been modified, amended or
assigned,.
(b)    The applicable Fee Owner of each Ground Lease is the exclusive fee simple
owner of the applicable Credit Support Property subject, as of the date of
acceptance of the applicable Real Estate as a Credit Support Property, only to
the Ground Lease and all Liens and other matters disclosed in the applicable
Title Policy for such Credit Support Property and the applicable Fee Owner is
the sole owner of the lessor's interest in such Ground Lease.
(c)    There are no rights to terminate the Ground Lease other than the
applicable Fee Owner's right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.
(d)    Each Ground Lease is in full force and effect and no breach or default or
event that with the giving of notice or passage of time would constitute a
breach or default under any Ground

71

--------------------------------------------------------------------------------




Lease (a “Ground Lease Default”) exists or has occurred on the part of Borrower
or the Applicable Subsidiary Guarantor, as applicable, or on the part of a Fee
Owner under any Ground Lease. All base rent and additional rent, if any, due and
payable under each Ground Lease has been paid through the date of acceptance of
such Real Estate as a Credit Support Property and neither Borrower nor any
Applicable Subsidiary Guarantor is required to pay any deferred or accrued rent
after the date of acceptance of such Real Estate as a Credit Support Property
under any Ground Lease. Neither Borrower nor any Applicable Subsidiary Guarantor
has received any written notice from the applicable Fee Owner that a Ground
Lease Default has occurred or exists, which Ground Lease Default continues to
exist.
(e)    The Borrower or the Applicable Subsidiary Guarantor, as applicable, is
the exclusive owner of the ground lessee's interest under and pursuant to each
Ground Lease and has not assigned, transferred or encumbered its interest in,
to, or under the Ground Lease (other than as required pursuant to the Loan
Documents).
§6.33    Guaranty; Security Agreement. As of the date of this Agreement, (a)
there is no Material Subsidiary that is not a party to the Guaranty, and (b)
there is no Note Receivable or Equity Interest that is not an Unpledgeable
Interest that has not been pledged to Agent pursuant to the Security Agreement.
§6.34    Pembroke Regulatory Agreement. No breach or default or event that with
the giving of notice or passage of time would constitute a breach or default in
any material respect under the Pembroke Regulatory Agreement (a “Regulatory
Agreement Default”) exists or has occurred on the part of Borrower or the
Applicable Subsidiary Guarantor, as applicable. As of the Closing Date, neither
Borrower nor any Applicable Subsidiary Guarantor has received any written notice
that a Regulatory Agreement Default has occurred or exists, which Regulatory
Agreement Default continues to exist. As of the Closing Date, no reserves, trust
accounts, escrow accounts or other accounts are maintained under the Pembroke
Regulatory Agreement.
§7.
AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.
§7.2    Maintenance of Office. The Borrower and each Guarantor will maintain
their respective chief executive office at 5800 Granite Parkway, Suite 1000,
Plano, Texas 75204, or at such other place in the United States of America as
the Borrower or any Guarantor shall designate upon thirty (30) days prior
written notice to the Agent and the Lenders, where notices, presentations and
demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.
§7.3    Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the

72

--------------------------------------------------------------------------------




financial statements and other information described in §6.4 or §7.4 (unless
required in accordance with GAAP or Applicable Law), or (y) change its fiscal
year. The Agent and the Lenders acknowledge that the REIT’s fiscal year is a
calendar year.
§7.4    Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent, in form and substance
satisfactory to the Agent, with sufficient copies for each of the Lenders:
(a)    within ten (10) days of the filing of the REIT’s Form 10-K with the SEC,
but in any event not later than ninety (90) days after the end of each calendar
year, the audited consolidated and unaudited proportionate balance sheet of the
REIT and its Subsidiaries at the end of such year, the audited consolidated
statement of shareholder’s equity and cash flows for such year, and the related
audited consolidated and unaudited proportionate statements of income for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail and, as to the consolidated
balance sheet and statements, prepared in accordance with GAAP, together with a
certification by the chief financial officer, chief executive officer, treasurer
or chief accounting officer of the REIT, that the information contained in such
consolidated financial statements fairly presents the financial position of the
REIT and its Subsidiaries, and accompanied by an auditor’s report prepared
without qualification as to the scope of the audit by Deloitte & Touche LLP or
another independent nationally recognized accounting firm reasonably approved by
the Agent and who shall have authorized the REIT to deliver such financial
statements and certifications thereof to the Agent and the Lenders, that the
information in the proportionate statements is correct and complete as of the
dates thereof and for the periods covered thereby and such proportionate
statements were prepared in accordance with the REIT’s policies consistently
applied and in a manner consistent with the statements delivered to the Agent
pursuant to §6.4, and, as of the date such financial statements are issued, that
there are no liabilities, contingent or otherwise, of the REIT or any of its
Subsidiaries involving material amounts not disclosed in said financial
statements and related notes;
(b)    within ten (10) days of the filing of the REIT’s Form 10-Q with the SEC,
if applicable, but in any event not later than forty-five (45) days after the
end of each of the first three (3) calendar quarters of each year, copies of the
unaudited consolidated and unaudited proportionate balance sheet of the REIT and
its Subsidiaries, at the end of such quarter, and the related unaudited
consolidated and unaudited proportionate statements of income, unaudited
consolidated and unaudited proportionate balance sheet and the unaudited
consolidated statement of cash flows for the portion of the REIT’s fiscal year
then elapsed, all in reasonable detail and, as to the consolidated balance sheet
and statements, prepared in accordance with GAAP, together with a certification
by the chief financial officer, chief executive officer, treasurer or chief
accounting officer of the REIT that the information contained in such
consolidated financial statements fairly presents the financial position of the
REIT and its Subsidiaries on the date thereof (subject to year-end adjustments
and the absence of footnotes), that the information in the proportionate
statements is correct and complete as of the dates thereof and for the periods
covered thereby and such proportionate statements were prepared in accordance
with the REIT’s policies and in a manner consistent with the statements
delivered to the Agent pursuant to §6.4, and, as of the date such financial
statements are issued, that there are no liabilities, contingent or otherwise,
of the REIT or any of its Subsidiaries involving material amounts not disclosed
in said financial statements and related notes;
(c)    not later than the last day of delivery of the financial statements
referred to in §7.4(a) and §7.4(b) are permitted, (i) a statement (a “Compliance
Certificate”) certified by the chief financial officer, chief executive officer,
treasurer or chief accounting officer of the REIT in the form of Exhibit G
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants

73

--------------------------------------------------------------------------------




contained in §9 and the other covenants described in such certificate and (if
applicable) setting forth reconciliations to reflect changes in GAAP since the
Latest Balance Sheet Date, and (ii) a statement of Funds from Operations for the
relevant period. All income, expense and value associated with Real Estate or
other Investments acquired or disposed of during any quarter will be adjusted,
where applicable;
(d)    simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b), (i) a Rent Roll for each of the Credit Support
Properties as of the end of each calendar quarter (including the fourth calendar
quarter in each year), and (ii) an operating statement for each of the Credit
Support Properties for each such calendar quarter and year to date (such
statements and reports to be in the form previously approved by the Agent or
such other form as may be reasonably satisfactory to the Agent);
(e)    simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b) above, a statement (i) listing the Real Estate owned by
the REIT and its Subsidiaries (or in which the REIT or any of its Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, and whether such Real Estate constitutes a Land Asset or a
Development Property, and (ii) listing the Indebtedness of the REIT and its
Subsidiaries (excluding Indebtedness of the type described in §§8.1(a), 8.1(c),
8.1(d) and 8.1(f)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Secured Indebtedness, Recourse Indebtedness,
Non-Recourse Indebtedness of the REIT or any of its Subsidiaries or
Cross-Collateralized Debt of the REIT or any of its Subsidiaries;
(f)    contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports, proxy statements and all other
information sent to the owners of the Borrower or the REIT;
(g)    promptly following the Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and the REIT;
(h)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly, monthly, special (8-K) or other reports
or information that the REIT or any of its Subsidiaries shall file with the SEC;
(i)    notice of any audits pending or threatened in writing with respect to any
tax returns filed by the REIT or any of its Subsidiaries promptly following
notice of such audit;
(j)    evidence reasonably satisfactory to the Agent of the timely payment of
all real estate taxes for the Credit Support Properties;
(k)    not later than January 31 of each year, an annual budget and projection
for each Credit Support Property and the REIT, including covenant compliance
projections for such calendar year;
(l)    within five (5) Business Days of receipt, copies of any written claim
made with respect to any Non-Recourse Exclusion; and
(m)    from time to time, such other financial data and information in the
possession of the REIT or its Subsidiaries (including without limitation
auditors’ management letters, status of litigation

74

--------------------------------------------------------------------------------




or investigations against the REIT or any of its Subsidiaries and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning with respect to any Credit Support Property and other
legal and regulatory changes affecting the REIT or any of its Subsidiaries) as
the Agent may reasonably request.
The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.” Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof. Upon the request of Agent, the Borrower shall
deliver paper copies thereof to Agent and the Lenders. The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system
(an “Electronic System”). Any such Electronic System is provided “as is” and “as
available.” The Agent and the Arrangers do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Arrangers in connection
with the Communications or the Electronic System. In no event shall the Agent,
the Arrangers or any of their directors, officers, employees, agents or
attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arrangers’ transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arrangers and the Lenders from any liability in connection therewith.
Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will identify that portion of the Information Materials that may be
distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Arrangers to treat such
Information Materials as not containing any material non-public information with
respect to the Borrower, its Subsidiaries, its Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Information Materials constitute
confidential information, they shall be treated as provided in §18.7); (iii) all
Information Materials marked “PUBLIC” are permitted to be made available through
a portion of any electronic dissemination system designated “Public Investor” or
a similar designation; and (iv) the Agent and the Arrangers shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of any electronic dissemination system not
designated “Public Investor” or a similar designation.

75

--------------------------------------------------------------------------------




§7.5
Notices.

(a)    Defaults. The Borrower will promptly upon becoming aware of same notify
the Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.
(b)    Environmental Events. The Borrower will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) a Credit Support Property, (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect or (C) the Agent’s
liens or security title on the Collateral pursuant to the Security Documents.
(c)    Notification of Claims Against Collateral. The Borrower will give notice
to the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to any Credit Support Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject.
(d)    Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the REIT or any of its Subsidiaries in an amount in
excess of $5,000,000.00.
(e)    Notice of Defaults Under Organizational Agreements. The Borrower will,
within five (5) Business Days of notice or receipt, provide to the Agent copies
of any and all written notices of a material default under any partnership
agreement, operating agreement or other organizational agreement to which
Borrower or any of its Subsidiaries is a party or of any failure by the Borrower
or any of its Subsidiaries to perform any material obligation under any such
partnership agreement, operating agreement or other organizational agreement.

76

--------------------------------------------------------------------------------




(f)    ERISA. The Borrower will give notice to the Agent within five (5)
Business Days after the REIT or any ERISA Affiliate (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.
(g)    Credit Rating. The Borrower, promptly upon becoming aware thereof, give
written notice to Agent of a change in the Credit Rating given by a Rating
Agency or any announcement that any rating is “under review” or that such rating
has been placed on a watch list or that any similar action has been taken by a
Rating Agency.
(h)    Ground Lease. Within five (5) Business Days after the Borrower first
becomes aware of the following, the Borrower will notify the Agent in writing of
any default by a Fee Owner in any material respect in the performance or
observance of any of the terms, covenants and conditions on the part of a Fee
Owner to be performed or observed under a Ground Lease. The Borrower will
promptly deliver to the Agent copies of all material notices, certificates,
requests, demands and other instruments received from or given by a Fee Owner to
the Borrower or a Subsidiary Guarantor under a Ground Lease.
(i)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
§7.6
Existence; Maintenance of Properties.

(a)    Except as permitted under §§8.4 and 8.8, the Borrower and each Guarantor
will (i) preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation and (ii) will cause each of their
respective Subsidiaries that are not Guarantors to preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation except where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect. The Borrower and each Guarantor will
preserve and keep in full force all of their rights and franchises and those of
their respective Subsidiaries, the preservation of which is necessary to the
conduct of their business (except with respect to Subsidiaries of the Borrower
that are not Guarantors, where such failure has not had and could not reasonably
be expected to have a Material Adverse Effect). The REIT shall at all times
comply with all requirements and applicable laws and regulations necessary to
maintain the REIT Status and shall continue to receive the REIT Status. The
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Subsidiary Guarantors. The REIT may list the common stock of the REIT for
trading in the New York Stock Exchange or another nationally recognized
exchange, and the common stock of the REIT shall at all times after the
effective date of such listing be listed for trading and be traded on such
exchange.
(b)    The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in all material respects
in good condition, repair and working order (ordinary wear and tear excepted)
and supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof.
§7.7
Insurance; Condemnation.


77

--------------------------------------------------------------------------------




(a)    The Borrower and each Subsidiary Guarantor will, at its expense, procure
and maintain for the benefit of the Borrower, each such Subsidiary Guarantor and
the Agent, insurance policies issued by such insurance companies, in such
amounts, in such form and substance, and with such coverages, endorsements,
deductibles and expiration dates as are acceptable to the Agent, providing the
following types of insurance covering each Credit Support Property:
(i)    “Cause of Loss-Special Form” property insurance (including broad form
flood, broad form earthquake (to the extent reasonably required by the Agent),
terrorism insurance (to the extent reasonably required by the Agent), and
comprehensive boiler and machinery coverages) on each Building and the contents
therein of the Borrower or the Subsidiary Guarantor that owns or ground leases
such Credit Support Property (each an “Applicable Subsidiary Guarantor”) in an
amount not less than one hundred percent (100%) of the full replacement cost of
each Building and the contents therein of the Borrower and its Subsidiaries or
such other amount as the Agent may approve, with deductibles not to exceed
$100,000.00 for any one occurrence, with a replacement cost coverage
endorsement, an agreed amount endorsement, and, if requested by the Agent, a
contingent liability from operation of building laws endorsement in such amounts
as the Agent may reasonably require. Full replacement cost as used herein means
the cost of replacing the Building (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor) and the contents
therein of the Borrower or Applicable Subsidiary Guarantor without deduction for
physical depreciation thereof;
(ii)    During the course of construction or repair of any Building, the
insurance required by clause (i) above shall be written on a builders risk,
completed value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Credit Support Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;
(iii)    Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the broad form flood coverage required by clause (i) above is not available,
in an amount equal to the full replacement cost (including foundations for the
purposes hereof) or the maximum amount then available under the National Flood
Insurance Program;
(iv)    Rent loss insurance in an amount sufficient to recover at least the
total estimated gross receipts from all sources of income, including without
limitation, rental income, for the Credit Support Property for a twelve (12)
month period;
(v)    Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis, if
commercially available, with such coverages as the Agent may reasonably request
(including, without limitation, contractual liability coverage, completed
operations coverage for a period of two (2) years following completion of
construction of any improvements on the Credit Support Property, and coverages
equivalent to an ISO broad form endorsement), with a general aggregate limit of
not less than $2,000,000.00, a completed operations aggregate limit of not less
than $2,000,000.00, and a combined single “per occurrence” limit of not less
than $1,000,000.00 for bodily injury and property damage and medical payments;

78

--------------------------------------------------------------------------------




(vi)    During the course of construction or repair of any improvements on the
Credit Support Property (other than immaterial repairs), the general contractor
selected to oversee such improvements shall provide (A) commercial general
liability insurance (including completed operations coverage) naming Borrower as
an additional insured, or in lieu thereof, may provide for such coverage by way
of an owner’s contingent or protective liability insurance, and (B) umbrella
liability insurance with limits of not less than $25,000,000.00 to be in excess
of the limits of the insurance required by this clause (vi), with coverage at
least as broad as the primary coverages of the insurance required by this clause
(vi), with any excess liability insurance to be at least as broad as the
coverages of the lead umbrella policy. All such policies shall be endorsed to
provide defense coverage obligations;
(vii)    Employer’s liability insurance with respect to the Borrower’s employees
(or if the Borrower have no employees, with respect to the employees of the
managers under the Management Agreements);
(viii)    Umbrella liability insurance with limits of not less than
$25,000,000.00 to be in excess of the limits of the insurance required by
clauses (v) and (vii) above, with coverage at least as broad as the primary
coverages of the insurance required by clauses (v) and (vii) above, with any
excess liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall be endorsed to provide defense coverage
obligations;
(ix)    Workers’ compensation insurance for all employees of the Borrower or its
Subsidiaries engaged on or with respect to the Credit Support Property with
limits as required by applicable law (or if Borrower have no employees, for all
employees of the managers under the Management Agreements); and
(x)    Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Credit Support Property (and
excluding environmental liability or additional terrorism insurance (beyond that
which is otherwise required pursuant to this §7.7)) located in or around the
region in which the Credit Support Property is located, and are customarily
insured against by Persons of similar size and engaged in a similar type of
business as Borrower, and are in such amounts as are generally available at
commercially reasonable rates).
The Borrower shall pay all premiums on insurance policies. The insurance
policies with respect to all Credit Support Properties provided for in clauses
(v), (vi) and (viii) above shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability endorsement. The
insurance policies provided for in clauses (i), (ii), (iii), (iv) and (vi) above
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender’s loss
payable endorsements in form and substance reasonably acceptable to the Agent.
The Borrower shall deliver certificates of insurance (and with respect to any
flood insurance coverage, policies and other regulatory proof of coverage)
evidencing all such policies to the Agent, and the Borrower shall promptly
furnish to the Agent all renewal notices and evidence that all premiums or
portions thereof then due and payable have been paid. Borrower shall provide to
Agent a duplicate original or certified copy of the insurance policies required
hereunder promptly after the original policy is received by Borrower. Not less
than ten (10) days prior to the expiration date of the policies, as such time
period may be shortened by Agent, the Borrower shall deliver to the Agent
evidence of continued coverage, as may be reasonably satisfactory to the Agent,
and within five (5) Business Days after the renewal date of such policies, the
Borrower shall deliver a certificate of insurance to Agent, in form and
substance reasonably satisfactory to the Agent.

79

--------------------------------------------------------------------------------




(b)    All policies of insurance required by this Agreement shall contain
clauses or endorsements to the effect that (i) no act or omission of the
Borrower or any Subsidiary or anyone acting for the Borrower or any Subsidiary
(including, without limitation, any representations made in the procurement of
such insurance), which might otherwise result in a forfeiture of such insurance
or any part thereof, no occupancy or use of the Real Estate for purposes more
hazardous than permitted by the terms of the policy, and no foreclosure or any
other change in title to the Real Estate or any part thereof, shall affect the
validity or enforceability of such insurance insofar as the Agent is concerned,
(ii) the insurer waives any right of set off, counterclaim, subrogation, or any
deduction in respect of any liability of the Borrower or any Subsidiary and the
Agent, (iii) such insurance is primary and without right of contribution from
any other insurance which may be available, (iv) such policies shall not be
modified so as to reduce or in any way negatively affect insurance coverage on
any Credit Support Property, canceled or terminated prior to the scheduled
expiration date thereof without the insurer thereunder giving at least thirty
(30) days prior written notice to the Agent by certified or registered mail;
provided, however, that only ten (10) days prior written notice to Agent shall
be required if such cancellation or termination is due to non-payment of any
insurance premium, and (v) that the Agent or the Lenders shall not be liable for
any premiums thereon or subject to any assessments thereunder, and shall in all
events be in amounts sufficient to avoid any coinsurance liability.
(c)    The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of the
Borrower and other Persons not included in the Credit Support Properties,
provided that such blanket policy or policies comply with all of the terms and
provisions of this §7.7, including, without limitation, the Agent’s
determination based on a review of the schedule of locations and values that the
amount of such coverage is sufficient in light of the other risks and properties
insured under the blanket policy.
(d)    All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States where the Real Estate is located and shall be issued by
companies having a rating in Best’s Key Rating Guide of at least “A-” and a
financial size category of at least “VIII”.
(e)    Neither the Borrower nor any Applicable Subsidiary Guarantor shall carry
separate insurance, concurrent in kind or form or contributing in the event of
loss, with any insurance required under this Agreement unless such insurance
complies with the terms and provisions of this §7.7.
(f)    In the event of any Taking of or any loss or damage to any Credit Support
Property, the Borrower or the Applicable Subsidiary Guarantor shall give prompt
written notice to the insurance carrier (other than for a Taking) and the Agent.
Each of the Borrower and the Applicable Subsidiary Guarantor hereby irrevocably
authorizes and empowers the Agent, at the Agent’s option and in the Agent’s sole
discretion or at the request of the Required Lenders in their sole discretion,
as its attorney in fact, to make proof of such loss, to adjust and compromise
any claim under insurance policies or as a result of a Taking, to appear in and
prosecute any action arising from such insurance policies or as a result of a
Taking, to collect and receive Insurance Proceeds and Condemnation Proceeds, and
to deduct therefrom the Agent’s reasonable expenses incurred in the collection
of such Insurance Proceeds and Condemnation Proceeds except that, provided no
Event of Default has occurred and is continuing, the Agent may not settle,
adjust or compromise any such claim without the prior written consent of the
Borrower, which consent shall not be unreasonably withheld or delayed; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing and so long as the Borrower or any Applicable Subsidiary Guarantor
shall in good faith diligently pursue such claim, the Borrower or such
Applicable Subsidiary Guarantor may make proof of loss and appear in any
proceedings or negotiations with respect to the adjustment of such claim, except
that the Borrower or such Applicable Subsidiary Guarantor may not

80

--------------------------------------------------------------------------------




settle, adjust or compromise any such claim without the prior written consent of
the Agent, which consent shall not be unreasonably withheld or delayed;
provided, further, that the Borrower or such Applicable Subsidiary Guarantor may
make proof of loss and adjust and compromise any claim under casualty insurance
policies without Agent’s consent which is in an amount less than $3,500,000.00
and retain and use such proceeds for restoration to substantially the same or
better condition than which existed prior to such damage as provided herein so
long as no Default or Event of Default has occurred and is continuing and so
long as the Borrower or such Applicable Subsidiary Guarantor shall in good faith
diligently pursue such claim. The Borrower and each Applicable Subsidiary
Guarantor further authorize the Agent, at the Agent’s option, to (i) apply the
balance of such Insurance Proceeds and Condemnation Proceeds to the payment of
the Obligations whether or not then due, or (ii) if the Agent shall require the
reconstruction or repair of the Credit Support Property, to hold the balance of
such proceeds as trustee (or at Borrower’s option, to prepay the Loans) to be
used to pay taxes, charges, sewer use fees, water rates and assessments which
may be imposed on the Credit Support Property and the Obligations as they become
due during the course of reconstruction or repair of the Credit Support Property
and to reimburse the Borrower or such Applicable Subsidiary Guarantor, in
accordance with such terms and conditions as the Agent may prescribe, for, or to
pay directly, the costs of reconstruction or repair of the Credit Support
Property, and upon completion of such reconstruction or repair to pay any excess
Insurance Proceeds to the Borrower, provided that (i) upon completion of such
reconstruction or repair, such Credit Support Property is in compliance with all
applicable state, federal and local laws, ordinances and regulations, including,
without limitation, all building and zoning laws, ordinances and regulations and
(ii) no Defaults or Events of Default exist or are continuing under this
Agreement on the date of such payment to the Borrower.
(g)    Notwithstanding the foregoing or anything to the contrary contained in
the Mortgages, the Agent shall make net Insurance Proceeds and Condemnation
Proceeds available to the Borrower or such Applicable Subsidiary Guarantor (or
if the Borrower has prepaid the Loans with such proceeds the Lenders shall,
subject to the terms of this Agreement, disburse such amounts as additional
Revolving Credit Loans) to reconstruct and repair the Credit Support Property,
in accordance with such terms and conditions as the Agent may prescribe in the
Agent’s discretion for the disbursement of the proceeds, provided that (i) the
cost of such reconstruction or repair is not estimated by the Agent to exceed
twenty-five percent (25%) (or thirty-five percent (35%) if the Credit Support
Property Value Ratio is greater than 150%) of the replacement cost of the
damaged Building (as reasonably estimated by the Agent), (ii) no Default or
Event of Default shall have occurred and be continuing, (iii) the Borrower or
such Applicable Subsidiary Guarantor shall have provided to the Agent additional
cash security (or reserved amounts available to be disbursed as Loans under this
Agreement in a manner reasonably acceptable to the Agent) in an amount equal to
the amount reasonably estimated by the Agent to be the amount in excess of such
proceeds which will be required to complete such repair or restoration, (iv) the
Agent shall have approved the plans and specifications, construction budget,
construction contracts, and construction schedule for such repair or restoration
and reasonably determined that the repaired or restored Credit Support Property
will provide the Agent with adequate security for the Obligations (provided that
the Agent shall not disapprove such plans and specifications if the Building is
to be restored to substantially its condition immediately prior to such damage),
(v) [reserved], (vi) the Agent shall reasonably determine that such repair or
reconstruction can be completed prior to the Maturity Date, (vii) the Agent
shall receive evidence reasonably satisfactory to it that any such restoration,
repair or rebuilding complies in all respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Applicable
Subsidiary Guarantor or the Agent, and (ix) with respect to any

81

--------------------------------------------------------------------------------




Taking, (a) the value of the land taken under such condemnation is less than
$500,000.00; (b) less than five percent (5%) of the land is taken; (c) the land
that is taken is located along the perimeter or periphery of the land;
(d) access to the Credit Support Property is not affected in any way by the
Taking; (e) no portion of the improvements are taken. Any excess Insurance
Proceeds shall be paid to the Borrower, or if a Default or Event of Default has
occurred and is continuing, such proceeds shall be applied to the payment of the
Obligations, unless in either case by the terms of the applicable insurance
policy the excess proceeds are required to be returned to such insurer. Any
excess Condemnation Proceeds shall be applied to the payment of the Obligations.
In no event shall the provisions of this Section be construed to extend the
Maturity Date or to limit in any way any right or remedy of the Agent upon the
occurrence of an Event of Default hereunder. If the Credit Support Property is
sold or the Credit Support Property is acquired by the Agent, all right, title
and interest of the Borrower and any Applicable Subsidiary Guarantor in and to
any insurance policies to the extent that they relate to Credit Support
Properties and unearned premiums thereon and in and to the proceeds thereof
resulting from loss or damage to the Credit Support Property prior to the sale
or acquisition shall pass to the Agent or any other successor in interest to the
Borrower or purchaser of the Credit Support Property.
(h)    The Borrower, the Guarantors and their respective Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
the Real Estate other than the Credit Support Properties in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy.
§7.8    Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Credit Support
Properties or the other Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom as well as all claims for labor,
materials or supplies that if unpaid might by law become a lien or charge upon
any of its property or other Liens affecting any of the Collateral or other
property of the Borrower, the Guarantors or their respective Subsidiaries and
all non-governmental assessments, levies, maintenance and other charges, whether
resulting from covenants, conditions and restrictions or otherwise, water and
sewer rents and charges assessments on any water stock, utility charges and
assessments and owner association dues, fees and levies, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings (and if such Real Estate is a Credit Support Property, Borrower
shall have given the Agent written notice of such contest) which shall suspend
the collection thereof with respect to such property and the Borrower or
applicable Guarantor shall not be subject to any fine, suspension or loss of
privileges or rights by reason of such proceeding, neither such property nor any
portion thereof or interest therein would be in any imminent danger of sale,
forfeiture, loss or suspension of operation by reason of such proceeding and the
Borrower, such Guarantor or any such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP (or if such aggregate amount so
contested relates to a Credit Support Property and equals or exceeds $250,000,
then, upon request of the Agent, the Borrower shall maintain availability of
Revolving Credit Loans in a manner reasonably acceptable to the Agent in an
amount equal to the aggregate amount so contested until the resolution of such
contest); and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
the Borrower, such Guarantor or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such tax, assessment, charge or levy. Borrower shall deliver to the Agent
evidence of payment of taxes, other assessments, levies and

82

--------------------------------------------------------------------------------




charges described in this §7.8 with respect to the Credit Support Properties not
later than the date upon which such amounts are due and payable unless the same
are being contested in accordance with the terms hereof and the other Loan
Documents.
§7.9    Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, each Guarantor or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases), to examine
the books of account of the Borrower, any Guarantor and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, any Guarantor and their
respective Subsidiaries with, and to be advised as to the same by, the officers,
partners or members of the Borrower and the REIT, all at such reasonable times
during normal business hours and intervals as the Agent or any Lender may
reasonably request and at the expense of such Lender or the Agent (unless a
Default or Event of Default shall exist, in which case the exercise by the Agent
or such Lender of its rights under this Section shall be at the expense of the
Borrower). The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of such Persons.
§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all material respects with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted (provided that
§7.10 shall not limit the terms of §8.6 with respect to the Credit Support
Properties), including all Environmental Laws, (b) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (c) all agreements and instruments to which it is a party or by which it
or any of its properties may be bound, (d) all applicable decrees, orders, and
judgments, and (e) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, in each case except where failure to so comply (except with
respect to Borrower, the REIT, any Credit Support Property or any Applicable
Subsidiary Guarantor) could not reasonably be expected to have a Material
Adverse Effect. The Borrower shall develop and implement such programs, policies
and procedures as are necessary to comply with the Patriot Act and shall
promptly advise the Agent in writing in the event that the Borrower shall
determine that any investors in the Borrower are in violation of such act.
§7.11    Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request for the assuring and confirming unto the Agent
and the Lenders the rights hereby created under this Agreement or any other Loan
Document.
§7.12    Management. The Borrower shall not and shall not permit any Subsidiary
Guarantor to enter into any Management Agreement for any Credit Support Property
with a manager that is not an Affiliate of the Borrower without the prior
written consent of the Agent (which shall not be unreasonably withheld), and
after such approval, no such Management Agreement shall be modified in any
material respect or terminated without the Agent’s prior written approval, such
approval not to be unreasonably withheld. The Agent may condition any approval
of a manager that is not an Affiliate of the Borrower engaged by the Borrower or
a Subsidiary Guarantor or a Management Agreement with respect to a Credit
Support Property upon the execution and delivery to the Agent of a Subordination
of Management Agreement. The Borrower shall give the Agent written notice of any
Management Agreement for any Credit Support Property with a manager that is an
Affiliate of the Borrower, and shall provide to the Agent an executed
Subordination of Management Agreement. The Borrower shall not and shall not

83

--------------------------------------------------------------------------------




permit any Subsidiary Guarantor or any other Subsidiary to increase any
management fee payable under a Management Agreement after the date the
applicable Real Estate becomes a Credit Support Property without the prior
written consent of the Agent.
§7.13    Leases of the Property. Neither the Borrower nor any Subsidiary
Guarantor will without the prior written consent of Agent (which consent shall
not be unreasonably withheld, conditioned or delayed) (a) lease all or any
portion of a Credit Support Property other than as a Multifamily Property (or
for ancillary services and leases, such as laundry facilities and retail spaces)
in the ordinary course of business consistent with prudent leasing and
management standards, or (b) amend, waive, terminate, cancel, or accept the
surrender of, any lease or other occupancy agreement at any Credit Support
Property except in the ordinary course of leasing and managing a multifamily
property consistent with prudent leasing and management standards.
§7.14    Business Operations. The REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental thereto and in
compliance with the terms and conditions of this Agreement and the Loan
Documents. Other than Investments permitted under §8.3(n) below, neither the
REIT nor the Borrower will, or permit any of their respective Subsidiaries to,
directly or indirectly, engage in any line of business other than the
acquisition, ownership, operation, leasing, management, financing, refinancing,
disposition, development and redevelopment of Multifamily Properties and
activities reasonably related or incidental thereto.
§7.15    Registered Servicemark. Without prior written notice to the Agent,
except with respect to the trademarks, tradenames, servicemarks or logos listed
on Schedule 6.6 hereto or in any Mortgage with respect to any Credit Support
Property or with respect to the name “Monogram” or derivatives therefrom, none
of the Credit Support Properties shall be owned or operated by the Borrower or
any Guarantor under any trademark, tradename, servicemark or logo (other than
“Monogram” or derivatives therefrom). In the event any of the Credit Support
Properties shall be owned or operated under any tradename, trademark,
servicemark or logo, not listed on Schedule 6.6 hereto or in any Mortgage with
respect to any Credit Support Property, the Borrower or the applicable Guarantor
shall enter into such agreements with the Agent in form and substance reasonably
satisfactory to the Agent, as the Agent may reasonably require to grant the
Agent a perfected first priority security interest therein and to grant to the
Agent or any successful bidder at a foreclosure sale of such Credit Support
Property the right and/or license to continue operating such Credit Support
Property under such tradename, trademark, servicemark or logo as determined by
the Agent.
§7.16    Ownership of Real Estate. Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of the
REIT, General Partner or the Borrower in any Real Estate assets or other assets
now owned or leased or acquired or leased after the date hereof shall be owned
or leased directly by the Borrower or a Subsidiary of the Borrower; provided,
however that the Borrower shall be permitted to own or lease interests in Real
Estate through Unconsolidated Affiliates of the Borrower as permitted by
§8.3(l).
§7.17    Distributions of Income to the Borrower. The Borrower shall cause all
of its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower, a provision of such Subsidiary’s organizational
documents required as a condition of such loan documents or the terms of any
joint venture agreement with an unaffiliated third Person) to promptly
distribute to the Borrower (but not less frequently than once each calendar
quarter, unless otherwise approved by the Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or

84

--------------------------------------------------------------------------------




arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter, (b) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements and tenant improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business consistent with its past practices, and (c) the
establishment of reserves held by Wholly Owned Subsidiaries of Borrower in an
aggregate amount for all such Subsidiaries of not more than $20,000,000.00.
§7.18    Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate or other assets will be deemed to be Plan Assets at any
time.
§7.19
Credit Support Properties.

(a)    The Eligible Real Estate included as Credit Support Properties shall at
all times satisfy all of the following conditions:
(i)    the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease as to which no default or event of default
shall exist by the Borrower or a Wholly Owned Subsidiary of Borrower that is a
Subsidiary Guarantor, in each case free and clear of all Liens other than the
Liens permitted in §8.2(i), (vi) (as to any deposit accounts only), (viii) and
(ix), and such Eligible Real Estate shall not have applicable to it any
restriction on the sale, pledge, transfer, mortgage or assignment of such
property (including any restrictions contained in any applicable organizational
documents but excluding any restrictions contained in the Loan Documents) (any
such restrictions, a “Negative Pledge”);
(ii)    none of the Eligible Real Estate shall have any structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except as approved by the Agent and the Required Lenders;
(iii)    if such Eligible Real Estate is held by a Subsidiary Guarantor, the
only assets of such Subsidiary Guarantor shall be Eligible Real Estate included
as Credit Support Properties;
(iv)    if such Credit Support Property is owned or leased by a Subsidiary
Guarantor, Borrower shall directly or indirectly own 100% of all equity
interests (including all economic, beneficial and voting interests) in such
Subsidiary Guarantor, and no direct or indirect ownership or other interests or
rights in any such Subsidiary Guarantor or intermediate Subsidiary shall be
subject to any Lien or Negative Pledge other than the Liens permitted under
§8.2(i), (vi) (as to any deposit accounts only), (viii) and (ix);
(v)    each Credit Support Property shall at all times be at least 80% leased
pursuant to arms-length leases to unaffiliated residents that are not in default
of their leases beyond ninety (90) days; and
(vi)    if such Eligible Real Estate is not a Stabilized Property, such Real
Estate is approved by the Required Lenders.
(b)    In the event that all or any material portion of any Eligible Real Estate
included as a Credit Support Property shall be subject to a Taking, then the
Agent may in good faith reduce the Appraised Value attributable thereto based on
Taking until such time as the Agent receives evidence

85

--------------------------------------------------------------------------------




reasonably satisfactory to the Agent that the value of such real estate is not
materially adversely affected by such Taking, which may include, without
limitation, a new Appraisal. In the event that all or any material portion of
any Credit Support Property shall be damaged in any material respect, then Agent
may in good faith reduce the Appraised Value attributable thereto unless and
until (i) any damage to such Credit Support Property and the improvements
thereon are repaired or restored, such Credit Support Property becomes fully
operational and the Agent shall receive evidence reasonably satisfactory to the
Agent of the value of such Credit Support Property following such repair or
restoration, or (ii) the Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such Credit Support Property (both at such time and
prospectively) shall not be materially adversely affected by such damage (which
evidence may include that insurance proceeds are available for restoration and
that the Borrower shall be able to comply with the provisions of §7.7(f) and (g)
to rebuild such Credit Support Property prior to the expiration of rent loss
insurance coverage as a result of such damage for such Credit Support Property).
(c)    Upon any asset ceasing to qualify to be included as a Credit Support
Property, such asset shall no longer be included in the calculation of the
covenant set forth in §9.1 unless otherwise approved in writing by the Required
Lenders. Within five (5) Business Days after becoming aware of any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and the most recent Compliance Certificate
modified to include the pro forma effect of such removal or disqualification.
§7.20
[Intentionally Omitted].

§7.21    Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act. None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations.
§7.22    Assignment of Interest Rate Protection. In the event that the Borrower
shall enter into an interest rate cap, swap, collar or other interest rate
protection agreement with a Lender Hedge Provider (the “Interest Hedge”), then
as a condition to the obligations of Borrower with respect thereto constituting
Hedge Obligations for the purposes of the Loan Documents, Borrower shall execute
and deliver to Agent a collateral assignment of such Interest Hedge in form and
substance reasonably satisfactory to Agent, and shall further deliver such legal
opinions as to Borrower, and consents to and acknowledgments of such pledge by
the provider of the Interest Hedge, as Agent may reasonably require. For the
avoidance of doubt, unless the provisions of this §7.22 are complied with, no
Lender Hedge Provider shall have any right or benefit under or from the Loan
Documents or the Collateral.
§7.23    Pembroke Regulatory Agreement. Borrower shall give prompt written
notice to the Agent of the occurrence of a Regulatory Agreement Default or any
event or circumstance which would require that Borrower or the Applicable
Subsidiary Guarantor open or maintain a reserve, trust account, escrow account
or other account pursuant to the Pembroke Regulatory Agreement. To the extent
that any such reserve, trust account, escrow account or other account is
required to be opened or maintained by Borrower

86

--------------------------------------------------------------------------------




or any Applicable Subsidiary Guarantor pursuant to the Pembroke Regulatory
Agreement, Borrower or the Applicable Subsidiary Guarantor shall maintain such
account with Agent unless prohibited by the Pembroke Regulatory Agreement, and
shall execute and deliver to Agent such agreements as Agent may reasonably
require in connection therewith.
§8.
NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:
§8.1    Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    Indebtedness to the Lender Hedge Providers in respect of Hedge
Obligations and Indebtedness in respect of any other Derivatives Contracts
entered into as a hedge against existing Indebtedness or in anticipation of
future Indebtedness;
(c)    current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;
(d)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(e)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(f)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(g)    subject to the provisions of §9, Indebtedness that is Secured Recourse
Indebtedness; and
(h)    subject to the provisions of §9, Non-Recourse Indebtedness.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) or (h) above shall have any of the Credit
Support Properties or any interest therein or any direct or indirect ownership
interest in the Borrower or any Subsidiary Guarantor as collateral, a borrowing
base or asset pool for such Indebtedness, (ii) none of the Subsidiary Guarantors
which own a Credit Support Property shall create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to Non-Recourse
Exclusions or otherwise) other than Indebtedness described in §§8.1(a), 8.1(b),
8.1(c), 8.1(d), 8.1(e) and 8.1(f), and (iii) none of the Borrower, the
Guarantors or any of their Subsidiaries shall create, incur, assume, guarantee
or be or remain liable, contingently or otherwise, with respect to any Unsecured
Indebtedness, any Indebtedness (other than the Obligations) secured by Equity
Interests or rights to Distributions (so-called “mezzanine

87

--------------------------------------------------------------------------------




financing”) or second priority Liens, or any revolving credit facilities (other
than this Agreement and the Freddie Mac Facility)).
§8.2    Restrictions on Liens, Etc. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to (a) create or incur or suffer
to be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid could by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
(f) in the case of securities, create or incur or suffer to be created or
incurred any purchase option, call or similar right with respect to such
securities; or (g) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien on the Collateral securing the Obligations (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein, the
Borrower, any Guarantor or any such Subsidiary may create or incur or suffer to
be created or incurred or to exist:
(i)    Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or which are being contested as permitted under this Agreement;
(ii)    Liens on assets other than (A) the Collateral or (B) any direct or
indirect interest of the Borrower, any Guarantor or any Subsidiary of the
Borrower in any Guarantor which owns or ground leases a Credit Support Property,
in respect of judgments permitted by §8.1(e);
(iii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations or to secure insurance carriers;
(iv)    encumbrances on Real Estate other than Credit Support Properties
consisting of easements, rights of way, zoning restrictions, leases and other
occupancy agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or a Subsidiary of such Person is a party, and other minor
non-monetary liens or encumbrances none of which interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower or any such Subsidiary, which defects do not individually or in the
aggregate have a Material Adverse Effect;
(v)    direct liens on Real Estate (other than the Collateral) or on cash
deposits or Cash Equivalents to secure Indebtedness of Borrower or Subsidiaries
of the Borrower that are not Subsidiary Guarantors which own or ground lease a
Credit Support Property permitted by §8.1(g) and (h);

88

--------------------------------------------------------------------------------




(vi)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
(vii)    Liens of Capitalized Leases on the property leased thereby;
(viii)    Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations;
(ix)    leases entered into in the ordinary course of business at any Real
Estate (and if such Real Estate is a Credit Support Property, entered into in
accordance with the terms of this Agreement);
(x)    Leases, liens and encumbrances on a Credit Support Property expressly
permitted under the terms of the Mortgage relating thereto; and
(xi)    Liens on the deposits and escrows described in §8.3(o).
Notwithstanding anything in this Agreement to the contrary, (x) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (i) with respect to any Subsidiary Guarantor
that directly or indirectly owns a Credit Support Property, §§8.2(i), 8.2(vi),
8.2(viii), 8.2(ix) and 8.2(x), and (ii) with respect to the REIT, General
Partner and Limited Partner, §§8.2(i) and 8.2(vi), and (y) Borrower shall not
create or incur or suffer to be created or incurred or to exist any Lien in
excess of $1,000,000 with respect to all or any part of Borrower's assets except
for Liens in favor of the Agent and the Lenders under the Loan Documents
(provided that this clause (y) shall no longer be applicable in the event that
the Agent receives evidence reasonably acceptable to the Agent that the loan
documents for the Freddie Mac Facility no longer restrict the ability of the
Borrower to grant liens on any of its assets).
§8.3
Restrictions on Investments. Neither the Borrower will, nor will it permit any
Guarantor or any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the REIT or
its Subsidiary;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;
(d)    commercial paper assigned the highest rating by two (2) or more national
credit rating agencies and maturing not more than ninety (90) days from the date
of creation thereof;

89

--------------------------------------------------------------------------------




(e)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody's and having a long term debt rating
of not less than A by S&P and A1 by Moody's issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;
(f)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing §§8.3(a), 8.3(b) or
8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and
(g)    Cash Equivalents and shares of so-called "money market funds" registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in investments described in the foregoing
§§8.3(a) through 8.3(f) and have total assets in excess of $50,000,000.
(h)    the acquisition of fee or ground leasehold interests by the Borrower or
its Subsidiaries in (i) Real Estate which is utilized for Multifamily Properties
located in the United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purpose;
(i)    Investments by the Borrower directly or indirectly in Wholly-Owned
Subsidiaries and in non-Wholly-Owned Subsidiaries of Borrower, in each case
which in turn own Investments permitted by this §8.3;
(j)    Investments in Land Assets (valued at undepreciated GAAP book value);
provided that the aggregate amount of such Investments shall not exceed five
percent (5%) of Gross Asset Value;
(k)    Investments in Mortgage Note Receivables secured by properties of the
type described in §8.3(h)(i) (valued at undepreciated GAAP book value); provided
that the aggregate amount of such Investments (valued at undepreciated GAAP book
value) shall not exceed seven and one-half percent (7.5%) of Gross Asset Value;
(l)    Investments in Unconsolidated Affiliates, which in turn own Investments
permitted by this §8.3; provided that the aggregate amount of such Investments
(valued at the portion of Gross Asset Value attributable to the assets of such
Unconsolidated Affiliates, or if such assets are not included in Gross Asset
Value, at undepreciated GAAP book value) shall not exceed ten percent (10%) of
Gross Asset Value;
(m)    Investments in Development Properties for properties of the type
described in §8.3(h)(i); provided that the aggregate amount of such Investments
(valued at undepreciated GAAP book value) for Development Properties (including
land) with a loan-to-budgeted-cost (including land) ratio of greater than sixty
percent (60%), shall not exceed five percent (5%) of Gross Asset Value;
(n)    Investments in other real estate assets located in the United States and
other assets related to such real estate not permitted by this §8.3; provided
that the aggregate amount of such Investments (valued at undepreciated GAAP book
value) shall not exceed five percent (5%) of Gross Asset Value; and
(o)    Investments in utility deposits and cash deposits for municipal
construction and other similar escrows.

90

--------------------------------------------------------------------------------




Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j), (k), (l) and (m) exceed twenty-five percent
(25%) of Gross Asset Value at any time.
For the purposes of this §8.3, the Investment of the REIT or any of its
Subsidiaries in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person's Equity Percentage
of their non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates'
Investments valued in the manner set forth for the determination of Gross Asset
Value, or if not included therein, valued at the GAAP book value.
§8.4    Merger, Consolidation. Other than with respect to or in connection with
any disposition permitted under §8.8, the Borrower will not, nor will it permit
the Guarantors or any of their respective Subsidiaries to, dissolve, liquidate,
dispose of all or substantially all of its assets or business, merge,
reorganize, consolidate or do any other business combination, individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders. Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender:
(a)    the merger or consolidation of one or more of the Subsidiaries of the
Borrower (other than any Subsidiary that is an Applicable Subsidiary Guarantor)
with and into the Borrower (it being understood and agreed that in any such
event the Borrower will be the surviving Person);
(b)    the merger or consolidation of two or more Subsidiaries of the Borrower;
provided that no such merger or consolidation shall involve any Subsidiary that
is a Guarantor unless such Guarantor will be the surviving Person;
(c)    the liquidation or dissolution of any Subsidiary of the Borrower so long
as such Subsidiary is not a Guarantor (or if such Subsidiary is a Guarantor, so
long as the Borrower and such Subsidiary comply with the provisions of §5.4 and
§5.5, if applicable); and
(d)    a Subsidiary of the Borrower may sell all of its assets (and may
effectuate such sale by merger or consolidation with another Person, with such
other Person being the surviving entity) subject to compliance with the terms of
this Agreement (including, without limitation, §§5.5 and 8.8); and
(e)    the merger or consolidation or other business combination of any Person
with the Borrower including, simultaneously with such merger, the merger or
consolidation or other business combination of (i) the general partner of such
Person with General Partner so long as General Partner is the surviving entity,
or (ii) an entity that has elected to obtain and qualifies for REIT Status and
which is the general partner or other owner of such Person with the REIT, so
long as the REIT is the surviving entity; and so long as in each instance
(i)    such Person was organized under the laws of the United States of America
or one of its states;
(ii)    if such merger, consolidation or other business combination involves the
Borrower, the Borrower is the survivor of such merger, consolidation or other
business combination;

91

--------------------------------------------------------------------------------




(iii)    immediately prior to such merger, consolidation or other business
combination, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;
(iv)    the Borrower shall have given the Agent and the Lenders at least ten
(10) Business Days’ prior written notice of such merger, consolidation or other
business combination;
(v)    such merger, consolidation or other business combination is completed as
a result of negotiations with the approval of the board of directors of the REIT
and similar body of the other party to such merger, consolidation or other
business combination and is not a so called “hostile takeover”;
(vi)    following such merger, consolidation or other business combination, the
Borrower and its Subsidiaries will continue to be in compliance with §7.14; and
(vii)    such merger, consolidation or other business combination, together with
all other mergers, consolidations or other business combinations permitted by
this §8.4 and consummated in the same fiscal year as such merger, consolidation
or other business combination, shall not increase the Gross Asset Value by more
than fifty percent (50%) of the Gross Asset Value as of the end of the previous
fiscal year.
§8.5    Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of the Agent, such
consent not to be unreasonably withheld.
§8.6    Compliance with Environmental Laws. None of the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or knowingly permit (which knowledge for the purposes of this §8.6 shall include
knowledge the Borrower, the Guarantors or their respective Subsidiaries should
have known had they exercised reasonable diligence) any other Person to, do any
of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating, or used by a tenant occupying any portion of, a Multifamily
Property and in material compliance with all applicable Environmental Laws, (b)
cause or permit to be located on any of the Real Estate any underground tank or
other underground storage receptacle for Hazardous Substances except in
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in compliance with Environmental Laws, (d) conduct any
activity at any Real Estate or use any Real Estate in any manner that could
reasonably be contemplated to cause a Release of Hazardous Substances on, upon
or into the Real Estate or any surrounding properties or any threatened Release
of Hazardous Substances which could reasonably be expected to give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws), except, with respect to any
Real Estate that is not a Credit Support Property, where any such use,
generation, conduct or other activity has not had and could not reasonably be
expected to have a Material Adverse Effect.
The Borrower and each Applicable Subsidiary Guarantor shall, as to such Credit
Support Property:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action required as a result

92

--------------------------------------------------------------------------------




of such change in Environmental Laws (including, without limitation, and if so
required, conducting of environmental assessments at the sole expense of the
Borrower) to confirm that no Hazardous Substances are or ever were Released or
disposed of on the Credit Support Properties in violation of applicable
Environmental Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Credit Support Properties (including, without limitation, any such Release or
disposal occurring prior to the acquisition or leasing of such Credit Support
Property by the Borrower or any Guarantor), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Credit Support Properties in full compliance
with all applicable Environmental Laws; provided, that each of the Borrower and
a Guarantor shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced or filed by any enforcement agency. The
Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.
(iii)    At any time after an Event of Default shall have occurred hereunder,
the Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of any or all of the Credit Support
Properties prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (A) whether any Hazardous
Substances are present in the soil or water at or adjacent to any such Credit
Support Property and (B) whether the use and operation of any such Credit
Support Property complies with all Environmental Laws to the extent required by
the Loan Documents. Additionally, at any time that the Agent or the Required
Lenders shall have reasonable grounds to believe that a Release or threatened
Release of Hazardous Substances which any Person may be legally obligated to
contain, correct or otherwise remediate or which otherwise may expose such
Person to liability may have occurred, relating to any Credit Support Property,
or that any of the Credit Support Properties is not in compliance with
Environmental Laws to the extent required by the Loan Documents, the Borrower
shall promptly upon the reasonable request of the Agent obtain and deliver to
the Agent such environmental assessments of such Credit Support Property
prepared by an Environmental Engineer (the scope of which pursuant to this
sentence shall be limited to the matters giving rise to such reasonable belief
by the Agent). Such environmental assessments may include, if necessary,
detailed visual inspections of such Credit Support Property and the taking of
soil samples, as well as such other investigations or analyses as are reasonably
necessary or appropriate for such assessment as described in this section. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.
§8.7
Distributions.

(a)    Beginning on December 31, 2015 and continuing thereafter, the REIT shall
not pay any Distribution to its shareholders, and the Borrower, the General
Partner and the Limited Partner shall not pay any Distributions to any Person
other than the General Partner, the Limited Partner or the REIT, to the extent
that the aggregate amount of such Distributions paid, when added to the
aggregate amount of all other Distributions paid in any period of four (4)
consecutive calendar quarters, exceeds ninety-five percent (95%) of the sum of
Funds from Operations of the REIT and its Subsidiaries for such period (but
excluding any Subsidiary that is not a Wholly-Owned Subsidiary and which is
consolidated with REIT in accordance with GAAP), plus the Borrower’s Equity
Percentage of the Funds from Operations of each Unconsolidated Affiliate or
Subsidiary that is not a Wholly-Owned Subsidiary for

93

--------------------------------------------------------------------------------




such period (collectively, the “Adjusted Funds from Operations”); provided that
the limitations contained in this §8.7(a) shall not preclude Distributions in an
amount equal to the minimum distributions required under the Code to maintain
the REIT Status of the REIT, as evidenced by a certification of the principal
financial or accounting officer of the REIT containing calculations in detail
reasonably satisfactory in form and substance to the Agent. Notwithstanding the
foregoing, in lieu of the restriction provided above, (A) for the period ending
December 31, 2015, the Distributions paid by the REIT to its shareholders and by
the Borrower, the General Partner and the Limited Partner to any Person other
than the General Partner, the Limited Partner or the REIT, during the two (2)
calendar quarters then most recently ended shall not exceed in the aggregate
ninety-five percent (95%) of an amount equal to (1) the Adjusted Funds from
Operations for calendar year 2015 divided by (2) two (2) (the “2015 Adjusted
Funds from Operations Component”), and (B) for the period ending March 31, 2016,
the Distributions paid by the REIT to its shareholders and by the Borrower, the
General Partner and the Limited Partner to any Person other than the General
Partner, the Limited Partner or the REIT during the three (3) calendar quarters
then most recently ended shall not exceed in the aggregate ninety-five percent
(95%) of the sum of (1) the 2015 Adjusted Funds from Operations Component plus
(2) the Adjusted Funds from Operations for the calendar quarter ending March 31,
2016, and (C) for the period ending June 30, 2016, the Distributions paid by the
REIT to its shareholders and by the Borrower, the General Partner and the
Limited Partner to any Person other than the General Partner, the Limited
Partner or the REIT during the four (4) calendar quarters then most recently
ended shall not exceed in the aggregate ninety-five percent (95%) of the sum of
(1) the 2015 Adjusted Funds from Operations Component plus (2) the aggregate
Adjusted Funds from Operations for the calendar quarters ending March 31, 2016
and June 30, 2016.
(b)    If a Default or Event of Default shall have occurred and be continuing,
the Borrower, General Partner and the REIT shall make no Distributions to their
respective partners, members or other owners, other than Distributions in an
amount equal to the minimum distributions required under the Code to maintain
the REIT Status of the REIT, as evidenced by a certification of the principal
financial or accounting officer of the REIT containing calculations in detail
reasonably satisfactory in form and substance to the Agent.
(c)    Notwithstanding the foregoing, at any time when an Event of Default under
§§12.1(a) or 12.1(b) shall have occurred and be continuing, an Event of Default
under §§12.1(g), 12.1(h) or 12.1(i) shall have occurred and be continuing, or
the maturity of the Obligations has been accelerated, neither the Borrower,
General Partner nor the REIT shall make any Distributions whatsoever, directly
or indirectly.
§8.8    Asset Sales. The Borrower will not, and will not permit the Guarantors
or their respective Subsidiaries to, sell, transfer or otherwise dispose of
(a) all or substantially all of their assets (provided that a Subsidiary of
Borrower may sell all of its assets as permitted by this Agreement provided that
the aggregate of all sales by the Borrower, the Guarantors and their respective
Subsidiaries shall not constitute a sale of all or substantially all of the
assets of the REIT and its Subsidiaries) or (b) any material asset other than
pursuant to a bona fide arm’s length transaction (provided that with the prior
written approval of the Agent, such approval to not be unreasonably withheld,
conditioned or delayed, a Wholly-Owned Subsidiary of Borrower may transfer
assets to another Wholly-Owned Subsidiary of Borrower).
§8.9    Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default or Event of Default, prepay, redeem,
defease, purchase or otherwise retire the principal amount, in whole or in part,
of any Indebtedness other than the Obligations; provided, that the foregoing
shall not prohibit (x) the prepayment of Indebtedness which is financed solely
from the proceeds of a new loan which would otherwise be permitted by the terms
of §8.1 or from cash flow generated by the Real Estate securing such

94

--------------------------------------------------------------------------------




Indebtedness, and (y) the prepayment, redemption, defeasance or other retirement
of the principal of Indebtedness secured by Real Estate which is satisfied
solely from the proceeds of a sale of the Real Estate securing such
Indebtedness; or (b) modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.
§8.10    Zoning and Contract Changes and Compliance. Neither the Borrower nor
any Guarantor shall, without the prior written consent of the Agent (which
consent shall not be unreasonably withheld, conditioned or delayed) (a) initiate
or consent to any zoning reclassification of any of its Credit Support Property
or seek any variance under any existing zoning ordinance or use or permit the
use of any Credit Support Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation or (b) initiate any change in any laws,
requirements of governmental authorities or obligations created by private
contracts and Leases which now or hereafter may materially adversely affect the
ownership, occupancy, use or operation of any Credit Support Property.
§8.11    [Intentionally Omitted].
§8.12    Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions set forth on
Schedule 6.14 attached hereto and (ii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
and upon fair and reasonable terms which are no less favorable to such Person
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.
§8.13    Cross-Collateralized Debt. Neither the Borrower, the Guarantors nor any
of their Subsidiaries shall have any Cross-Collateralized Debt, other than the
Freddie Mac Facility (provided that the foregoing shall not prohibit adjacent
phases of a Multifamily Property from being collateral for the same
Indebtedness).
§8.14    Equity Pledges. Notwithstanding anything in this Agreement to the
contrary and other than Liens in favor of the Agent and the Lenders under the
Loan Documents, neither the Borrower, the General Partner, Limited Partner nor
the REIT will create or incur or suffer to be created or incurred any Lien on
any legal, equitable or beneficial interest of the REIT in the General Partner,
the Limited Partner or the Borrower, of General Partner or the Limited Partner
in the Borrower, or of Borrower in any Subsidiary Guarantor, including, without
limitation, a Lien on any Distributions or rights to Distributions on account
thereof.
§8.15    Management Fees. The Borrower shall not pay, and shall not permit any
Guarantor to pay, any management fees or other payments under any Management
Agreement for any Credit Support Property to any manager that is an Affiliate of
the Borrower, in the event that a Default or an Event of Default shall have
occurred and be continuing.
§9.
FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

95

--------------------------------------------------------------------------------




§9.1    Credit Support Property. The Borrower shall not at any time permit the
aggregate Appraised Value of the Credit Support Properties as most recently
determined under this Agreement to be less than (a) sixty percent (60%) of the
Total Commitment at any time on or prior to the Initial Maturity Date, or
(b) one hundred fifty percent (150%) of the Total Commitment at any time
thereafter.
§9.2    Consolidated Total Indebtedness to Gross Asset Value. The Borrower will
not at any time permit the ratio of Consolidated Total Indebtedness to Gross
Asset Value (expressed as a percentage) to exceed (a) sixty-five (65%) at any
time on or prior to the Initial Maturity Date, or (b) sixty percent (60%) at any
time thereafter.
§9.3    Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended four (4) calendar quarters to Consolidated Fixed
Charges for the most recently ended four (4) calendar quarters to be less than
1.50 to 1.
§9.4    Minimum Consolidated Tangible Net Worth. The Borrower will not at any
time permit Consolidated Tangible Net Worth to be less than the sum of
(i) $1,163,000,000.00, plus (ii) eighty percent (80%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.
§9.5    Secured Indebtedness. The Borrower will not at any time permit the
aggregate Secured Indebtedness of the Borrower, the Guarantors and their
Subsidiaries to exceed (a) sixty percent (60%) of Gross Asset Value at any time
on or prior to the Initial Maturity Date, or (b) fifty-five percent (55%) of
Gross Asset Value at any time thereafter.
§9.6    Maximum Secured Recourse Indebtedness. The Borrower will not at any time
permit the aggregate Secured Recourse Indebtedness of the Borrower, the
Guarantors and their Subsidiaries (excluding the Obligations) to exceed ten
percent (10%) of Gross Asset Value.
§10.
CLOSING CONDITIONS.

The obligation of the Lenders to make the initial Loan hereunder or, if earlier,
issue the initial Letter of Credit hereunder shall be subject to the
satisfaction of the following conditions precedent:
§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have receive the
fully-executed original of its Note.
§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to Borrower or any Guarantor that owns a Credit Support
Property) in which such Credit Support Property is located and a duly authorized
officer, partner or member of such Person, as applicable, to be true and
complete, of the partnership agreement, corporate charter or operating agreement
and/or other organizational agreements of the Borrower and each such Guarantor,
as applicable, and evidence of its good standing and qualification to do
business, as applicable, as in effect on such date of certification.
§10.3    Resolutions. All action on the part of the Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.

96

--------------------------------------------------------------------------------




§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party.
§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and each Guarantor in form and substance reasonably satisfactory to
the Agent.
§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2 which are payable on or before the Closing Date.
§10.7    Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
§10.8    Representations and Warranties. The representations and warranties made
by or on behalf of the Borrower and each Guarantor and their respective
Subsidiaries in the Loan Documents shall be true and correct in all material
respects on the Closing Date.
§10.9    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.
§10.10    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Credit Support Property as of the Closing Date
shall have been delivered to the Agent at the Borrower’s expense and shall be in
form and substance reasonably satisfactory to the Agent.
§10.11    Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which the Borrower has provided financial statements under §6.4.
§10.12    Appraisals. The Agent shall have received Appraisals of the Credit
Support Properties in form and substance reasonably satisfactory to the Agent.
§10.13    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
§10.14    Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.
§10.15    Insurance. The Agent shall have received certificates evidencing that
the Agent and the Lenders are named as mortgagee and/or additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

97

--------------------------------------------------------------------------------




§10.16    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
For purposes of determining compliance with the conditions requiring the
delivery of documents specified in this §10, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a lender upon
delivery of its executed signature page to the Agent unless Agent receives prior
to the effectiveness of this Agreement written notice from such Lender
specifying its objections (provided that for the avoidance of doubt this
paragraph shall not apply to §10.8 or §11.1).
§11.
CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
§11.1    Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes in factual circumstances which are expressly and
specifically permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date),
and no Default or Event of Default shall have occurred and be continuing.
§11.2    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.
§11.3    Endorsement to Title Policy. To the extent the Agent is a beneficiary
of any Mortgage, at such times as the Agent shall determine in its discretion
prior to each funding, to the extent the Title Policy does not contain a
“revolving credit” endorsement providing coverage over title matters in a manner
satisfactory to Agent, a “date down” endorsement to each Title Policy indicating
no change in the state of title and containing no survey exceptions not approved
by the Agent, which endorsement shall increase the coverage of each Title Policy
to the aggregate amount of all Loans advanced and outstanding and Letters of
Credit issued and outstanding (provided that the amount of coverage under an
individual Title Policy for an individual Credit Support Property need not equal
the aggregate amount of all Loans), or at Agent’s option such other evidence and
assurances as the Agent may reasonably require (which evidence may include,
without limitation, an affidavit from the Borrower stating that there have been
no changes in title from the date of the last effective date of the Title
Policy).
§11.4    Future Advances Tax Payment. To the extent the Agent is a beneficiary
of any Mortgage, as a condition precedent to any Lender’s obligations to make
any Loans available to the Borrower hereunder, the Borrower will pay to the
Agent any mortgage, recording, intangible, documentary stamp or other similar
taxes and charges which the Agent reasonably determines to be payable as a
result of such Loan to any state or any county or municipality thereof in which
any of the Credit Support Properties is located, and deliver to the Agent such
affidavits or other information which the Agent reasonably

98

--------------------------------------------------------------------------------




determines to be necessary in connection with such payment in order to insure
that the Mortgages on the Credit Support Properties located in such state secure
the Borrower’s obligation with respect to the Loans then being requested by the
Borrower. The provisions of this §11.4 shall not limit the Borrower’s
obligations under other provisions of the Loan Documents, including §15.
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(c)    the Borrower shall fail to perform any term, covenant or agreement
contained in §9;
(d)    any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);
(e)    any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false or misleading in any material respect upon the
date when made or deemed to have been made or repeated;
(f)    the Borrower, any Guarantor or any of their Subsidiaries (i) shall fail
pay when due (including, without limitation, at maturity) any obligation for
borrowed money or credit received or other Indebtedness (including under any
Derivatives Contract), and such default shall continue beyond the giving of any
required notice and the expiration of any applicable grace period and such
default has not been waived, in writing, by the holder of any such Indebtedness
within such applicable grace and cure period; or (ii) shall fail to observe or
perform any term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing any obligation for borrowed money or credit
received or other Indebtedness (including under any Derivatives Contract) beyond
the giving of any required notice and the expiration of any applicable grace or
cure period, if the effect of such failure is to permit the holder or holders of
such Indebtedness to accelerate the maturity of such Indebtedness or require the
prepayment, redemption, purchase, termination or other settlement thereof, and
such failure has not been waived in writing by the holder or holders of such
Indebtedness within such applicable grace and cure period, or (iii) any other
event occurs, the effect of which is to cause or permit the holder or holders of
any Indebtedness or Derivatives Contract to accelerate the maturity thereof or
require the

99

--------------------------------------------------------------------------------




prepayment, redemption, purchase, termination or other settlement thereof;
provided, however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(f) existing at such time,
involves singly or in the aggregate obligations (i) for Recourse Indebtedness
totaling $10,000,000.00 or more, or (ii) Non-Recourse Indebtedness of the REIT
and its Subsidiaries totaling $50,000,000.00 or more;
(g)    any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any corporate, partnership or company
action to authorize or in furtherance of any of the foregoing ; provided that
the events described in this §12.1(g) as to any Subsidiary of the Borrower that
is not a Guarantor and is not a Wholly Owned Subsidiary of Borrower shall not
constitute an Event of Default unless the value of the assets of any such
Subsidiary or Subsidiaries that is not a Guarantor or a Wholly Owned Subsidiary
of Borrower (calculated, to the extent applicable, consistent with the
calculation of Gross Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) in the aggregate equals or exceeds $100,000,000.00;
(h)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety (90)
days following the filing or commencement thereof; provided that the events
described in this §12.1(h) as to any Subsidiary of the Borrower that is not a
Guarantor and is not a Wholly Owned Subsidiary of Borrower shall not constitute
an Event of Default unless the value of the assets of any such Subsidiary or
Subsidiaries that is not a Guarantor or a Wholly Owned Subsidiary of Borrower
(calculated, to the extent applicable, consistent with the calculation of Gross
Asset Value) subject to an event or events described in §12.1(g), 12.1(h) or
12.1(i) in the aggregate equals or exceeds $100,000,000.00;
(i)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted; provided that the
events described in this §12.1(i) as to any Subsidiary of the Borrower that is
not a Guarantor and is not a Wholly Owned Subsidiary of Borrower shall not
constitute an Event of Default unless the value of the assets of any such
Subsidiary or Subsidiaries that is not a Guarantor or a Wholly Owned Subsidiary
of Borrower (calculated, to the extent applicable, consistent with the
calculation of Gross Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually in the aggregate equals or exceeds
$100,000,000.00;
(j)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one (1) or more
uninsured or unbonded final judgments against the Borrower, any Guarantor or any
of their respective Subsidiaries that, either individually or in the aggregate,
exceed $10,000,000.00 per occurrence or during any twelve (12) month period;

100

--------------------------------------------------------------------------------




(k)    any of the Loan Documents or the Contribution Agreement shall be
disavowed, canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit in equity or
other legal proceeding to disavow, cancel, revoke, rescind or challenge or
contest the validity or enforceability of any of the Loan Documents or the
Contribution Agreement shall be commenced by or on behalf of the Borrower or any
Guarantor, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;
(l)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;
(m)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Required Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in excess of
$10,000,000.00 and (x) such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall
have been appointed by the United States District Court to administer such Plan;
or (z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;
(n)    the Borrower, any Guarantor or any of their respective Subsidiaries or
any shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Required Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) the
Collateral;
(o)    any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document to which it is a party, or shall notify the
Agent or any of the Lenders of such Guarantor’s intention to attempt to cancel
or terminate the Guaranty or any other Loan Document;
(p)    any Change of Control shall occur; or
(q)    an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i), all such amounts shall become immediately due and payable automatically
and without any requirement of presentment, demand, protest or other notice of
any kind from any of the Lenders or the Agent, the Borrower hereby expressly
waiving any right to notice of intent to accelerate and notice of acceleration.
Upon demand by the Agent or the Required Lenders in their absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, and

101

--------------------------------------------------------------------------------




regardless of whether the conditions precedent in this Agreement for a Revolving
Credit Loan have been satisfied, the Lenders will cause a Revolving Credit Loan
to be made in the undrawn amount of all Letters of Credit. The proceeds of any
such Revolving Credit Loan will be pledged to and held by the Agent as security
for any amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations. In the alternative, if demanded by the Agent
in its absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, the Borrower will deposit into the
Collateral Account and pledge to the Agent cash in an amount equal to the amount
of all undrawn Letters of Credit. Such amounts will be pledged to and held by
the Agent for the benefit of the Lenders as security for any amounts that become
payable under the Letters of Credit and all other Obligations and Hedge
Obligations. Upon any draws under Letters of Credit, at the Agent’s sole
discretion, the Agent may apply any such amounts to the repayment of amounts
drawn thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations and Hedge
Obligations or if there are no outstanding Letters of Credit, Obligations and
Hedge Obligations and the Lenders have no further obligation to make Revolving
Credit Loans or Swing Loans or issue Letters of Credit, such proceeds deposited
by the Borrower will be released to the Borrower.
§12.2
Certain Cure Periods; Limitation of Cure Periods.

(a)    Notwithstanding anything contained in §12.1 to the contrary, (i) no Event
of Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five (5)
Business Days after the date such payment is due (or, with respect to any
payments other than interest on the Loans, any reimbursement obligations with
respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days, and provided further,
that no such cure period shall apply to any payments due upon the maturity of
the Notes, and (ii) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(d) in the event that the Borrower
cures (or causes to be cured) such Default within thirty (30) days following
receipt of written notice of such default, provided that the provisions of this
clause (ii) shall not pertain to defaults consisting of a failure to provide
insurance as required by §7.7, to any default (whether of the Borrower, any
Guarantor or any Subsidiary thereof) consisting of a failure to comply with
§§7.4(c), 7.14, 7.17, 7.18, 7.19, 8.1, 8.2, 8.3, 8.4, 8.7, 8.8, 8.13 or 8.14 or
to any Default excluded from any provision of cure of defaults contained in any
other of the Loan Documents.
(b)    In the event that there shall occur any action or event constituting a
Default or Event of Default that affects only certain Credit Support Properties
or the owner(s) thereof, then the Borrower may elect to cure such Default or
Event of Default (so long as no other Default or Event of Default would arise as
a result) if Borrower elects to have the Agent remove such Credit Support
Property from the calculation of the covenant in §9.1 and by reducing the Total
Commitment and the outstanding Loans and Letters of Credit so that no Default or
Event of Default exists under this Agreement, in which event such removal and
reduction shall be completed within ten (10) Business Days after receipt of
notice of such Default or Event of Default from the Agent or the Required
Lenders.
§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), 12.1(h) or 12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Required Lenders, shall, by notice to the Borrower terminate the
obligation to make Revolving Credit Loans and Swing Loans to and issue

102

--------------------------------------------------------------------------------




Letters of Credit for the Borrower. No termination under this §12.3 shall
relieve the Borrower or the Guarantors of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.
§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Required Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, requiring the establishment of a hard lockbox and
cash management system with Agent, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the reasonable out-of-pocket costs of such
performance, together with any reasonable out-of-pocket expenses, including
reasonable attorneys’ fees actually incurred (including attorneys’ fees incurred
in any appeal) by the Agent in connection therewith, shall be payable by the
Borrower upon demand and shall constitute a part of the Obligations and shall if
not paid within five (5) Business Days after demand bear interest at the Default
Rate. In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, the Borrower shall pay all reasonable out-of-pocket
costs of collection including, but not limited to, reasonable attorney’s fees.
§12.5    Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;
(b)    Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2, (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations

103

--------------------------------------------------------------------------------




owing to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses and Hedge Obligations (but excluding the Swing
Loans) shall be made among the Lenders and Lender Hedge Providers, pro rata; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.


§12.6
Collateral Account.

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, Swing Loans and the other Obligations, the
Borrower hereby pledges and grants to the Agent, for the ratable benefit of the
Agent and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including any interest provided for
below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities or Swing Loans until
applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this §12.6.
(b)    Amounts on deposit in the Collateral Account shall not be invested by the
Agent, and will earn interest at a rate paid by Agent with respect to similar
deposit accounts, and shall be held in the name of and be under the sole
dominion and control of the Agent for the ratable benefit of the Lenders. The
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Collateral Account and shall be deemed to have exercised such
care if such funds are accorded treatment substantially equivalent to that which
the Agent accords other funds deposited with the Agent, it being understood that
the Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.
(c)    Prior to the Maturity Date, if a drawing pursuant to any Letter of Credit
occurs on or prior to the expiration date of such Letter of Credit, the Borrower
and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account to reimburse the Issuing Lender with respect to the Issuing
Lender’s Fronting Exposure with respect to any Defaulting Lender. From and after
the Maturity Date, if a drawing pursuant to any Letter of Credit occurs on or
prior to the expiration date of such Letter of Credit, the Borrower and the
Lenders authorize the Agent to use the monies deposited in the Collateral
Account to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment. If a Swing Loan is not refinanced as a
Base Rate Loan as provided in §2.5 above, then the Agent is authorized to use
monies deposited in the Collateral Account to make payment to the Swing Loan
Lender with respect to any participation not funded by a Defaulting Lender.
(d)    If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
or withdraw any amounts in the Collateral Account and apply proceeds thereof to
the Obligations and Hedge Obligations in accordance with §12.5.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities and the pro rata share of any Letter of Credit
Obligations of any Defaulting Lender after giving effect to §2.13(c), the Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without

104

--------------------------------------------------------------------------------




any recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities at such time.
(f)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account . The Borrower authorizes the Agent to
file such financing statements as the Agent may reasonably require in order to
perfect the Agent’s security interest in the Collateral Account, and the
Borrower shall promptly upon demand execute and deliver to the Agent such other
documents as the Agent may reasonably request to evidence its security interest
in the Collateral Account.
§13.
SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of the Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees to notify the Borrower and the Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
§14.
THE AGENT.

§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use

105

--------------------------------------------------------------------------------




of the term “Agent”, it is understood and agreed that the Agent shall not have
any fiduciary duties or responsibilities to any Lender by reason of this
Agreement or any other Loan Document and is acting as an independent contractor,
the duties and responsibilities of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. The Borrower and any other
Person shall be entitled to conclusively rely on a statement from the Agent that
it has the authority to act for and bind the Lenders pursuant to this Agreement
and the other Loan Documents.
§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent Borrower would be otherwise obligated to pay such expenses if
incurred directly by Agent.
§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to any Lender for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by the Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.
§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection

106

--------------------------------------------------------------------------------




with the Loan Documents and the only attorney client relationship or duty of
care is between the Agent’s Special Counsel and the Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents and the granting and perfecting of liens in the
Collateral.
§14.5
Payments.

(a)    A payment by the Borrower or any Guarantor to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, each payment by the Borrower hereunder shall
be applied in accordance with §2.13(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
§14.7    Indemnity. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under §15 or §16 to be paid by it to the
Agent, the Lenders ratably agree hereby to indemnify and hold harmless the Agent
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
§14.8    The Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
§14.9    Resignation. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Any such resignation may at the Agent’s
option also constitute the Agent’s resignation as the Issuing Lender and the
Swing Loan Lender. Upon any such resignation, the Required Lenders, subject to
the terms of §18.1, shall have the right to appoint as a successor Agent and, if
applicable,

107

--------------------------------------------------------------------------------




Issuing Lender and Swing Loan Lender, any Lender or any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$1,000,000,000.00. Unless a Default or Event of Default shall have occurred and
be continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted such appointment within
ten (10) days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be any Lender or any bank whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $1,000,000,000.00.
Upon the acceptance of any appointment as the Agent and, if applicable, the
Issuing Lender and the Swing Loan Lender, hereunder by a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, such successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and, if applicable, Issuing Lender and Swing Loan Lender, and the retiring
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as the Agent and, if
applicable, the Issuing Lender and the Swing Loan Lender. After any retiring
Agent’s resignation, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent, the Issuing
Lender and the Swing Loan Lender. If the resigning Agent shall also resign as
the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.
§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
the Guarantors or out of the Collateral within such period. The Required Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

108

--------------------------------------------------------------------------------




§14.11    Request for Agent Action. The Agent and the Lenders acknowledge that
in the ordinary course of business of the Borrower, (a) a Credit Support
Property may be subject to a Taking, or (b) the Borrower or any Subsidiary
Guarantor may desire to enter into easements or other agreements affecting the
Credit Support Properties, or take other actions or enter into other agreements
in the ordinary course of business (including, without limitation, Leases) which
similarly require the consent, approval or agreement of the Agent. In connection
with the foregoing, the Lenders hereby expressly authorize the Agent to
(w) execute and deliver to the Borrower and the Subsidiary Guarantors
Subordination, Attornment and Non-Disturbance Agreements with any tenant under a
Lease upon such terms as the Agent in its good faith judgment determines are
appropriate (the Agent in the exercise of its good faith judgment may agree to
allow some or all of the casualty, condemnation, restoration or other provisions
of the applicable Lease to control over the applicable provisions of the Loan
Documents), (x) execute releases of liens in connection with any Taking,
(y) execute consents or subordinations in form and substance satisfactory to the
Agent in connection with any easements or agreements affecting the Credit
Support Property, or (z) execute consents, approvals, or other agreements in
form and substance satisfactory to the Agent in connection with such other
actions or agreements as may be necessary in the ordinary course of the
Borrower’s business.
§14.12    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders, Required Lenders or all of the Lenders as
required by this Agreement. Each Lender irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings unless the Agent fails
to file such claim within thirty (30) days after receipt of written notice from
the Lenders requesting that the Agent file such proof of claim.
§14.13    Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
§14.14    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) Business Days
of receipt of the request for action from the Agent together with all reasonably
requested information related thereto (or such lesser period of time required by
the terms of the Loan Documents), notice in writing of approval or disapproval
(collectively, “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof. The request for approval shall include the
following in all capital, bolded, block letters on the first page thereof:

109

--------------------------------------------------------------------------------




“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
To the extent that any Lender does not approve any recommendation of the Agent,
such Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender. If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action.
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by the
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request. The Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless the Agent and such other Lenders have otherwise been notified in
writing.
§14.15    The Borrower Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.
§14.16    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §§12.1, 12.5, 12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.
§15.
EXPENSES.

The Borrower agrees to pay (a) the reasonable out-of-pocket costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein incurred by the Agent, (b) any
recording, mortgage, documentary or intangibles taxes or fees in connection with
the recording or filing of any Loan Documents payable by the Agent or any of the
Lenders, including any such taxes payable by the Agent or any of the Lenders
after the Closing Date, (c) all title insurance premiums, engineer’s fees,
environmental reviews and reasonable fees, expenses and disbursements of the
counsel to the Agent and KCM and any local counsel to the Agent incurred in
connection with the preparation, administration, or interpretation of the Loan
Documents and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the reasonable
out-of-pocket fees, costs, expenses and disbursements of the Agent and KCM
incurred in connection with the syndication of the Loans until there is a
"Successful Syndication" (as defined in the commitment letter dated January 7,
2015 among Borrower, KeyBank, Syndication Agent and the Arrangers), (e) all
other reasonable out-of-pocket fees, expenses and disbursements of the Agent
incurred by the Agent in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein, the
addition or substitution of additional Collateral and the release of Collateral,
(f) all reasonable out‑of‑pocket expenses (including attorneys’ fees and costs,
and fees and costs of appraisers, engineers, investment bankers or other experts
retained by the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any

110

--------------------------------------------------------------------------------




of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default or
any other workout of the Loan Documents and (ii) any litigation, proceeding or
dispute whether arising hereunder or otherwise, in any way related to the
Agent’s, or any of the Lenders’ relationship with the Borrower or the Guarantors
(provided that any attorneys’ fees and costs pursuant to this §15(f) with
respect to counsel separate from that retained by Agent (including local
counsel) shall be limited to those incurred by one primary counsel retained by
the Required Lenders), (g) all reasonable out-of-pocket fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (h) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by KeyBank in connection with
the execution and delivery of this Agreement and the other Loan Documents
(without duplication of any of the items listed above), and (i) all expenses
relating to the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.
§16.
INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arrangers, their respective Affiliates and Persons who control the Agent, or any
Lender or the Arrangers, and each director, officer, employee, agent and
attorney of each of the foregoing Persons, against any and all claims, actions
and suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of or relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Credit Support Properties, other Real Estate or the
Loans, (b) any condition of the Credit Support Properties or other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, any
Guarantor or any of their respective Subsidiaries, (e) the Borrower and the
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Credit Support Properties or any other Real Estate, (g) with respect to the
Borrower, the Guarantors and their respective Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrower shall not
be obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. In litigation, or the preparation therefor, the Lenders and the Agent
shall be entitled to select a single law firm as their own counsel and an
additional single local counsel in each applicable local jurisdiction for all
such parties (and, to the extent reasonably necessary in the case of an actual
or perceived conflict of interest, one additional counsel) and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. No person indemnified hereunder shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions

111

--------------------------------------------------------------------------------




contemplated hereby or thereby. If, and to the extent that the obligations of
the Borrower under this §16 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law. The provisions of
this §16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.
§17.
SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit (provided that to the extent there are any Letters of
Credit Outstanding at the Maturity Date as permitted by the penultimate sentence
of §2.10(a), Borrower and Issuing Lender agree to consider having a separate
letter of credit reimbursement agreement to evidence and secure the obligations
of Borrower with respect to such Letters of Credit after the termination of this
Agreement and the repayment and satisfaction of all other Obligations). The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.


§18.
ASSIGNMENT AND PARTICIPATION.

§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within five (5) Business Days, the Borrower shall be
deemed to have consented (provided that such consent shall not be required for
any assignment to another Lender, to a Related Fund, or an Affiliate of a Lender
which controls, is controlled by or is under common control with the assigning
Lender or to a wholly-owned Subsidiary of such Lender), (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Commitment, (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined) an assignment and
acceptance agreement in the form of Exhibit H attached hereto (an “Assignment
and Acceptance Agreement”), together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor or be to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee of a

112

--------------------------------------------------------------------------------




portion of the Revolving Credit Loans shall have a net worth or, in the case of
a Related Fund or an assignee that is not a bank or other institutional lender,
an unfunded commitment as of the date of such assignment of not less than
$1,000,000,000.00 (unless otherwise approved by the Agent and, so long as no
Default or Event of Default exists hereunder, the Borrower), (f) such assignee
shall acquire an interest in the Loans of not less than $5,000,000.00 and
integral multiples of $1,000,000.00 in excess thereof (or if less, the remaining
Loans of the assignor), unless waived by the Agent, and so long as no Default or
Event of Default exists hereunder, the Borrower and (g) if such assignment is
less than the assigning Lender’s entire Commitment, the assigning Lender shall
retain an interest in the Loans of not less than $5,000,000.00. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower and/or any Guarantor and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
§18.2    Register. The Agent, acting for this purpose as a non-fiduciary agent
for Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.
§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at its own expense, shall execute and
deliver to the

113

--------------------------------------------------------------------------------




Agent, in exchange for each surrendered Note, a new Note to the order of such
assignee in an amount equal to the amount assigned to such assignee pursuant to
such Assignment and Acceptance Agreement and, if the assigning Lender has
retained some portion of its obligations hereunder, a new Note to the order of
the assigning Lender in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance Agreement and shall otherwise be in substantially
the form of the assigned Notes. The surrendered Notes shall be canceled and
returned to the Borrower.
§18.4    Participations. Each Lender may, without the consent of Agent or
Borrower, sell participations to one or more Lenders or other entities (but not
to any natural person) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all applicable laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor or any material Collateral (except as otherwise
permitted under this Agreement). Each Lender that sells a participation shall,
acting solely for this purpose as a nonfiduciary agent of the Borrower, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341, any other central bank having
jurisdiction over such Lender, or to such other Person as the Agent may approve
to secure obligations of such Lender (provided that such other Person shall not
be entitled to realize upon such pledge without first complying with the
provisions of §18.1). No such pledge or the enforcement thereof shall release
the pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

114

--------------------------------------------------------------------------------




§18.6    No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each of the Lenders.
§18.7    Disclosure. Each Lender agrees for itself that it shall use reasonable
efforts in accordance with its customary procedures to hold confidential all
non-public information obtained from the Borrower or any Guarantor and shall not
disclose such information to any other Person, it being understood and agreed
that, notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons agree to be bound by the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such assignee, transferee or
participant agrees to be bound by the provisions of this §18.7 and the other
Persons described in this §18.7(c) are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or is otherwise available to such Lender on a non-confidential basis
or prior to the delivery to such Lender is within the possession of such Lender
if such information is not known by such Lender to be subject to another
confidentiality agreement with or other obligations of secrecy to the Borrower
or the Guarantors, or is disclosed with the prior approval of the Borrower.
Nothing herein shall prohibit the disclosure of non-public information to the
extent necessary to enforce the Loan Documents. Any Person required to maintain
the confidentiality of information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.
§18.8    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.
§19.
NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

(a)    Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid

115

--------------------------------------------------------------------------------




and registered or certified, return receipt requested, or as expressly permitted
herein, by telecopy and addressed as follows:
If to the Agent or KeyBank:
 
KeyBank National Assocation
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Kristin Centracchio
Telecopy No.: (770) 510-2195
 
and
 
KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Attn: Michael Colbert
Telecopy No.: (770) 510-2195
 
and

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
 
If to the Borrower:
 
Monogram Residential OP LP
5800 Granite Parkway, Suite 1000
Plano, Texas 75024
Attn: Daniel Rosenberg, Esq., Senior Vice President and General Counsel
Telecopy No.: (469) 828-6133
 
With a copy to:
 
DLA Piper LLP (US)
203 North LaSelle Street, Suite 1900
Chicago, Illinois 60601-1293
Attn: James M. Phipps, Esq.
Telecopy No.: (312) 251-5735



to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt (provided that, if such

116

--------------------------------------------------------------------------------




telecopy is not sent during normal business hours on any business day in the
location of the recipient of such telecopy, such telecopy shall be deemed to
have been sent on the next succeeding business day). The time period in which a
response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the date of receipt as disclosed on the return receipt. Rejection or other
refusal to accept or the inability to deliver because of changed address for
which no notice was given or for any other reason shall be deemed to be receipt
of the Notice sent. By giving at least fifteen (15) days prior Notice thereof,
the Borrower, a Lender or the Agent shall have the right from time to time and
at any time during the term of this Agreement to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.
(b)    Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.
(c)    Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e‑mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e‑mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.
§20.
RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.


117

--------------------------------------------------------------------------------




THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (a) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (b) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19. IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL OR OTHER ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL OR
PERSONAL DELIVERY AT THE ADDRESS SPECIFIED IN §19.
§22.
HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.
COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.
ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.


118

--------------------------------------------------------------------------------




EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF
THE BORROWER, THE AGENT AND THE LENDERS (A) CERTIFIES TO EACH OTHER THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF SUCH PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THEY AGREE TO THE FOREGOING AS THEIR
FREE, KNOWING AND VOLUNTARY ACT.
§26.
DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.
§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower

119

--------------------------------------------------------------------------------




or the Guarantors of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby: (a) a reduction in the rate of interest on the
Notes (other than a reduction or waiver of default interest); (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; (d) a change in the amount of
any fee payable to a Lender hereunder; (e) the postponement of any date fixed
for any payment of principal of or interest on the Loan; (f) an extension of the
Maturity Date (except as provided in §2.12); (g) a change in the manner of
distribution of any payments to the Lenders or the Agent; (h) the release of the
Borrower, any Guarantor or any Collateral except as otherwise provided in this
Agreement; (i) an amendment of the definition of Required Lenders, the Majority
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Revolving Credit Loan made by the Borrower or participation in a
Swing Loan or Letter of Credit other than based on its Commitment Percentage;
(k) an amendment to this §27; or (l) an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders, the Required Lenders, or the Majority Lenders to require a lesser
number of Lenders to approve such action. The provisions of §14 may not be
amended without the written consent of the Agent. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender, nor any amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender. The Borrower agrees to enter into such modifications or
amendments of this Agreement or the other Loan Documents as reasonably may be
requested by KeyBank and the Arrangers in connection with the syndication of the
Loan, provided that no such amendment or modification materially affects or
increases any of the obligations of the Borrower hereunder. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.
§28.
SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.





120

--------------------------------------------------------------------------------




§29.
TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.
§30.
NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§31.
REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.
§32.
NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arrangers and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.
§33.
PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

121

--------------------------------------------------------------------------------




[Page intentionally left blank.]






122

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
 
BORROWER:
 
 
 
MONOGRAM RESIDENTIAL OP LP, a
 
Delaware limited partnership
 
 
 
By:
Monogram Residential, Inc., a Delaware
 
 
corporation, its general partner
 
 
 
By:
/s/ Howard S. Garfield
 
Name:
Howard S. Garfield
 
Title:
Executive Vice President, Chief Financial Officer,
 
 
Chief Accounting Officer, Treasurer and Assistant
 
 
Secretary
 
 
 
(SEAL)
 
 
 
 
[Signatures Continued on Next Page]













--------------------------------------------------------------------------------




 
AGENT AND LENDERS:
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
Individually as a Lender and as the Agent
 
 
 
By:
/s/ Kristin Centracchio
 
Name:
Kristin Centracchio
 
Title:
Vice President
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
By:
/s/ Christian Lunt
 
Name:
Christian Lunt
 
Title:
Authorized Officer
 
 
Address:
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn, 14th Floor
Mail Code I11-0958
Chicago, Illinois 60603
Attn: Elizabeth R. Johnson
 
 
 
CADENCE BANK, N.A.
 
 
 
By:
/s/ Evans N. Gunn
 
Name:
Evans N. Gunn
 
Title:
Vice President
 
 
Address:
 
Cadence Bank, N.A.
2800 Post Oak Blvd., Suite 3800
Houston, Texas 77056
Attn: Evans Gunn











--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A.
 
 
 
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory
 
 
 
 
Address:
 
Morgan Stanley Bank, N.A.
1300 Thames Street
Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attn: Morgan Stanley Loan Servicing







--------------------------------------------------------------------------------




EXHIBIT A
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of ___________,
20__, by _______________________________, a __________________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.5 of that certain Credit Agreement dated as of January 14, 2015, as from time
to time in effect (the “Credit Agreement”), by and among Monogram Residential OP
LP (the “Borrower”), KeyBank National Association, for itself and as the Agent,
and the other Lenders from time to time party thereto. Terms used but not
defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Guarantor under the Guaranty[, the Indemnity Agreement] and
the Contribution Agreement [and an “Assignor” under the Cash Collateral
Agreement].
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to the Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.    Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty[, the Indemnity Agreement,] and the other Loan Documents with respect
to all the Obligations of the Borrower now or hereafter incurred under the
Credit Agreement and the other Loan Documents, a “Guarantor” under the
Contribution Agreement[, and an “Assignor” under the Cash Collateral Agreement].
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Credit Agreement, the Guaranty[, the Indemnity Agreement,] the other Loan
Documents and the Contribution Agreement[, and an “Assignor” under the Cash
Collateral Agreement].
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Subsidiary Guarantor” or “Guarantor” [, and an
“Assignor” under the Cash Collateral Agreement] are true and correct in all
material respects as applied to Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Guarantors shall apply to a Joining Party in the
event that Joining Party becomes a Guarantor.

A-1

--------------------------------------------------------------------------------




3.    Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement[, the Indemnity Agreement and the
Cash Collateral Agreement] heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party , and upon request by the Agent, will
promptly become a party to the Guaranty, the Contribution Agreement[, the
Indemnity Agreement and the Cash Collateral Agreement] to confirm such
obligation.
4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
 
 
"JOINING PARTY"
 
 
 
 
 
________________________________________, a
 
 
___________________________________________________
 
 
 
 
 
By: _______________________________________
 
 
Name: _____________________________________
 
 
Title: ______________________________________
 
 
 
 
 
   [SEAL]
 
 
 
ACKNOWLEDGED:
 
KEYBANK NATIONAL ASSOCIATION, as Agent
 
 
 
 
 
By:
_______________________________
 
 
 
 
Its:
_______________________________




A-2

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REVOLVING CREDIT NOTE
$______________    _____________, 201__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of January 14, 2015, as from
time to time in effect, by and among Maker, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of _________________ ($__________), or such
amount as may be advanced by the Payee under the Credit Agreement as a Revolving
Credit Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest to the extent permitted by Applicable Law or, if such excessive
interest exceeds the unpaid balance of principal of the Obligations of the
undersigned Maker, such excess shall be refunded to the undersigned Maker.

B-1



--------------------------------------------------------------------------------




All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
MONOGRAM RESIDENTIAL OP LP, a
Delaware limited partnership
 
By:
Monogram Residential, Inc., a Delaware
 
corporation, its general partner
 
By:
 
Name:
 
Title:
 
 
 
(SEAL)






B-2

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWING LOAN NOTE
$25,000,000.00    _______, 2015
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of January 14, 2015, as from
time to time in effect, by and among Maker, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of Twenty-Five Million and No/100 Dollars
($25,000,000.00), or such amount as may be advanced by the Payee under the
Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Maturity Date and is subject to mandatory prepayment in the amounts
and under the circumstances set forth in the Credit Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest to the extent permitted by Applicable Law or, if such excessive
interest exceeds the unpaid balance of principal of the Obligations of the
undersigned Maker, such excess shall be refunded to the undersigned Maker.

C-1

--------------------------------------------------------------------------------




All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
MONOGRAM RESIDENTIAL OP LP, a
Delaware limited partnership
 
By:
Monogram Residential, Inc., a Delaware
 
corporation, its general partner
 
By:
 
Name:
 
Title:
 
 
 
(SEAL)








C-2

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF REQUEST FOR REVOLVING CREDIT LOAN AND SWING LOAN
KeyBank National Association, as Agent
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Michael Colbert


Ladies and Gentlemen:
Pursuant to the provisions of §2.7 of that certain Credit Agreement dated as of
January 14, 2015 (as the same may hereafter be amended, the “Credit Agreement”),
by and among Monogram Residential OP LP (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto, the Borrower hereby requests and certifies as follows:
1.Revolving Credit Loan. The Borrower hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:
Principal Amount: $_______________
 
Type (LIBOR Rate, Base Rate):
 
Drawdown Date:
 
Interest Period for LIBOR Rate Loans:
 



by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.
[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. Borrower certifies that the Borrower and the Guarantors are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the making of the Loan requested hereby and no Default or Event
of Default has occurred and is continuing. No condemnation proceedings are
pending or, to the undersigned’s knowledge, threatened against any Credit
Support Property except as disclosed to Agent in writing.
4.    Representations True. Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true

D-1

--------------------------------------------------------------------------------




in all material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes in factual
circumstances which are expressly and specifically permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).
5.    Other Conditions. The undersigned chief executive officer, president or
chief financial officer of the Borrower certifies, represents and agrees that
all other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.
6.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
MONOGRAM RESIDENTIAL OP LP, a
Delaware limited partnership
 
By:
Monogram Residential, Inc., a Delaware
 
corporation, its general partner
 
By:
 
Name:
 
Title:
 
 
 
(SEAL)




D-2

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Michael Colbert


Re:
Letter of Credit Request under Credit Agreement

Ladies and Gentlemen:
Pursuant to §2.10 of that certain Credit Agreement dated as of January 14, 2015,
by and among you, certain other Lenders and Monogram Residential OP LP (the
“Borrower”), as amended from time to time (the “Credit Agreement”), we hereby
request that you issue a Letter of Credit as follows:
Name and address of beneficiary:
Face amount: $
Proposed Issuance Date:
Proposed Expiration Date:
Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.
Purpose of Letter of Credit:
This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Credit Support Property except
as disclosed to Agent in writing.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

E-1

--------------------------------------------------------------------------------




The Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes in factual circumstances which are expressly and
specifically permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).
Very truly yours,
 
MONOGRAM RESIDENTIAL OP LP, a
Delaware limited partnership
 
By:
Monogram Residential, Inc., a Delaware
 
corporation, its general partner
 
By:
 
Name:
 
Title:
 
 
 
(SEAL)








E-2

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF LETTER OF CREDIT APPLICATION


[Attached]

F-1

--------------------------------------------------------------------------------




[exhibit1021creditfaci_image1.gif]



F-2

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: Kristin Centracchio


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of January 14, 2015
(as the same may hereafter be amended, the “Credit Agreement”) by and among
Monogram Residential OP LP (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.
Pursuant to the Credit Agreement, the Borrower (or the REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated and proportionate financial statements of the REIT for the
fiscal period ended _______________ (the “Balance Sheet Date”). The consolidated
financial statements have been prepared in accordance with GAAP, and the
consolidated statements present fairly the consolidated financial position of
the REIT at the date thereof and the results of its operations for the periods
covered thereby. The information in the proportionate statements is correct and
complete at the date thereof for the periods covered thereby and such
proportionate statements were prepared in accordance with the REIT’s policies
consistently applied and in a manner consistent with the statements delivered to
the Agent pursuant to §6.4 of the Credit Agreement.
This certificate is submitted in compliance with requirements of §2.11(d),
5.3(a)(iii), 5.4(b), 7.4(c), 7.19(c) or 10.11 of the Credit Agreement, as
applicable. If this certificate is provided under a provision other than
§7.4(c), the calculations provided below are made using the consolidated
financial statements of the REIT as of the Balance Sheet Date adjusted in the
best good faith estimate of the REIT to give effect to the making of a Loan,
issuance of a Letter of Credit, acquisition or disposition of property or other
event that occasions the preparation of this certificate; and the nature of such
event and the estimate of the REIT of its effects are set forth in reasonable
detail in an attachment hereto. The undersigned officer is the chief financial
officer, chief executive officer, treasurer or chief accounting officer of the
General Partner (or the REIT, if this certificate is delivered by the REIT on
the Borrower’s behalf).
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)


The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

G- 1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.
MONOGRAM RESIDENTIAL OP LP, a
Delaware limited partnership
 
By:
Monogram Residential, Inc., a Delaware
 
corporation, its general partner
 
By:
 
Name:
 
Title:
 
 
 
(SEAL)
 






G-2

--------------------------------------------------------------------------------




APPENDIX TO COMPLIANCE CERTIFICATE


[Attached]

G-3

--------------------------------------------------------------------------------




[exhibit1021creditfaci_image2.gif]

G-4

--------------------------------------------------------------------------------




[exhibit1021creditfaci_image3.gif]



G-5

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Credit Agreement, dated January 14,
2015, as, by and among MONOGRAM RESIDENTIAL OP LP, a Delaware limited
partnership (the “Borrower”), the other lenders that are or may become a party
thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended
from time to time, the “Credit Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.    Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.
2.    Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Revolving Credit Note in the
amount of $_______________ representing a $_______________ Commitment, and a
_________________ percent (_____%) Commitment Percentage, and a corresponding
interest in and to all of the other rights and obligations under the Credit
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Revolving Credit Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a Commitment Percentage equal to the amount of
the respective Assigned Interests.
(b)    Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which

H-1

--------------------------------------------------------------------------------




obligations shall include, but shall not be limited to, the obligation to make
Revolving Credit Loans to the Borrower with respect to the Assigned Interests
and to indemnify the Agent as provided therein (such obligations, together with
all other obligations set forth in the Credit Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.
3.    Representations and Requests of Assignor.
(a)    Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $____________ and the
aggregate outstanding principal balance of the Revolving Credit Loans made by it
equals $_______, and (iii) that it has forwarded to the Agent the Revolving
Credit Note held by Assignor. Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrower which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.
(b)    Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.
4.    Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are

H-2



--------------------------------------------------------------------------------




required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or any
Guarantor and is not a Defaulting Lender or Affiliate of a Defaulting Lender,
(g) represents and warrants that if Assignee is not incorporated under the laws
of the United States of America or any State, it has on or prior to the date
hereof delivered to the Borrower and the Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes and (h) if Assignee is an assignee of any portion of the Revolving
Credit Notes, Assignee has a net worth or, in the case of a Related Fund or an
Assignee that is not a bank or other institutional lender, an unfunded
commitments as of the date hereof of not less than $1,000,000,000.00 unless
waived in writing by the Borrower and the Agent as required by the Credit
Agreement. Assignee agrees that the Borrower may rely on the representation
contained in Section 4(h).
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.
6.    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Credit Agreement.
7.    Effectiveness.
(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Credit Agreement and, to the extent
of the Assigned Interests, have the rights and obligations of a Lender
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Credit
Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:

H-3



--------------------------------------------------------------------------------




Notice Address:
_____________________________
 
_____________________________
 
_____________________________
 
_____________________________
 
Attn:_________________________
 
Facsimile:_____________________
 
 
Domestic Lending Office:
Same as above
 
 
Eurodollar Lending Office:
Same as above



9.    Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to the Agent.
10.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by the Agent.
13.    Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement.
[signatures on following page]



H-4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
 
 
 
ASSIGNEE:
 
 
 
 
 
 
 
By:_____________________________________________
 
 
 
           Title:
 
 
 
 
 
 
 
 
 
 
 
ASSIGNOR:
 
 
 
 
 
 
 
By:_____________________________________________
 
 
 
          Title:
 
 
 
 
 
 
 
 
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
 
KEYBANK NATIONAL ASSOCIATION, as Agent
 
By:_________________________________
          Title:
 
CONSENTED TO BY:
 
MONOGRAM RESIDENTIAL OP LP, a
Delaware limited partnership
 
By:
Monogram Residential, Inc., a Delaware
 
corporation, its general partner
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
(SEAL)
 








H-5
 

--------------------------------------------------------------------------------




EXHIBIT I-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of January 14, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Monogram Residential OP LP (the “Borrower”),
the financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.
Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






________________________________________
[NAME OF LENDER]
 
By:
__________________________________
Name:
__________________________________
Title:
__________________________________
 
Date:
_____________
_____,
20______
 

    



I-1-1

--------------------------------------------------------------------------------




EXHIBIT I-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of January 14, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Monogram Residential OP LP (the “Borrower”),
the financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.
Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
_________________________________________
[NAME OF PARTICIPANT]
 
By:
__________________________________
Name:
__________________________________
Title:
__________________________________
 
Date:
_____________
______,
20_____
 








I-2-1



--------------------------------------------------------------------------------




EXHIBIT I-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of January 14, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Monogram Residential OP LP (the “Borrower”),
the financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.
Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
_________________________________________
[NAME OF PARTICIPANT]
 
By:
__________________________________
Name:
__________________________________
Title:
__________________________________
 
Date:
_____________
______,
20_____




I-3-1



--------------------------------------------------------------------------------




EXHIBIT I-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement dated as of January 14, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Monogram Residential OP LP (the “Borrower”),
the financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.
Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
__________________________________________
[NAME OF LENDER]
 
By:
___________________________________
Name:
___________________________________
Title:
___________________________________
 
Date:
______________
______,
20_____




1





--------------------------------------------------------------------------------




SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: Kristin Centracchio
Telephone: 770-510-2126 
Facsimile: 770-510-2195 

$72,500,000.00
36.250%
LIBOR Lending Office:
Same as Above
 
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Mail Code Il1:0958
Chicago, Illinois 60603
Attention: Elizabeth Johnson
Telephone: 312-325-5008 
Facsimile: 312-325-5174


$72,500,000.00
36.250%
LIBOR Lending Office:
Same as Above
 
 
Cadence Bank, N.A.
2800 Post Oak Blvd., Suite 3800
Houston, Texas 77056
Attention: Evans Gunn
Telephone: 713-871-3937
Facsimile: 713-634-4998


$15,000,000.00
7.500%
LIBOR Lending Office:
Same as Above
 
 
Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Attention: Morgan Stanley Loan Servicing; Steve Delaney
Telephone: 443-627-4355; 443-627-4326
Facsimile: 718-233-2140; 212-404-9645


$40,000,000.00
20.000%
LIBOR Lending Office:
Same as Above
 
 
TOTAL
$200,000,000.00
100%




Schedule 1.1 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 1.2
INITIAL CREDIT SUPPORT PROPERTIES




Allegro – 15750 and 15800 Spectrum Drive and 15605 Dallas Parkway, Addison, TX
75001




Pembroke Woods – 1100 Pembroke Woods Drive, Pembroke, MA 02359







Schedule 1.2 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included as a Credit Support Property, each of the
following:
(a)Description of Property. A narrative description of the real estate and the
improvements thereon, including, without limitation, a description of the
market, a description of the unit mix, scheduled rents, building age and a
monthly occupancy history for the four (4) calendar quarter period immediately
preceding the date on which such real estate is to be included as a Credit
Support Property to the extent available to the Borrower.
(b)Security Documents. (i) Such Security Documents relating to such Real Estate,
including any amendments to or additional Security Documents, in order to grant
to the Agent, for the benefit of the Lenders, a first priority lien and security
interest in such Credit Support Property, duly executed and delivered by the
respective parties thereto.
(c)Authority Documents. If such Real Estate is held by a Subsidiary Guarantor,
such organizational and formation documents of such Subsidiary Guarantor as the
Agent shall reasonably require.
(d)Enforceability Opinion. If required by the Agent, the favorable legal opinion
of counsel to the Borrower or such Subsidiary Guarantor, from counsel reasonably
acceptable to the Agent, addressed to the Lenders and the Agent covering the
enforceability of such Security Documents and such other matters as the Agent
shall reasonably request.
(e)Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in the
Collateral subject thereto and that all filings, recordings, deliveries of
instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.
(f)Survey and Taxes. The Survey of such Real Estate and evidence of payment of
all taxes, assessments and municipal charges on such Real Estate, which on the
date of determination are required to have been paid under §7.8.
(g)Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/proforma policy for a Title Policy) covering such Real Estate in the
amount of the Appraised Value of such Real Estate (or if such Real Estate is not
at least 95% leased pursuant to arms-length leases to unaffiliated residents
requiring the payment of rent not less than 95% of market rent, or if such Real
Estate is to be repositioned or renovated, such higher amount as Agent may
require as a result of potential appreciation of such Real Estate), including
all endorsements thereto, and together with proof of payment of all fees and
premiums for such policy, and true and accurate copies of all documents listed
as exceptions under such policy.

Schedule 5.3 – Page 1

--------------------------------------------------------------------------------




(h)Ground Lease. If the Credit Support Property is subject to a Ground Lease, a
certified copy of such Ground Lease and all amendments thereto, and an estoppel
from the Fee Owner, in each case in form and substance reasonably satisfactory
to Agent.
(i)UCC Certification; Bankruptcy and Litigation Searches. A certification from
the Title Insurance Company, records search firm, or counsel reasonably
satisfactory to the Agent that a search of the appropriate public records
designated by Agent, disclosed no (i) financing statements which affect any
property, rights or interests of the Borrower or such Subsidiary Guarantor in
such Real Estate or related personal property except to the extent that the same
are discharged and removed prior to or simultaneously with the inclusion of the
Real Estate in the Collateral, (ii) bankruptcy filings, or (iii) judgments
(except those that are approved by Agent).
(j)Management Agreement. A true copy of the Management Agreement, if any,
relating to such Real Estate, which shall be in form and substance reasonably
satisfactory to the Agent and a Subordination of Management Agreement.
(k)Rent Roll. A Rent Roll for such Real Estate certified by the Borrower or such
Subsidiary Guarantor as accurate and complete as of a recent date and indicating
unit mix, occupied units, vacant units, rents for such units and any tenants
that are in default, in the form previously approved by the Agent or such other
form as may be reasonably satisfactory to the Agent.
(l)Flood. A flood hazard determination on a FEMA approved form and a signed
notification, if applicable, to the required qualification documents if the Real
Estate is in a flood zone.
(m)Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by the Borrower or such Subsidiary Guarantor on such
Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms (and with
respect to any required flood insurance coverage, policies and other regulatory
proof of coverage); and (ii) certified copies of all policies evidencing such
insurance (or certificates therefor signed by the insurer or an agent authorized
to bind the insurer), all of which shall be in compliance with the requirements
of this Agreement.
(n)Property Condition Report. A property condition report from a firm of
professional engineers or architects selected by the Borrower and reasonably
acceptable to the Agent reasonably satisfactory in form and content to the Agent
and the Required Lenders, dated not more than ninety (90) days prior to the
inclusion of such Real Estate in the Collateral, addressing such matters as the
Agent may reasonably require.
(o)Hazardous Substance Assessments. A hazardous waste site assessment report
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than ninety (90) days
prior to the inclusion of such Real Estate in the Collateral, from an
Environmental Engineer, such report to contain no qualifications except those
that are

Schedule 5.3 - Page 2



--------------------------------------------------------------------------------




reasonably acceptable to the Agent and the Required Lenders and to otherwise be
in form and substance reasonably satisfactory to the Agent in its sole
discretion.
(p)Certificate of Occupancy. A copy of the certificate(s) of occupancy issued to
the Borrower or any Subsidiary Guarantor for such parcel of Real Estate
permitting the use and occupancy of the Building thereon (or a copy of the
certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Agent that any previously issued certificate(s) of occupancy
is not required to be reissued to the Borrower or any Subsidiary Guarantor), or
a legal opinion or certificate from the appropriate authority reasonably
satisfactory to the Agent that no certificates of occupancy are necessary to the
use and occupancy thereof.
(q)Appraisal. An Appraisal of such Real Estate, in form and substance reasonably
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral.
(r)Operating Statements. Operating statements for each of the eight fiscal
quarters ending immediately prior to the addition of such Real Estate to the
Collateral, the year to date and the immediately preceding four (4) calendar
quarter period, in each case, to the extent available to the Borrower.
(s)Environmental Disclosure. Such evidence regarding compliance with §6.19(d) as
the Agent may reasonably require.
(t)Guarantor Documents. With respect to Real Estate owned by a Subsidiary, the
Joinder Agreement and such other documents, instruments, reports, assurances, or
opinions as required by §5.5(a).
(u)Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may reasonably require and approve in its reasonable
discretion, including, without limitation, a PZR Zoning report.
(v)Additional Documents. Such other agreements, documents, certificates, reports
or assurances as the Agent may reasonably require.





Schedule 5.3 - Page 3



--------------------------------------------------------------------------------




SCHEDULE 6.3
TITLE TO PROPERTIES


Assets that are owned by non-Wholly Owned Subsidiaries are subject to the rights
of third party joint venture partners

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.5
NO MATERIAL CHANGES


NONE

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.6
TRADEMARKS, TRADENAMES


NONE

Schedule 6.6 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.7
PENDING LITIGATION


NONE

Schedule 6.7 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 6.10
TAX STATUS




CYAN Tax Audit the 2011 tax year. The IRS is verifying the gain associated with
the purchase by Milky Way Partners, LP of a 15% interest in Behringer Harvard
Cyan Venture from the Borrower (reducing the Borrower’s interest to 55%) and the
entire 30% in Behringer Harvard Cyan Venture from Monogram Residential Master
Partnership I LP (the PGGM Master Partnership). The Borrower subsequently bought
out the interest of Milky Way Partners, LP, and sold the Cyan property and
acquired the current Vara property in a 1031 Exchange transaction.

Schedule 6.10 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 6.14
CERTAIN TRANSACTIONS


1. Administrative Services Agreement dated June 30, 2014, by and between
Monogram Residential Trust, Inc. (f/k/a Behringer Harvard Multifamily REIT I,
Inc.), Monogram Residential REIT TRS Holding, LLC (f/k/a REIT TRS Holding, LLC),
and Behringer Harvard Multifamily Advisors I, LLC.


1. Issuance by Monogram Residential Trust, Inc., on July 31, 2014, of 10,000
shares of Series A non-participating, voting, cumulative, convertible preferred
stock (as described in Section 5.4 of the current charter of Monogram
Residential Trust, Inc.) to Behringer Harvard Multifamily REIT I Services
Holdings, LLC.



Schedule 6.14 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 6.20(a)
SUBSIDIARIES OF THE REIT
See Attached.















Schedule 6.20(a) – Page 1

--------------------------------------------------------------------------------




SCHEDULE 6.20(b)
UNCONSOLIDATED AFFILIATES OF THE REIT AND ITS SUBSIDIARIES


Monogram Residential Custer Venture, LLC (“Custer Venture”) which is 55% owned
by Monogram Residential Custer, LLC and 45% owned by Monogram Residential Master
Partnership I LP


Monogram Residential Custer REIT, LLC, which is 99.9% owned by Custer Venture
and 0.1% owned by 125 REIT investors.

Schedule 6.20(b) – Page 1

--------------------------------------------------------------------------------




SCHEDULE 6.22
PROPERTY


NONE

Schedule 6.22 – Page 1

--------------------------------------------------------------------------------






SCHEDULE 6.24
OTHER DEBT


The Loan Documents
The Freddie Mac Facility

Schedule 6.24 – Page 1

--------------------------------------------------------------------------------





Table of Contents
Page

 
 
§1.
DEFINITIONS AND RULES OF
INTERPRETATION......................................................
1
 
 
 
§1.1
Definitions..............................................................................................................
1
 
 
 
§1.2
Rules of
Interpretation............................................................................................
35
 
 
 
§1.3
Financial Attributes of Unconsolidated Affiliates and Subsidiaries that are not
Wholly-Owned
Subsidiaries...................................................................................
36
 
 
§2.
THE CREDIT
FACILITY.....................................................................................................
36
 
 
 
§2.1
Revolving Credit
Loans..........................................................................................
37
 
 
 
§2.2
[Intentionally
Omitted]...........................................................................................
37
 
 
 
§2.3
Unused Fee; Facility
Fee........................................................................................
37
 
 
 
§2.4
Reduction and Termination of the
Commitments..................................................
38
 
 
 
§2.5
Swing Loan
Commitment......................................................................................
39
 
 
 
§2.6
Interest on
Loans....................................................................................................
41
 
 
 
§2.7
Requests for Revolving Credit
Loans....................................................................
42
 
 
 
§2.8
Funds for
Loans......................................................................................................
42
 
 
 
§2.9
Use of
Proceeds......................................................................................................
43
 
 
 
§2.10
Letters of
Credit......................................................................................................
43
 
 
 
§2.11
Increase in Total
Commitment................................................................................
47
 
 
 
§2.12
Extension of Maturity
Date....................................................................................
49
 
 
 
§2.13
Defaulting
Lenders.................................................................................................
50
 
 
§3.
REPAYMENT OF THE LOANS………………………………………………………….
53
 
 
 
§3.1
Stated
Maturity.......................................................................................................
53
 
 
 
§3.2
Mandatory
Prepayments.........................................................................................
54
 
 
 
§3.3
Optional
Prepayments............................................................................................
54
 
 
 
§3.4
Partial
Prepayments................................................................................................
54
 
 
 
§3.5
Effect of
Prepayments............................................................................................
55
 
 
§4.
CERTAIN GENERAL PROVISIONS…………………………………………………….
55
 
 
 
§4.1
Conversion
Options................................................................................................
55
 
 
 
§4.2
Fees……………………………………………………………………………….
55
 
 
 
§4.3
Funds for
Payments................................................................................................
56
 
 
 
§4.4
Computations..........................................................................................................
60
 
 
 
§4.5
Suspension of LIBOR Rate
Loans..........................................................................
61
 
 
 
§4.6
Illegality.................................................................................................................
61
 
 
 
§4.7
Additional
Interest..................................................................................................
61
 
 
 
§4.8
Additional Costs,
Etc..............................................................................................
62
 
 
 
§4.9
Capital
Adequacy....................................................................................................
62
 
 
 
§4.10
Breakage
Costs.......................................................................................................
63
 
 
 
§4.11
Default Interest; Late
Charge.................................................................................
63
 
 
 
§4.12
Certificate...............................................................................................................
63
 
 
 
§4.13
Limitation on
Interest.............................................................................................
63
 
 
 
§4.14
Certain Provisions Relating to Increased Costs; Non-Consenting
Lenders...........
64
 
 
§5.
COLLATRAL SECURITY; GUARANTORS…………………………………………….
65
 
 
 
§5.1
Collateral................................................................................................................
65
 
 
 
§5.2
Appraisal.................................................................................................................
65


i





--------------------------------------------------------------------------------



Table of Contents
(continued)
Page

 
 
 
§5.3
Addition of Credit Support Properties; Additional
Collateral................................
66
 
 
 
§5.4
Release of Credit Support
Properties......................................................................
68
 
 
 
§5.5
Additional Guarantors; Release of
Guarantors.......................................................
69
 
 
 
§5.6
Release of Collateral from Security
Agreement.....................................................
70
 
 
 
§5.7
Release of
Collateral...............................................................................................
71
 
 
§6.
REPRESENTATIONS AND WARRANTIES……………………………………………..
71
 
 
 
§6.1
Corporate Authority,
Etc.........................................................................................
71
 
 
 
§6.2
Governmental
Approvals........................................................................................
72
 
 
 
§6.3
Title to
Properties...................................................................................................
72
 
 
 
§6.4
Financial
Statements...............................................................................................
73
 
 
 
§6.5
No Material
Changes..............................................................................................
73
 
 
 
§6.6
Franchises, Patents, Copyrights,
Etc......................................................................
73
 
 
 
§6.7
Litigation................................................................................................................
74
 
 
 
§6.8
No Material Adverse Contracts,
Etc.......................................................................
74
 
 
 
§6.9
Compliance with Other Instruments, Laws,
Etc.....................................................
74
 
 
 
§6.10
Tax
Status...............................................................................................................
74
 
 
 
§6.11
No Event of
Default...............................................................................................
75
 
 
 
§6.12
Investment Company
Act.......................................................................................
75
 
 
 
§6.13
Setoff,
Etc...............................................................................................................
75
 
 
 
§6.14
Certain
Transactions...............................................................................................
75
 
 
 
§6.15
Employee Benefit
Plans.........................................................................................
75
 
 
 
§6.16
Disclosure...............................................................................................................
76
 
 
 
§6.17
Trade Name; Place of
Business..............................................................................
76
 
 
 
§6.18
Regulations T, U and
X..........................................................................................
76
 
 
 
§6.19
Environmental
Compliance....................................................................................
76
 
 
 
§6.20
Subsidiaries; Organizational
Structure...................................................................
78
 
 
 
§6.21
[Intentionally
Omitted]...........................................................................................
78
 
 
 
§6.22
Property...................................................................................................................
78
 
 
 
§6.23
Brokers...................................................................................................................
79
 
 
 
§6.24
Other
Debt..............................................................................................................
79
 
 
 
§6.25
Solvency.................................................................................................................
80
 
 
 
§6.26
No Bankruptcy
Filing.............................................................................................
80
 
 
 
§6.27
No Fraudulent
Intent...............................................................................................
80
 
 
 
§6.28
Transaction in Best Interests of the Borrower and Guarantors;
Consideration......
80
 
 
 
§6.29
Contribution
Agreement.........................................................................................
80
 
 
 
§6.30
Representations and Warranties of
Guarantors.......................................................
81
 
 
 
§6.31
OFAC......................................................................................................................
81
 
 
 
§6.32
Ground
Lease..........................................................................................................
81
 
 
 
§6.33
Guaranty; Security
Agreement...............................................................................
82
 
 
 
§6.34
Pembroke Regulatory
Agreement...........................................................................
82
 
§7.
AFFIRMATIVE COVENANTS…………………………………………………………..
82
 
 
 
§7.1
Punctual
Payment...................................................................................................
82


ii





--------------------------------------------------------------------------------



Table of Contents
(continued)
Page

 
 
 
§7.2
Maintenance of
Office............................................................................................
82
 
 
 
§7.3
Records and
Accounts............................................................................................
83
 
 
 
§7.4
Financial Statements, Certificates and
Information...............................................
83
 
 
 
§7.5
Notices....................................................................................................................
86
 
 
 
§7.6
Existence; Maintenance of
Properties....................................................................
88
 
 
 
§7.7
Insurance;
Condemnation.......................................................................................
88
 
 
 
§7.8
Taxes;
Liens............................................................................................................
94
 
 
 
§7.9
Inspection of Properties and
Books........................................................................
94
 
 
 
§7.10
Compliance with Laws, Contracts, Licenses, and
Permits.....................................
95
 
 
 
§7.11
Further
Assurances.................................................................................................
95
 
 
 
§7.12
Management...........................................................................................................
95
 
 
 
§7.13
Leases of the
Property.............................................................................................
96
 
 
 
§7.14
Business
Operations...............................................................................................
96
 
 
 
§7.15
Registered
Servicemark..........................................................................................
96
 
 
 
§7.16
Ownership of Real
Estate.......................................................................................
96
 
 
 
§7.17
Distributions of Income to the
Borrower................................................................
96
 
 
 
§7.18
Plan
Assets..............................................................................................................
97
 
 
 
§7.19
Credit Support
Properties.......................................................................................
97
 
 
 
§7.20
[Intentionally
Omitted]...........................................................................................
98
 
 
 
§7.21
Sanctions Laws and
Regulations............................................................................
98
 
 
 
§7.22
Assignment of Interest Rate
Protection..................................................................
99
 
 
 
§7.23
Pembroke Regulatory
Agreement...........................................................................
99
§8.
NEGATIVE COVENANTS……………………………………………………………….
99
 
 
 
§8.1
Restrictions on
Indebtedness..................................................................................
99
 
 
 
§8.2
Restrictions on Liens,
Etc.......................................................................................
100
 
 
 
§8.3
Restrictions on
Investments....................................................................................
102
 
 
 
§8.4
Merger,
Consolidation............................................................................................
104
 
 
 
§8.5
Sale and
Leaseback.................................................................................................
105
 
 
 
§8.6
Compliance with Environmental
Laws..................................................................
105
 
 
 
§8.7
Distributions...........................................................................................................
107
 
 
 
§8.8
Asset
Sales..............................................................................................................
108
 
 
 
§8.9
Restriction on Prepayment of
Indebtedness...........................................................
108
 
 
 
§8.10
Zoning and Contract Changes and
Compliance.....................................................
108
 
 
 
§8.11
[Intentionally
Omitted]...........................................................................................
108
 
 
 
§8.12
Transactions with
Affiliates....................................................................................
108
 
 
 
§8.13
Cross-Collateralized
Debt.......................................................................................
109
 
 
 
§8.14
Equity
Pledges........................................................................................................
109
 
 
 
§8.15
Management
Fees...................................................................................................
109
§9.
FINANCIAL COVENANTS………………………………………………………………
109
 
 
 
§9.1
Credit Support
Property..........................................................................................
109
 
 
 
§9.2
Consolidated Total Indebtedness to Gross Asset
Value..........................................
109
 
 
 
§9.3
Adjusted Consolidated EBITDA to Consolidated Fixed
Charges..........................
109


iii





--------------------------------------------------------------------------------



Table of Contents
(continued)
Page

 
 
 
§9.4
Minimum Consolidated Tangible Net
Worth..........................................................
109
 
 
 
§9.5
Secured
Indebtedness.............................................................................................
110
 
 
 
§9.6
Maximum Secured Recourse
Indebtedness............................................................
110
§10
CLOSING CONDITIONS…………………………………………………………………
110
 
 
 
§10.1
Loan
Documents.....................................................................................................
110
 
 
 
§10.2
Certified Copies of Organizational
Documents......................................................
110
 
 
 
§10.3
Resolutions............................................................................................................
110
 
 
 
§10.4
Incumbency Certificate; Authorized
Signers..........................................................
110
 
 
 
§10.5
Opinion of
Counsel.................................................................................................
110
 
 
 
§10.6
Payment of
Fees......................................................................................................
111
 
 
 
§10.7
Performance; No
Default........................................................................................
111
 
 
 
§10.8
Representations and
Warranties..............................................................................
111
 
 
 
§10.9
Proceedings and
Documents...................................................................................
111
 
 
 
§10.10
Eligible Real Estate Qualification
Documents.......................................................
111
 
 
 
§10.11
Compliance
Certificate...........................................................................................
111
 
 
 
§10.12
Appraisals..............................................................................................................
111
 
 
 
§10.13
Consents................................................................................................................
111
 
 
 
§10.14
Contribution
Agreement.........................................................................................
111
 
 
 
§10.15
Insurance.................................................................................................................
111
 
 
 
§10.16
Other………………………………………………………………………….......
111
§11
CONDITIONS TO ALL BORROWINGS………………………………………………...
112
 
 
 
§11.1
Representations True; No
Default..........................................................................
112
 
 
 
§11.2
Borrowing
Documents............................................................................................
112
 
 
 
§11.3
Endorsement to Title
Policy....................................................................................
112
 
 
 
§11.4
Future Advances Tax
Payment...............................................................................
112
§12
EVENTS OF DEFAULT; ACCELERATION; ETC……………………………………...
113
 
 
 
§12.1
Events of Default and
Acceleration........................................................................
113
 
 
 
§12.2
Certain Cure Periods; Limitation of Cure
Periods..................................................
116
 
 
 
§12.3
Termination of
Commitments.................................................................................
117
 
 
 
§12.4
Remedies................................................................................................................
117
 
 
 
§12.5
Distribution of Collateral
Proceeds........................................................................
118
 
 
 
§12.6
Collateral
Account..................................................................................................
119
§13
SETOFF……………………………………………………………………………………
120
§14
THE AGENT………………………………………………………………………………
120
 
 
 
§14.1
Authorization.........................................................................................................
120
 
 
 
§14.2
Employees and
Agents...........................................................................................
121
 
 
 
§14.3
No
Liability.............................................................................................................
121
 
 
 
§14.4
No
Representations.................................................................................................
121
 
 
 
§14.5
Payments.................................................................................................................
122
 
 
 
§14.6
Holders of
Notes.....................................................................................................
122
 
 
 
§14.7
Indemnity...............................................................................................................
122
 
 
 
§14.8
The Agent as
Lender...............................................................................................
123


iv





--------------------------------------------------------------------------------



Table of Contents
(continued)
Page

 
 
 
§14.9
Resignation............................................................................................................
123
 
 
 
§14.10
Duties in the Case of
Enforcement.........................................................................
124
 
 
 
§14.11
Request for Agent
Action.......................................................................................
124
 
 
 
§14.12
Bankruptcy.............................................................................................................
124
 
 
 
§14.13
Reliance by the
Agent.............................................................................................
125
 
 
 
§14.14
Approvals................................................................................................................
125
 
 
 
§14.15
The Borrower Not
Beneficiary...............................................................................
126
 
 
 
§14.16
Reliance on Hedge
Provider...................................................................................
126
§15
EXPENSES………………………………………………………………………………...
126
§16
INDEMNIFICATION……………………………………………………………………..
127
§17
SURVIVAL OF COVENANTS, ETC……………………………………………………..
128
§18
ASSIGNMENT AND PARTICIPATION…………………………………………………
128
 
 
 
§18.1
Conditions to Assignment by
Lenders....................................................................
128
 
 
 
§18.2
Register...................................................................................................................
129
 
 
 
§18.3
New
Notes..............................................................................................................
130
 
 
 
§18.4
Participations.........................................................................................................
130
 
 
 
§18.5
Pledge by
Lender....................................................................................................
131
 
 
 
§18.6
No Assignment by the
Borrower............................................................................
131
 
 
 
§18.7
Disclosure..............................................................................................................
131
 
 
 
§18.8
Titled
Agents...........................................................................................................
132
§19
NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS…………………
132
§20
RELATIONSHIP………………………………………………………….……………….
134
§21
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE………………...
134
§22
HEADINGS…………………………………..……………………………………………
135
§23
COUNTERPARTS…………………………………………………………………………
135
§24
ENTIRE AGREEMENT, ETC……………………………………………………………..
135
§25
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS……….……………...
135
§26
DEALINGS WITH THE BORROWER…………………………………………………...
136
§27
CONSENTS, AMENDMENTS, WAIVERS, ETC………………………………………..
136
§28
SEVERABILITY…………………………………………………………………………..
137
§29
TIME OF THE ESSENCE…………………………………………………………………
138
§30
NO UNWRITTEN AGREEMENTS………………………………………………………
138
§31
REPLACEMENT NOTES…………………………………………………………………
138
§32
NO THIRD PARTIES BENEFITED………………………………………………………
138
§33
PATRIOT ACT…………………………………………………………………………….
139








v





--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A
FORM OF JOINDER AGREEMENT
Exhibit B
FORM OF REVOLVING CREDIT NOTE
Exhibit C
FORM OF SWING LOAN NOTE
Exhibit D
FORM OF REQUEST FOR REVOLVING CREDIT LOAN AND SWING LOAN
Exhibit E
FORM OF LETTER OF CREDIT REQUEST
Exhibit F
FORM OF LETTER OF CREDIT APPLICATION
Exhibit G
FORM OF COMPLIANCE CERTIFICATE
Exhibit H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Exhibits I
FORMS OF U.S. TAX COMPLIANCE CERTIFICATES
Schedule 1.1
LENDERS AND COMMITMENTS
Schedule 1.2
INITIAL CREDIT SUPPORT PROPERTIES
Schedule 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
Schedule 6.3
TITLE TO PROPERTIES
Schedule 6.5
NO MATERIAL CHANGES
Schedule 6.6
TRADEMARKS, TRADENAMES
Schedule 6.7
PENDING LITIGATION
Schedule 6.10
TAX STATUS
Schedule 6.14
CERTAIN TRANSACTIONS
Schedule 6.20(a)
SUBSIDIARIES OF THE REIT
Schedule 6.20(b)
UNCONSOLIDATED AFFILIATES OF THE REIT AND ITS SUBSIDIARIES
Schedule 6.22
PROPERTY
Schedule 6.24
OTHER DEBT




i